Exhibit 10.1

 

Execution Copy

 

 

Published CUSIP Number:

 

Revolving Credit CUSIP Number:

 

Term Loan CUSIP Number:

 

 

 

$400,000,000

 

CREDIT AGREEMENT

 

dated as of January 5, 2016,

 

by and among

 

OMNICELL, INC.,
as Borrower,

 

the Lenders referred to herein,
as Lenders,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Lender

 

WELLS FARGO SECURITIES, LLC,
as Sole Lead Arranger and Sole Bookrunner

 

and

 

JPMORGAN CHASE BANK, N.A.,

 

as Syndication Agent

 

and

 

BANK OF THE WEST, FIFTH THIRD BANK,
MUFG UNION BANK, N.A. and SUNTRUST BANK,

 

as Co-Documentation Agents

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I DEFINITIONS

 

 

1

 

 

 

 

SECTION 1.1

Definitions

 

1

SECTION 1.2

Other Definitions and Provisions

 

39

SECTION 1.3

Accounting Terms

 

39

SECTION 1.4

UCC Terms

 

40

SECTION 1.5

Rounding

 

40

SECTION 1.6

References to Agreement and Laws

 

40

SECTION 1.7

Times of Day

 

40

SECTION 1.8

Letter of Credit Amounts

 

40

SECTION 1.9

Guarantees

 

40

SECTION 1.10

Covenant Compliance Generally

 

40

SECTION 1.11

Exchange Rates; Currency Alternatives

 

41

SECTION 1.12

Alternative Currencies

 

41

 

 

 

 

ARTICLE II REVOLVING CREDIT FACILITY

 

42

 

 

 

 

SECTION 2.1

Revolving Credit Loans

 

42

SECTION 2.2

Swingline Loans

 

42

SECTION 2.3

Procedure for Advances of Revolving Credit Loans and Swingline Loans

 

44

SECTION 2.4

Repayment and Prepayment of Revolving Credit and Swingline Loans

 

45

SECTION 2.5

Permanent Reduction of the Revolving Credit Commitment

 

46

SECTION 2.6

Termination of Revolving Credit Facility

 

46

 

 

 

 

ARTICLE III LETTER OF CREDIT FACILITY

 

47

 

 

 

 

SECTION 3.1

L/C Facility

 

47

SECTION 3.2

Procedure for Issuance of Letters of Credit

 

47

SECTION 3.3

Commissions and Other Charges

 

48

SECTION 3.4

L/C Participations

 

48

SECTION 3.5

Reimbursement Obligation of the Borrower

 

49

SECTION 3.6

Obligations Absolute

 

50

SECTION 3.7

Effect of Letter of Credit Application

 

50

SECTION 3.8

Resignation of Issuing Lenders

 

51

SECTION 3.9

Reporting of Letter of Credit Information and L/C Commitment

 

51

SECTION 3.10

Letters of Credit Issued for Subsidiaries

 

51

 

 

 

 

ARTICLE IV TERM LOAN FACILITY

 

51

 

 

 

 

SECTION 4.1

Initial Term Loan

 

51

SECTION 4.2

Procedure for Advance of Term Loan

 

52

SECTION 4.3

Repayment of Term Loans

 

52

SECTION 4.4

Prepayments of Term Loans

 

53

 

 

 

 

ARTICLE V GENERAL LOAN PROVISIONS

 

56

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

SECTION 5.1

Interest

 

56

SECTION 5.2

Notice and Manner of Conversion or Continuation of Loans

 

57

SECTION 5.3

Fees

 

57

SECTION 5.4

Manner of Payment

 

58

SECTION 5.5

Evidence of Indebtedness

 

59

SECTION 5.6

Sharing of Payments by Lenders

 

59

SECTION 5.7

Administrative Agent’s Clawback

 

60

SECTION 5.8

Changed Circumstances

 

61

SECTION 5.9

Indemnity

 

61

SECTION 5.10

Increased Costs

 

62

SECTION 5.11

Taxes

 

63

SECTION 5.12

Mitigation Obligations; Replacement of Lenders

 

67

SECTION 5.13

[Reserved]

 

68

SECTION 5.14

Cash Collateral

 

68

SECTION 5.15

Defaulting Lenders

 

69

SECTION 5.16

Amend and Extend Transactions

 

71

 

 

 

 

ARTICLE VI CONDITIONS OF CLOSING AND BORROWING

 

73

 

 

 

 

SECTION 6.1

Conditions to Closing and Initial Extensions of Credit

 

73

SECTION 6.2

Conditions to All Extensions of Credit

 

77

 

 

 

 

ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

 

79

 

 

 

 

SECTION 7.1

Organization; Power; Qualification

 

79

SECTION 7.2

Ownership

 

79

SECTION 7.3

Authorization; Enforceability

 

79

SECTION 7.4

Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.

 

80

SECTION 7.5

Compliance with Law; Governmental Approvals

 

80

SECTION 7.6

Tax Returns and Payments

 

80

SECTION 7.7

Intellectual Property Matters

 

81

SECTION 7.8

Health Care Regulatory Matters

 

81

SECTION 7.9

Environmental Matters

 

81

SECTION 7.10

Employee Benefit Matters

 

82

SECTION 7.11

Use of Proceeds; Margin Stock

 

83

SECTION 7.12

Government Regulation

 

83

SECTION 7.13

Material Contracts

 

83

SECTION 7.14

Employee Relations

 

84

SECTION 7.15

Burdensome Provisions

 

84

SECTION 7.16

Financial Statements

 

84

SECTION 7.17

No Material Adverse Change

 

84

SECTION 7.18

Solvency

 

84

SECTION 7.19

Title to Properties

 

84

SECTION 7.20

Litigation

 

85

SECTION 7.21

Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions

 

85

SECTION 7.22

Absence of Defaults

 

85

SECTION 7.23

Senior Indebtedness Status

 

85

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

SECTION 7.24

Disclosure

 

85

SECTION 7.25

Security Documents

 

86

SECTION 7.26

Insurance Matters

 

87

SECTION 7.27

Flood Hazard Insurance

 

87

 

 

 

 

ARTICLE VIII AFFIRMATIVE COVENANTS

 

87

 

 

 

SECTION 8.1

Financial Statements and Budgets

 

87

SECTION 8.2

Certificates; Other Reports

 

88

SECTION 8.3

Notice of Litigation and Other Matters

 

90

SECTION 8.4

Preservation of Corporate Existence and Related Matters

 

91

SECTION 8.5

Maintenance of Property and Licenses

 

91

SECTION 8.6

Insurance

 

91

SECTION 8.7

Accounting Methods and Financial Records

 

92

SECTION 8.8

Payment of Taxes and Other Obligations

 

92

SECTION 8.9

Compliance with Laws and Approvals

 

92

SECTION 8.10

Environmental Laws

 

92

SECTION 8.11

Compliance with ERISA

 

93

SECTION 8.12

Compliance with Material Contracts

 

93

SECTION 8.13

Visits and Inspections

 

93

SECTION 8.14

Additional Subsidiaries, Real Property and Other Collateral

 

94

SECTION 8.15

Banking Relationship

 

95

SECTION 8.16

Post-Closing Matters

 

96

SECTION 8.17

Further Assurances

 

96

SECTION 8.18

Compliance with Anti-Corruption Laws and Sanctions

 

96

 

 

 

 

ARTICLE IX NEGATIVE COVENANTS

 

96

 

 

 

SECTION 9.1

Indebtedness

 

96

SECTION 9.2

Liens

 

98

SECTION 9.3

Investments

 

101

SECTION 9.4

Fundamental Changes

 

104

SECTION 9.5

Asset Dispositions

 

105

SECTION 9.6

Restricted Payments

 

106

SECTION 9.7

Transactions with Affiliates

 

107

SECTION 9.8

Accounting Changes; Organizational Documents

 

108

SECTION 9.9

Payments and Modifications of Subordinated Indebtedness

 

108

SECTION 9.10

No Further Negative Pledges; Restrictive Agreements

 

109

SECTION 9.11

Nature of Business

 

111

SECTION 9.12

Sale Leasebacks

 

111

SECTION 9.13

Capital Expenditures

 

111

SECTION 9.14

Financial Covenants

 

111

SECTION 9.15

Disposal of Subsidiary Interests

 

111

SECTION 9.16

Deposit Accounts and Securities Accounts

 

112

SECTION 9.17

Use of Proceeds; Sanction and Anti-Corruption Laws

 

112

 

 

 

 

ARTICLE X DEFAULT AND REMEDIES

 

112

 

 

 

SECTION 10.1

Events of Default

 

112

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

SECTION 10.2

Remedies

 

114

SECTION 10.3

Rights and Remedies Cumulative; Non-Waiver; etc.

 

115

SECTION 10.4

Crediting of Payments and Proceeds

 

116

SECTION 10.5

Administrative Agent May File Proofs of Claim

 

116

SECTION 10.6

Credit Bidding

 

117

 

 

 

 

ARTICLE XI THE ADMINISTRATIVE AGENT

 

118

 

 

 

SECTION 11.1

Appointment and Authority

 

118

SECTION 11.2

Rights as a Lender

 

118

SECTION 11.3

Exculpatory Provisions

 

119

SECTION 11.4

Reliance by the Administrative Agent

 

120

SECTION 11.5

Delegation of Duties

 

120

SECTION 11.6

Resignation of Administrative Agent

 

120

SECTION 11.7

Non-Reliance on Administrative Agent and Other Lenders

 

121

SECTION 11.8

No Other Duties, etc.

 

121

SECTION 11.9

Collateral and Guaranty Matters

 

122

SECTION 11.10

Secured Hedge Agreements and Secured Cash Management Agreements

 

122

 

 

 

 

ARTICLE XII MISCELLANEOUS

 

123

 

 

 

SECTION 12.1

Notices

 

123

SECTION 12.2

Amendments, Waivers and Consents

 

125

SECTION 12.3

Expenses; Indemnity

 

128

SECTION 12.4

Right of Setoff

 

130

SECTION 12.5

Governing Law; Jurisdiction, Etc.

 

130

SECTION 12.6

Waiver of Jury Trial

 

131

SECTION 12.7

Reversal of Payments

 

131

SECTION 12.8

Injunctive Relief

 

132

SECTION 12.9

Successors and Assigns; Participations

 

132

SECTION 12.10

Treatment of Certain Information; Confidentiality

 

137

SECTION 12.11

Performance of Duties

 

138

SECTION 12.12

All Powers Coupled with Interest

 

138

SECTION 12.13

Survival

 

138

SECTION 12.14

Titles and Captions

 

138

SECTION 12.15

Severability of Provisions

 

139

SECTION 12.16

Counterparts; Integration; Effectiveness; Electronic Execution

 

139

SECTION 12.17

Term of Agreement

 

139

SECTION 12.18

USA PATRIOT Act

 

139

SECTION 12.19

Independent Effect of Covenants

 

139

SECTION 12.20

No Advisory or Fiduciary Responsibility

 

140

SECTION 12.21

Inconsistencies with Other Documents

 

140

SECTION 12.22

Judgment Currency

 

140

SECTION 12.23

Releases of Liens and Subsidiary Guarantors

 

141

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

Exhibit A-1

-

Form of Revolving Credit Note

Exhibit A-2

-

Form of Swingline Note

Exhibit A-3

-

Form of Term Loan Note

Exhibit B

-

Form of Notice of Borrowing

Exhibit C

-

Form of Notice of Account Designation

Exhibit D

-

Form of Notice of Prepayment

Exhibit E

-

Form of Notice of Conversion/Continuation

Exhibit F

-

Form of Officer’s Compliance Certificate

Exhibit G

-

Form of Assignment and Assumption

Exhibit H-1

-

Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)

Exhibit H-2

-

Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)

Exhibit H-3

-

Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)

Exhibit H-4

-

Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)

Exhibit I

-

Form of Solvency Certificate

Exhibit J

-

Form of Perfection Certificate

 

 

 

SCHEDULES

 

 

Schedule 1.1(a)

-

Commitments and Commitment Percentages

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of January 5, 2016, by and among OMNICELL, INC., a
Delaware corporation, as Borrower, the lenders who are party to this Agreement
and the lenders who may become a party to this Agreement pursuant to the terms
hereof, as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent for the Lenders.

 

STATEMENT OF PURPOSE

 

The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Administrative Agent and the Lenders have agreed to extend,
certain credit facilities to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1             Definitions.  The following terms when used in this
Agreement shall have the meanings assigned to them below:

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Credit Party or
any of its Subsidiaries: (a) acquires all or substantially all of the assets,
business or a line of business of any Person, or any division thereof, whether
through purchase of assets, merger or otherwise; or (b) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
ownership interests of a partnership or limited liability company.

 

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.

 

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Aesynt” means Aesynt Holding Coöperatief U.A., a cooperative with excluded
liability organized under the laws of The Netherlands.

 

“Aesynt Acquisition” means the purchase by the Borrower and Omnicell
International, Inc., a wholly-owned Subsidiary of the Borrower, of all of the
Equity Interests in Aesynt pursuant to the Aesynt Acquisition Agreement.

 

“Aesynt Acquisition Agreement” means the Securities Purchase Agreement, dated as
of October 29, 2015, by and among the Borrower, Omnicell International, Inc.,
Aesynt, and the Sellers.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” means this Credit Agreement.

 

“Agreement Currency” has the meaning assigned thereto in Section 12.22.

 

“Alternative Currency” means each currency (other than Dollars) that is approved
in accordance with Section 1.12.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by Administrative Agent or the Issuing
Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the UK Bribery Act 2010, the United States Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder.

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all orders
and decrees of all courts and arbitrators.

 

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Net Leverage Ratio:

 

 

 

 

 

 

 

Revolving Credit
Loans

 

Term Loans

 

Pricing
Level

 

Consolidated Total Net
Leverage Ratio

 

Commitment
Fee

 

LIBOR
+

 

Base Rate
+

 

LIBOR
+

 

Base Rate
+

 

I

 

Less than 2.00 to 1.00

 

0.20

%

1.50

%

0.50

%

1.50

%

0.50

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II

 

Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00

 

0.25

%

1.75

%

0.75

%

1.75

%

0.75

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

III

 

Greater than or equal to 2.50 to 1.00, but less than 3.00 to 1.00

 

0.30

%

2.00

%

1.00

%

2.00

%

1.00

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IV

 

Greater than or equal to 3.00 to 1.00

 

0.35

%

2.25

%

1.25

%

2.25

%

1.25

%

 

The Applicable Margin shall be determined and adjusted quarterly on the date
three (3) Business Days after the day on which the Borrower provides an
Officer’s Compliance Certificate pursuant to Section 8.2(a) for the most
recently ended fiscal quarter of the Borrower (each such date commencing with
the end of the second full fiscal quarter after the Closing Date, a “Calculation
Date”); provided, however, that notwithstanding the foregoing: (a) the
Applicable Margin shall be: (i) from the Closing

 

2

--------------------------------------------------------------------------------


 

Date until the first Calculation Date, the greater of: (A) Pricing Level II; and
(B) the applicable Pricing Level based on the Consolidated Total Net Leverage
Ratio calculated on a Pro Forma Basis (after giving effect to the Transactions)
as of the last day of the most recent fiscal quarter of the Borrower ended at
least forty-five (45) days prior to the Closing Date; and (ii) thereafter, the
Pricing Level determined by reference to the Consolidated Total Net Leverage
Ratio as of the last day of the most recently ended fiscal quarter of the
Borrower preceding the applicable Calculation Date; and (b) if the Borrower
fails to provide an Officer’s Compliance Certificate when due as required by
Section 8.2(a) for the most recently ended fiscal quarter of the Borrower
preceding the applicable Calculation Date, the Applicable Margin from the date
on which such Officer’s Compliance Certificate was required to have been
delivered shall be based on Pricing Level IV until such time as such Officer’s
Compliance Certificate is delivered, at which time the Pricing Level shall be
determined by reference to the Consolidated Total Net Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the Borrower preceding
such Calculation Date.  The applicable Pricing Level shall be effective from one
Calculation Date until the next Calculation Date.  Any adjustment in the Pricing
Level shall be applicable to all Extensions of Credit then existing or
subsequently made or issued.

 

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is
shown to be inaccurate (regardless of whether: (x) this Agreement is in effect;
(y) any Commitments are in effect; or (z) any Extension of Credit is outstanding
when such inaccuracy is discovered or such financial statement or Officer’s
Compliance Certificate was delivered), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then: (I) the Borrower shall immediately deliver to the Administrative
Agent a corrected Officer’s Compliance Certificate for such Applicable Period;
(II) the Applicable Margin for such Applicable Period shall be determined as if
the Consolidated Total Net Leverage Ratio in the corrected Officer’s Compliance
Certificate were applicable for such Applicable Period; and (III) the Borrower
shall immediately and retroactively be obligated to pay to the Administrative
Agent the accrued additional interest and fees owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 5.4. 
Nothing in this paragraph shall limit the rights of the Administrative Agent and
Lenders with respect to Sections 5.1(b) and 10.2 nor any of their other rights
under this Agreement or any other Loan Document.  The Borrower’s obligations
under this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder.

 

“Applicable Time” means, with respect to any payments in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by Administrative Agent or the Issuing Lender, as
the case may be, to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of payment.

 

“Approved Fund” means any Fund that is administered or managed by: (a) a Lender;
(b) an Affiliate of a Lender; or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Wells Fargo Securities, LLC, in its capacity as sole lead
arranger and sole bookrunner.

 

“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Equity Interests) by
any Credit Party or any Subsidiary thereof (or the granting of any option or
other right to do any of the foregoing), and any issuance of Equity Interests by
any Subsidiary of the Borrower to any Person that is not a Credit Party or any
Subsidiary thereof.  The term “Asset Disposition” shall not include: (a) the
sale of inventory in the ordinary course of business; (b) the transfer of assets
to the Borrower or any Subsidiary Guarantor pursuant to any other transaction

 

3

--------------------------------------------------------------------------------


 

permitted pursuant to Section 9.4; (c) the write-off, discount, sale or other
disposition of defaulted or past-due receivables and similar obligations in the
ordinary course of business and not undertaken as part of an accounts receivable
financing transaction; (d) the disposition of any Hedge Agreement; (e) the use
of cash in the ordinary course of business and dispositions of Investments in
cash, Cash Equivalents, or short-term marketable debt securities; (f) the
transfer by any Credit Party of its assets to any other Credit Party; (g) the
transfer by any Non-Guarantor Subsidiary of its assets to any Credit Party
(provided that in connection with any new transfer, such Credit Party shall not
pay more than an amount equal to the fair market value of such assets as
determined in good faith at the time of such transfer); and (h) the transfer by
any Non-Guarantor Subsidiary of its assets to any other Non-Guarantor
Subsidiary.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date of determination, in respect of
any Synthetic Lease, the capitalized amount or principal amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease Obligation.

 

“Base Rate” means, at any time, the highest of: (a) the Prime Rate; (b) the
Federal Funds Rate plus 0.50%; and (c) the LIBOR Rate for an Interest Period of
one month plus 1.00%; each change in the Base Rate shall take effect
simultaneously with the corresponding change or changes in the Prime Rate, the
Federal Funds Rate, or the LIBOR Rate (provided that clause (c) shall not be
applicable during any period in which the LIBOR Rate is unavailable or
unascertainable).  Notwithstanding the foregoing, if the Base Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate, as provided in Section 5.1(a).

 

“Borrower” means Omnicell, Inc., a Delaware corporation.

 

“Borrower Materials” has the meaning assigned thereto in Section 8.2.

 

“Business Day” means: (a) for all purposes other than as set forth in
clause (b) below, any day other than a Saturday, Sunday or legal holiday on
which banks in San Francisco, California and New York, New York, are open for
the conduct of their commercial banking business; and (b) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, any LIBOR Rate Loan, or any Base Rate Loan as to which the interest
rate is determined by reference to LIBOR, any day that is a Business Day
described in clause (a) and that is also a London Banking Day.

 

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

 

“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
on a Consolidated basis, for any period, the additions to property, plant and
equipment and software development costs that are (or would be) set forth under
“cash flows from investment activities” in a consolidated statement of cash
flows of such Person for such period prepared in accordance with GAAP, but
excluding: (a) expenditures for the restoration, repair or replacement of any
fixed or capital asset which was destroyed or damaged, in whole or in part, to
the extent financed by the proceeds of an insurance policy maintained by such
Person; and (b) any expenditure to the extent constituting Permitted

 

4

--------------------------------------------------------------------------------


 

Acquisition Consideration (for the avoidance of doubt, in connection with any
calculation of Consolidated Fixed Charge Coverage Ratio, Capital Expenditures
shall be calculated on a Pro Forma Basis).

 

“Capital Lease” means, as to any Person, any lease (or other arrangement
conveying the right to use) of Property (whether real, personal or mixed) by
such Person as lessee that, in conformity with GAAP, is accounted for as a
capital lease on the balance sheet of such Person.

 

“Capital Lease Obligations” of any Person means, on any date of determination,
in respect of any Capital Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP.

 

“Cash Collateralize” means, to deposit in a Controlled Account located in the
United States or to pledge and deposit with, or deliver to the Administrative
Agent, or directly to the applicable Issuing Lender (with notice thereof to the
Administrative Agent) for the benefit of one or more of the Issuing Lenders, the
Swingline Lender or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations
or Swingline Loans, cash or deposit account balances or, if the Administrative
Agent and the applicable Issuing Lender and the Swingline Lender shall agree, in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent,
such Issuing Lender and the Swingline Lender, as applicable.  “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

 

“Cash Equivalents” means, collectively: (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one hundred eighty (180) days from the date of acquisition
thereof; (b) marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision of any such state,
commonwealth or territory, as applicable, maturing within one hundred eighty
(180) days from the date of acquisition thereof and having, at the time of the
acquisition thereof, one of the two highest ratings obtainable from either S&P,
Moody’s or Fitch; (c) commercial paper maturing no more than one hundred eighty
(180) days from the date of creation thereof and currently having a rating of at
least A-1 from S&P, P-1 from Moody’s or F1 from Fitch; (d) certificates of
deposit maturing no more than one hundred eighty (180) days from the date of
creation thereof issued by commercial banks incorporated under the laws of the
United States, each having combined capital, surplus and undivided profits of
not less than $500,000,000 and having a rating of “A” or better by a nationally
recognized rating agency; (e) repurchase agreements entered into by any Person
with a commercial bank described in clause (d) above (including any of the
Lenders) for direct obligations issued or fully guaranteed by the United States;
(f) time deposits maturing no more than thirty (30) days from the date of
creation thereof with commercial banks or savings banks or savings and loan
associations each having membership either in the FDIC or the deposits of which
are insured by the FDIC and in amounts not exceeding the maximum amounts of
insurance thereunder; and (g) shares of any money market mutual fund that:
(i) has at least 95% of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above; (ii) has net assets of not
less than $2,000,000,000; and (iii) has the highest rating obtainable from
either S&P or Moody’s.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer (including
automated clearing house funds transfers), and other cash management
arrangements.

 

“Cash Management Bank” means any Person that: (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is the Administrative Agent or an
Affiliate of the

 

5

--------------------------------------------------------------------------------


 

Administrative Agent; or (b) at the time it enters into a Cash Management
Agreement with a Credit Party, is a Lender or an Affiliate of a Lender, and is
designated by written notice to the Administrative Agent from the Borrower as a
“Cash Management Bank”; or (c) at the time it (or its Affiliate) becomes a
Lender (including on the Closing Date), is a party to a Cash Management
Agreement with a Credit Party and is designated by written notice to the
Administrative Agent from the Borrower as a “Cash Management Bank”.

 

“CFC” means any Person that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code.

 

“Change in Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding any Employee Benefit Plan of
such person or its Subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act, except that a “person” or “group” shall be deemed to have “beneficial
ownership” of all Equity Interests that such “person” or “group” has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
more than forty percent (40%) of the Equity Interests of the Borrower entitled
to vote in the election of members of the board of directors (or equivalent
governing body) of the Borrower; or

 

(b)           there shall have occurred under any indenture or other instrument
evidencing any Indebtedness or Equity Interests having a liquidation preference
in excess of $10,000,000 any “change in control” or similar provision (as set
forth in the indenture, agreement or other evidence of such Indebtedness or
certificate or designation or other instrument governing such Equity Interests,
as applicable) obligating the Borrower or any of its Subsidiaries to repurchase,
redeem or repay all or any part of the Indebtedness or Equity Interests provided
for therein.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority; or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary: (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith; and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

 

“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan, Swingline Loan or Term Loan and, when used in reference
to any Commitment, whether such Commitment is a Revolving Credit Commitment or a
Term Loan Commitment.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the United States Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder.

 

6

--------------------------------------------------------------------------------


 

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.

 

“Collateral Agreement” means the collateral agreement of even date herewith
executed by the Credit Parties in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, which shall be in form and substance
acceptable to the Administrative Agent.

 

“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).

 

“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.

 

“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Competitor” means any Person designated in writing by the Borrower to the
Administrative Agent that competes with the Borrower or any of its Subsidiaries
in a principal line of business of the Borrower and its Subsidiaries, considered
as a whole.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

 

“Consolidated Adjusted EBITDA” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period; plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise Taxes; (ii) Consolidated Interest Expense; (iii) amortization,
depreciation and other non-cash charges (except to the extent that such non-cash
charges are reserved for cash charges to be taken in the future), including
adjustments arising under purchase accounting for the Aesynt Acquisition;
(iv) extraordinary losses (excluding extraordinary losses from discontinued
operations); (v)  non-cash equity-based compensation expenses; (vi) Transaction
Costs related to the Transactions; (vii) Transaction Costs related to any
issuance of Indebtedness permitted pursuant to Section 9.1 (other than the
issuance of Indebtedness pursuant to this Agreement and the other Loan
Documents); provided that the aggregate amount added back pursuant to this
clause (vii) during any period of four (4) consecutive fiscal quarters shall not
exceed $10,000,000; (viii) Transaction Costs related to the Aesynt Acquisition
and any Permitted Acquisition and any restructuring costs (including severance
and retention expenses), integration costs, and write-offs of intangibles in
connection with the Aesynt Acquisition or such Permitted Acquisition, in each
case with respect to such restructuring costs or write-offs, to the extent paid
or made within twelve (12) months of the closing of the Aesynt Acquisition or
such Permitted Acquisition, as applicable; provided that the aggregate amount
added back pursuant to this clause (viii) and clause (ix) below during any
period of four (4) consecutive fiscal quarters shall not exceed $15,000,000; and
(ix) the amount of “run rate” synergies, operating expense reductions, operating
improvements and other operating changes that are reasonably identifiable and
factually supportable and projected by the Borrower in good faith to be realized
within twelve (12) months of the Aesynt Acquisition or other applicable
Specified Transaction occurring during such period (as certified by a

 

7

--------------------------------------------------------------------------------


 

financial officer of the Borrower providing reasonable detail with respect to
such “run rate” synergies, operating expense reductions, operating improvements
and other operating changes delivered together with the applicable financial
statements delivered pursuant to Section 8.1(a) or (b)), calculated as though
such “run rate” synergies, operating expense reductions, operating improvements
and other operating changes had been realized during the entirety of such period
and net of the actual benefits realized during such period from such actions;
provided that (A) no “run rate” synergies, operating expense reductions,
operating improvements and other operating changes shall be added pursuant to
this clause (ix) to the extent duplicative of any expenses or charges otherwise
added to Consolidated Adjusted EBITDA, whether through a pro forma adjustment or
otherwise, for such period, (B) projected amounts (and not yet realized) may no
longer be added in calculating Consolidated Adjusted EBITDA pursuant to this
clause (ix) to the extent more than twelve (12) months have elapsed after the
specified action taken in order to realize such projected “run rate” synergies,
operating expense reductions, operating improvements and other operating changes
and (C) the aggregate amount added pursuant to this clause (ix) and clause
(viii) above during any period of four (4) consecutive fiscal quarters shall not
exceed $15,000,000; less (c) the sum of the following, without duplication, to
the extent included in the determination of Consolidated Net Income for such
period: (i) interest income, (ii) any extraordinary gains and (iii) non-cash
gains or non-cash items increasing Consolidated Net Income.  For purposes of
this Agreement, Consolidated EBITDA shall be calculated on a Pro Forma Basis. 
Notwithstanding the foregoing, Consolidated EBITDA for (i) the fiscal quarter
ended March 31, 2015 shall be $24,741,000, (ii) the fiscal quarter ended
June 30, 2015 shall be $25,121,000 and (iii) the fiscal quarter ended
September 30, 2015 shall be $30,512,000.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of: (a) Consolidated Adjusted EBITDA less the sum of
(i) Capital Expenditures, (ii) federal, state, local and foreign income Taxes
paid in cash and (iii) cash Restricted Payments made after the Closing Date
(other than (A) Restricted Payments on account of, or with respect to, any
Equity Interests of any Subsidiary if made to the Borrower or any other
Subsidiary except for Restricted Payments on account of, or with respect to, any
Equity Interests of any Subsidiary that is a Credit Party if made to a
Subsidiary that is not a Credit Party, unless and to the extent such Restricted
Payment is then immediately distributed or dividended to a Credit Party, and
(B) any Restricted Payments permitted pursuant to Sections 9.6(a), (d), (e) or
(f)), in each case for the period of four (4) consecutive fiscal quarters ending
on or immediately prior to such date; to (b) Consolidated Fixed Charges for the
period of four (4) consecutive fiscal quarters ending on or immediately prior to
such date, calculated on a Pro Forma Basis.

 

“Consolidated Fixed Charges” means, for any period, the sum of the following
determined on a Consolidated basis for such period, without duplication, for the
Borrower and its Subsidiaries in accordance with GAAP: (a) Consolidated Interest
Expense paid or payable in cash; and (b) scheduled principal payments with
respect to Indebtedness of the types described in clauses (a), (b) (but
excluding any cash payments in respect of purchase price adjustment, earn-outs,
holdbacks or deferred payments of a similar nature in connection with any
Acquisition permitted under this Agreement), (c), (d), (e), (f) and (g) of the
definition of “Indebtedness”.  For the avoidance of doubt, “Indebtedness” under
clause (b) of this definition of Consolidated Fixed Charges shall not include
(i) any obligations of the Borrower or any Subsidiary in respect of Customer
Lease Financings so long as there is no recourse to the Borrower or any
Subsidiary thereunder other than Standard Receivables Financing Undertakings,
(ii) any obligations of the Borrower or any Subsidiary in respect of Qualified
Accounts Receivable Dispositions and (iii) (A) any obligations of the Borrower
or any Subsidiary (other than Special Purpose Receivables Subsidiaries) in
respect of Permitted Receivables Financings so long as there is no recourse to
the Borrower or any Subsidiary (other than Special Purpose Receivables
Subsidiaries) thereunder other than Standard Receivables Financing Undertakings
and (B) any obligations of Special Purpose Receivables Subsidiaries in respect
of Permitted Receivables Financings.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Lease Obligations and all
net payment obligations pursuant to Hedge Agreements) for such period.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded: (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period;
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Borrower or any of its Subsidiaries, or is merged into or
consolidated with the Borrower or any of its Subsidiaries, or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries; (c) the net
income (if positive), of any Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary to the Borrower
or any of its Subsidiaries of such net income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary, but in each case only to the extent of such prohibition; and (d) any
net after-tax gains or losses attributable to Asset Dispositions in excess of
$1,000,000 in any period of four (4) consecutive fiscal quarters (other than any
Asset Disposition permitted under Section 9.5(c), Section 9.5(d),
Section 9.5(i) or Section 9.5(j)) during such period.

 

“Consolidated Total Assets” means, as of any date of determination with respect
to the Borrower and its Subsidiaries on a Consolidated basis, the book value of
the total assets of the Borrower and its Subsidiaries, as determined in
accordance with GAAP.

 

“Consolidated Total Funded Indebtedness” means, as of any date of determination
with respect to the Borrower and its Subsidiaries on a Consolidated basis
without duplication, the sum of all Indebtedness of the Borrower and its
Subsidiaries of the type described in clauses (a), (b) (but excluding any
obligations in respect of purchase price adjustments, earn-outs, holdbacks or
deferred payments of a similar nature in connection with any Acquisition
permitted under this Agreement), (c), (e), (f) (limited to the amounts
thereunder that have been drawn and not reimbursed), (g) and (i) (but only to
the extent relating to the foregoing clauses) of the definition of
“Indebtedness”.  For the avoidance of doubt, “Consolidated Total Funded
Indebtedness” shall not include (i) any obligations of the Borrower or any
Subsidiary in respect of Customer Lease Financings so long as there is no
recourse to the Borrower or any Subsidiary thereunder other than Standard
Receivables Financing Undertakings, (ii) any obligations of the Borrower or any
Subsidiary in respect of Qualified Accounts Receivable Dispositions and
(iii) (A) any obligations of the Borrower or any Subsidiary (other than Special
Purpose Receivables Subsidiaries) in respect of Permitted Receivables Financings
so long as there is no recourse to the Borrower or any Subsidiary (other than
Special Purpose Receivables Subsidiaries) thereunder other than Standard
Receivables Financing Undertakings and (B) any obligations of Special Purpose
Receivables Subsidiaries in respect of Permitted Receivables Financings.

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of: (a) Consolidated Total Funded Indebtedness on such date; to
(b) Consolidated Adjusted EBITDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date.

 

“Consolidated Total Leverage Ratio Holiday” has the meaning assigned thereto in
Section 9.14(a).

 

9

--------------------------------------------------------------------------------


 

“Consolidated Total Net Leverage Ratio” means, as of any date of determination,
the ratio of: (a) Consolidated Total Funded Indebtedness on such date minus
Unrestricted Cash; to (b) Consolidated Adjusted EBITDA for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreement” means an agreement, satisfactory in form and substance to
the Administrative Agent and executed by the financial institution or securities
intermediary at which a Deposit Account or a Securities Account, as the case may
be, is maintained, pursuant to which such financial institution or securities
intermediary confirms and acknowledges the Administrative Agent’s security
interest in such account, and agrees that the financial institution or
securities intermediary, as the case may be, will comply with instructions
originated by the Administrative Agent as to disposition of funds in such
account, without further consent by the Borrower or any Subsidiary (it being
agreed as between the Administrative Agent and the Credit Parties that the
Administrative Agent shall not originate such instructions except upon the
occurrence and during the continuance of an Event of Default).

 

“Controlled Account” means each Deposit Account and Securities Account that is
subject to a Control Agreement.

 

“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility, the Swingline Facility, and the L/C Facility.

 

“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.

 

“Customer Lease Financing” means any sale of accounts receivable, chattel paper
and other property arising from or relating to customer leases originated by the
Borrower or any Subsidiary in the ordinary course of business to third party
financing companies, and intended by the parties thereto to be a “true sale” and
which do not materially interfere with the business of the Borrower and its
Subsidiaries or adversely affect the Collateral (other than by virtue of being a
disposition of property that would otherwise be Collateral to the extent such
disposition is expressly permitted by this Agreement).

 

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

 

“Defaulting Lender” means, subject to Section 5.15(b), any Lender that: (a) has
failed to: (i) fund all or any portion of the Revolving Credit Loans, any Term
Loan, participations in L/C Obligations or participations in Swingline Loans
required to be funded by it hereunder within two (2) Business Days of the date
such Loans or participations were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s good-faith determination that one or more
conditions precedent to funding (each of which conditions

 

10

--------------------------------------------------------------------------------


 

precedent, together with any applicable default, shall be specifically
identified in such writing) has not been satisfied; or (ii) pay to the
Administrative Agent, any Issuing Lender, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
(2) Business Days of the date when due; (b) has notified the Borrower, the
Administrative Agent, any Issuing Lender or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s good-faith determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied); (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower); or (d) has,
or has a direct or indirect parent company that has: (i) become the subject of a
proceeding under any Debtor Relief Law; or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 5.15(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Lender, the Swingline
Lender and each Lender.

 

“Deposit Account” means a demand, time, savings, passbook or similar account
maintained with a Person engaged in the business of banking, including a savings
bank, savings and loan association, credit union or trust company.

 

“Discharge of the Obligations” means the termination of all Commitments, payment
in full, in cash, of all of the Obligations (other than any unasserted
contingent reimbursement or indemnity obligations) and the termination,
expiration or Cash Collateralization of all Letters of Credit.

 

“Discharge of the Secured Obligations” means the termination of all Commitments,
payment in full, in cash, of all of the Obligations (other than any unasserted
contingent reimbursement or indemnity obligations), the termination of all
Secured Hedge Agreements and Secured Cash Management Agreements (or with respect
to Secured Hedge Agreements and Secured Cash Management Agreements, other
arrangements satisfactory to the applicable Hedge Banks and Cash Management
Banks) and the termination, expiration or Cash Collateralization of all Letters
of Credit.

 

“Disclosure Letter” means the disclosure letter dated the Closing Date and
delivered to the Administrative Agent and the Lenders in respect of this
Agreement.

 

“Disposition Consideration” means, with respect to any disposition of assets or
series of related dispositions of assets, the lower of: (a) the aggregate fair
market value of the assets sold, transferred, licensed, leased or otherwise
disposed of in such disposition or series of related dispositions; and (b) the

 

11

--------------------------------------------------------------------------------


 

gross proceeds yielded to the Borrower or any Subsidiary from such disposition
or series of related dispositions.

 

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition: (a)  mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control, fundamental change, or
asset sale so long as any rights of the holders thereof upon the occurrence of a
change of control, fundamental change, or asset sale event shall be subject to
the prior Discharge of the Obligations); (b) are redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests) (except as a
result of a change of control, fundamental change, or asset sale so long as any
rights of the holders thereof upon the occurrence of a change of control,
fundamental change, or asset sale event shall be subject to the prior Discharge
of the Obligations), in whole or in part; (c) require any scheduled payment of
dividends in cash; or (d) are or become convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Term Loan Maturity Date; provided that if such Equity Interests are
issued pursuant to a plan for the benefit of the Borrower or its Subsidiaries or
by any such plan to such employees, such Equity Interests shall not constitute
Disqualified Equity Interests solely because they may be required to be
repurchased by the Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

 

“Disqualified Institution” means, on any date: (a) any Person designated by the
Borrower as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to the date hereof; (b) any other Person that
is a Competitor of the Borrower or any of its Subsidiaries, which Person has
been designated by the Borrower as a “Disqualified Institution” by written
notice (which notice shall specify such Person by exact legal name) to the
Administrative Agent not less than five (5) Business Days prior to such date;
and (c) in the case of any Person properly designated pursuant to clause (a) or
(b) above, any Subsidiary or Affiliate of such Person, but only to the extent
that such Subsidiary or Affiliate: (i) has been designated by the Borrower as a
“Disqualified Institution” by written notice (which notice shall specify such
Person by exact legal name) to the Administrative Agent and posted by the
Administrative Agent on the Platform (or otherwise provided by the
Administrative Agent to each of the Lenders) not less than five (5) Business
Days prior to such date; or (ii) is readily identifiable as a Subsidiary or
Affiliate of such Person based on the legal name of such Subsidiary or
Affiliate; provided that “Disqualified Institutions” shall exclude any Person
that the Borrower has designated as no longer being a “Disqualified Institution”
by written notice delivered to the Administrative Agent from time to time until
such time as Borrower has subsequently provided written notice pursuant to the
terms hereof that such Person is a “Disqualified Institution”; provided further
that any bona fide debt Fund that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of business which is an Affiliate of, or is managed, sponsored
or advised by any Affiliate of, any Person identified pursuant to clause
(b) above or its Controlling owner, and for which no personnel involved with the
competitive activities of such Person or Controlling owner: (x) makes any
investment decisions for such debt Fund; and (y) has access to any confidential
information (other than publicly available information) relating to the Borrower
and its Subsidiaries, shall be deemed not to be a Disqualified Institution by
virtue of being a Subsidiary or Affiliate of a Person identified pursuant to
clause (b) above; provided further that none of the foregoing Persons designated
as a Disqualified Institution pursuant to clause (a), (b) or (c) above shall be
a Disqualified Institution to the extent of any Commitments or Loans that were
allocated to such Person, were assigned to such Person, or in which such Person
was participating, in each case prior to the proper designation of such Person
as a Disqualified Institution pursuant to clause (a), (b), or (c) above.

 

12

--------------------------------------------------------------------------------


 

“Dollar Equivalent” means, at any time: (a) with respect to any amount
denominated in Dollars, such amount; and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by Administrative Agent or the Issuing Lender, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.

 

“DQ List” has the meaning set forth in Section 12.9(f)(iv)(A).

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.9(b)(iii)).  For the avoidance of
doubt, any Disqualified Institution is subject to Section 12.9(f).

 

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, governmental investigations
or proceedings (other than internal reports prepared by any Person in the
ordinary course of business and not in response to any third party action or
request of any kind) relating in any way to any actual or alleged violation of
or liability under any Environmental Law or relating to any permit issued, or
any approval given, under any such Environmental Law, including, without
limitation, any and all claims by Governmental Authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to human
health or the environment.

 

“Environmental Laws” means any and all applicable federal, foreign, state,
provincial and local laws, statutes, ordinances, codes, rules, standards and
regulations, permits, licenses, approvals, interpretations and orders of courts
or Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

 

“Equity Interests” means: (a) in the case of a corporation, capital stock;
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock; (c) in the case of a partnership, partnership interests (whether
general or limited); (d) in the case of a limited liability company, membership
interests; (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person; and (f) any and all warrants, rights or options
to purchase any of the foregoing (including through convertible securities, but
excluding debt securities and other Indebtedness for borrowed money convertible
into or exchangeable for any of the foregoing).

 

13

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder.

 

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

 

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

 

“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Accounts” means (a) escrow accounts and trust accounts; (b) payroll
accounts; (c) accounts used for payroll taxes and/or withheld income taxes;
(d) accounts used for employee wage and benefit payments; (e) accounts pledged
to secure performance (including to secure letters of credit and bank
guarantees) to the extent constituting Liens permitted by Section 9.2;
(f) custodial accounts; and (g) accounts that are swept to a zero balance on a
daily basis to a Deposit Account that is subject to a Control Agreement.

 

“Excluded Foreign Subsidiary” means a Subsidiary of the Borrower that is: (a) a
CFC; or (b) owned directly or indirectly by a CFC, irrespective of whether it is
a Domestic Subsidiary or a Foreign Subsidiary.

 

“Excluded Subsidiary” means any Subsidiary of the Borrower that is: (a) an
Immaterial Subsidiary; (b) a Foreign Subsidiary Holding Company; (c) an Excluded
Foreign Subsidiary; or (d) a Special Purpose Receivables Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under Section 1(d) of the Guaranty
Agreement).  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal for the reasons identified in the immediately
preceding sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case: (i) 

 

14

--------------------------------------------------------------------------------


 

imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof); or (ii) that are Other Connection Taxes; (b) in the case
of a Lender, United States federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to an Applicable Law in effect on the date on which:
(i) such Lender acquires such interest in the Loan or Commitment (other than
pursuant to an assignment request by the Borrower under Section 5.12(b)); or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 5.11, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office;
(c) Taxes attributable to such Recipient’s failure to comply with
Section 5.11(g); and (d) any United States federal withholding Taxes imposed
under FATCA.

 

“Existing Credit Agreement” means that certain Credit Agreement, dated
September 25, 2013, by and among the Borrower; the lenders party thereto from
time to time; and Wells Fargo, as administrative agent.

 

“Extended Revolving Credit Commitment” means any Class of Revolving Credit
Commitments the maturity of which shall have been extended pursuant to
Section 5.16.

 

“Extended Revolving Credit Loans” means any Revolving Credit Loans made pursuant
to the Extended Revolving Credit Commitments.

 

“Extended Term Loans” means any Class of Term Loans the maturity of which shall
have been extended pursuant to Section 5.16.

 

“Extension” has the meaning set forth in Section 5.16(a).

 

“Extension Amendment” means an amendment to this Agreement (which may, at the
option of the Administrative Agent and the Borrower, be in the form of an
amendment and restatement of this Agreement) among the Credit Parties, the
applicable extending Lenders, the Administrative Agent and, to the extent
required by Section 5.16, the Issuing Lender and/or the Swingline Lender
implementing an Extension in accordance with Section 5.16.

 

“Extension Offer” has the meaning set forth in Section 5.16(a).

 

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of the Term Loans made by
such Lender then outstanding, or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.

 

“Fair Market Value” shall mean the current value that would be attributed to the
Receivables Assets by an independent and unaffiliated third party purchasing the
Receivables Assets in an arms-length sale transaction, as determined in good
faith by the Borrower.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to

 

15

--------------------------------------------------------------------------------


 

comply with), any current or future regulations promulgated thereunder or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

“FDA” means the Food and Drug Administration of the United States or any
successor entity thereto.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent.  Notwithstanding the foregoing, if the Federal Funds Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Fee Letters” means: (a) the separate fee letter agreement dated October 29,
2015, among the Borrower, Wells Fargo, and the Arranger; and (b) any letter
between the Borrower and any Issuing Lender (other than Wells Fargo) relating to
certain fees payable to such Issuing Lender in its capacity as such.

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31.

 

“Foreign Casualty Event” means any Insurance and Condemnation Event resulting in
the receipt of Net Cash Proceeds by a Foreign Subsidiary and giving rise to a
prepayment pursuant to Section 4.4(b)(ii).

 

“Foreign Disposition” means any Asset Disposition resulting in the receipt of
Net Cash Proceeds by a Foreign Subsidiary and giving rise to a prepayment
pursuant to Section 4.4(b)(ii).

 

“Foreign Lender” means: (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person; and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Foreign Subsidiary Holding Company” means any direct or indirect Subsidiary of
the Borrower, all or substantially all of the assets of which consist of,
directly or indirectly, the Equity Interests in one or more CFCs and any of such
CFCs’ Subsidiaries.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender: (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof; and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Revolving
Credit Commitment Percentage of outstanding Swingline Loans other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

 

16

--------------------------------------------------------------------------------


 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect: (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof; (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof; (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation; (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; or (e) for the purpose of assuming in any other manner the obligee
in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(whether in whole or in part); provided that the term “Guarantee” shall not
include endorsements for collection or deposit, in either case, in the ordinary
course of business, or customary and reasonable indemnity obligations in
connection with any disposition of assets permitted under this Agreement (other
than any such obligations with respect to Indebtedness).

 

“Guaranty Agreement” means the unconditional guaranty agreement of even date
herewith executed by the Borrower and the Subsidiary Guarantors in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, which
shall be in form and substance acceptable to the Administrative Agent.

 

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed by a Governmental Authority to constitute a nuisance or a trespass
which

 

17

--------------------------------------------------------------------------------


 

pose a health or safety hazard to Persons or neighboring properties, or
(f) which contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement; provided that, the
term “Hedge Agreement” shall not include any Permitted Equity Derivatives.

 

“Hedge Bank” means any Person that: (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article IX, is the Administrative
Agent or an Affiliate of the Administrative Agent (unless the Administrative
Agent provides written notice to the Borrower that the Administrative Agent has
designated such Hedge Agreement as not constituting a Secured Hedge Agreement);
(b) at the time it enters into a Hedge Agreement with a Credit Party permitted
under Article IX, is a Lender or an Affiliate of a Lender, and is designated by
written notice to the Administrative Agent from the Borrower and such Person as
a “Hedge Bank”; or (c) at the time it (or its Affiliate) becomes a Lender
(including on the Closing Date), is a party to a Hedge Agreement with a Credit
Party, in each case in its capacity as a party to such Hedge Agreement, and is
designated by written notice to the Administrative Agent from the Borrower and
such Person as a “Hedge Bank.”

 

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements: (a) for any date on or after the
date such Hedge Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s); and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Hedge Agreements,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreements (which may
include a Lender or any Affiliate of a Lender).

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as the same may be amended, modified or supplemented from time to time, any
successor statute thereto, any and all rules or regulations promulgated from
time to time thereunder, and any comparable state laws.

 

“Immaterial Acquisition” means any Permitted Acquisition for which the Permitted
Acquisition Consideration is less than $25,000,000.

 

“Immaterial Subsidiary” means, as of any date of determination, any Subsidiary
that, on a Consolidated basis with its Subsidiaries, does not have: (a) assets
in excess of 5% of Consolidated Total Assets as set forth on the most recent
financial statements delivered pursuant to Section 8.1(a); or (b) annual
revenues in excess of 5% of the Consolidated revenues of the Borrower and its
Subsidiaries as set forth on the most recent financial statements delivered
pursuant to Section 8.1(a) and has been designated in writing as an “Immaterial
Subsidiary” to the Administrative Agent; provided that if at any time: (i) the

 

18

--------------------------------------------------------------------------------


 

aggregate amount of revenues or assets attributable to all Subsidiaries
designated as Immaterial Subsidiaries exceeds: (A) 10% of Consolidated revenues
of the Borrower and its Subsidiaries for any such Fiscal Year; or (B) 10% of
Consolidated Total Assets as of the end of any such Fiscal Year, then the
Borrower shall revoke the designation of sufficient Immaterial Subsidiaries to
eliminate such excess and shall take all actions required by Section 8.14 with
respect to each such Subsidiary.

 

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

 

(a)           all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;

 

(b)           all obligations to pay the deferred purchase price of property or
services of any such Person, except: (i) operating leases, licenses, trade
payables, and accrued liabilities, in each case arising in the ordinary course
of business not more than one hundred twenty (120) days past due, or that are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of such Person; (ii) deferred compensation payable to directors, officers
and employees of the Borrower or any Subsidiary so long as such compensation:
(A) is incurred in the ordinary course of business and pursuant to any incentive
compensation plan adopted by the board of directors of the Borrower in the
ordinary course of business; and (B) is not evidenced by a note or similar
written instrument (other than such incentive compensation plan’s governing
documentation or any grant notices issued thereunder); (iii) any purchase price
adjustment, earn-out, holdback or deferred payment of a similar nature incurred
in connection with an Acquisition permitted under this Agreement so long as not
evidenced by a note or similar written instrument (except to the extent that the
amount payable pursuant to such purchase price adjustment, earn-out, holdback or
deferred payment is reflected, or would otherwise be required to be reflected,
on a balance sheet prepared in accordance with GAAP); and (iv) obligations in
respect of non-competition agreements or similar arrangements (except for such
payments that are accounted for as acquisition consideration under GAAP);

 

(c)           such Person’s Capital Lease Obligations and the Attributable
Indebtedness of such Person with respect to such Person’s Synthetic Leases;

 

(d)           all obligations of such Person under conditional sale or other
title retention agreements relating to property purchased by such Person to the
extent of the value of such property (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business);

 

(e)           all Indebtedness of any other Person secured by a Lien on any
asset owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements except trade
payables arising in the ordinary course of business), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

 

(f)            all obligations, contingent or otherwise, of any such Person
relative to the face amount of letters of credit, whether or not drawn,
including, without limitation, any Reimbursement Obligation, and banker’s
acceptances, bank guarantees and similar instruments issued for the account of
any such Person;

 

(g)           all obligations of any such Person in respect of Disqualified
Equity Interests;

 

(h)           all net obligations of such Person under any Hedge Agreements; and

 

19

--------------------------------------------------------------------------------


 

(i)            all Guarantees of any such Person with respect to any of the
foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.

 

“Indemnified Taxes” means: (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document; and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

“Information” has the meaning assigned thereto in Section 12.10.

 

“Initial Issuing Lender” means Wells Fargo, in its capacity as an Issuing
Lender, or any successor thereto.

 

“Initial Term Loan” means the term loan made, or to be made, to the Borrower by
the Term Loan Lenders pursuant to Section 4.1.

 

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.

 

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), two (2), three (3), or six
(6) months thereafter (or if available and agreed to by all of the relevant
Lenders, twelve (12) months thereafter), in each case as selected by the
Borrower in its Notice of Borrowing or Notice of Conversion/Continuation and
subject to availability; provided that:

 

(a)           the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;

 

(b)           if any Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that if any Interest Period with respect to a LIBOR Rate
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;

 

(c)           any Interest Period with respect to a LIBOR Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

 

(d)           no Interest Period shall extend beyond the Revolving Credit
Maturity Date or the Term Loan Maturity Date, as applicable; and

 

(e)           there shall be no more than six (6) Interest Periods in effect at
any time.

 

“IRS” means the United States Internal Revenue Service.

 

20

--------------------------------------------------------------------------------


 

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

 

“Issuing Lender” means: (a)  the Initial Issuing Lender; and/or (b) any other
Revolving Credit Lender that has agreed in its sole discretion to act as an
“Issuing Lender” hereunder and that has been approved in writing by the Borrower
and the Administrative Agent (such approval by the Administrative Agent not to
be unreasonably delayed or withheld) as an “Issuing Lender” hereunder, in each
case in its capacity as issuer of any Letter of Credit.

 

“Judgment Currency” has the meaning assigned thereto in Section 12.22.

 

“Latest Maturity Date” means, at any date of determination, the later of the
Revolving Credit Maturity Date and the latest Term Loan Maturity Date.

 

“L/C Commitment” means, as to any Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit for the account of the Borrower or one or more
of its Subsidiaries from time to time in an aggregate amount equal to: (a) for
the Initial Issuing Lender, the amount set forth opposite the name of each the
Initial Issuing Lender on Schedule 1.1(a); and (b) for any other Issuing Lender
becoming an Issuing Lender after the Closing Date, such amount as separately
agreed to in a written agreement between the Borrower and such Issuing Lender
(which such agreement shall be promptly delivered to the Administrative Agent
upon execution), in each case of clauses (a) and (b) above, any such amount may
be changed after the Closing Date in a written agreement between the Borrower
and such Issuing Lender (which such agreement shall be promptly delivered to the
Administrative Agent upon execution); provided that the L/C Commitment with
respect to any Person that ceases to be an Issuing Lender for any reason
pursuant to the terms hereof shall be $0 (subject to the Letters of Credit of
such Person remaining outstanding in accordance with the provisions hereof).

 

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

 

“L/C Obligations” means at any time, an amount equal to the Dollar Equivalent
amount of the sum of: (a) the aggregate undrawn and unexpired amount of the then
outstanding Letters of Credit; and (b) the aggregate amount of drawings under
Letters of Credit which have not then been reimbursed pursuant to Section 3.5. 
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of ISP98, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

 

“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the applicable Issuing
Lender.

 

“L/C Sublimit” means the lesser of: (a) $10,000,000.00; and (b) the Revolving
Credit Commitment.

 

“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption, other than any Person that
ceases to be a party hereto as a Lender pursuant to an Assignment and
Assumption.  Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.

 

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

 

21

--------------------------------------------------------------------------------


 

“Letter of Credit Application” means an application, in the form specified by
the applicable Issuing Lender from time to time, requesting such Issuing Lender
to issue a Letter of Credit.

 

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1.

 

“LIBOR” means:

 

(a)           for any interest rate calculation with respect to a LIBOR Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars for a period equal to the applicable Interest Period which
appears on Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period.  If, for any reason, such rate does
not appear on Reuters Screen LIBOR01 Page (or any applicable successor page),
then “LIBOR” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars in amounts
comparable to the principal amount of the LIBOR Rate Loan would be offered by
first class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period; and

 

(b)           for any interest rate calculation with respect to a Base Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars in amounts comparable to the principal amount of the Base
Rate Loan for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) which appears on the Reuters Screen LIBOR01
Page (or any applicable successor page) at approximately 11:00 a.m. (London
time) on such date of determination, or, if such date is not a Business Day,
then the immediately preceding Business Day.  If, for any reason, such rate does
not appear on Reuters Screen LIBOR01 Page (or any applicable successor page)
then “LIBOR” for such Base Rate Loan shall be determined by the Administrative
Agent to be the arithmetic average of the rate per annum at which deposits in
Dollars would be offered by first class banks in the London interbank market to
the Administrative Agent at approximately 11:00 a.m. (London time) on such date
of determination for a period equal to one month commencing on such date of
determination.

 

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

 

“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

LIBOR Rate =

LIBOR

 

1.00-Eurodollar Reserve Percentage

 

Notwithstanding the foregoing, if the LIBOR Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate (other than a Base Rate Loan for which interest is determined by reference
to LIBOR), as provided in Section 5.1(a).

 

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset.  For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or

 

22

--------------------------------------------------------------------------------


 

holds subject to the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease or other title retention agreement (other than an
operating lease) relating to such asset.

 

“Limited Condition Acquisition” means any Permitted Acquisition that is not
conditioned on: (a) the availability of, or on obtaining, third-party financing;
(b) the receipt of proceeds of any Investment; or (c) the redemption or
repayment of Indebtedness requiring irrevocable notice in advance of such
redemption or repayment.

 

“Liquidity” means, as of any date of determination, the sum of (a) unrestricted
cash and Cash Equivalent of the Borrower and its Subsidiaries plus (b) unfunded
Revolving Credit Commitments available to be drawn.

 

“Loan Documents” means, collectively, this Agreement, the Disclosure Letter,
each Note, the Letter of Credit Applications and each reimbursement agreement
and each other document and certificate executed by any Credit Party relating to
any Letter of Credit, the Security Documents, the Guaranty Agreement, the Fee
Letters, and each other document, instrument, certificate and agreement executed
and delivered by any Credit Party or any of its Subsidiaries in connection with
this Agreement (whether in favor of the Administrative Agent or any Secured
Party or otherwise) (excluding any Secured Hedge Agreement and any Secured Cash
Management Agreement).

 

“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loan and the Swingline Loans, and “Loan” means any of such Loans.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Material Adverse Effect” means, with respect to the Borrower and its
Subsidiaries: (a) a material adverse effect on the business, results of
operations, assets, properties, liabilities, or condition (financial or
otherwise) of the Borrower and its Subsidiaries taken as a whole; (b) a material
adverse effect on the ability of any Credit Party to perform its obligations
under the Loan Documents to which it is a party; (c) a material impairment of
the rights and remedies of the Administrative Agent or any Lender under any Loan
Document; or (d) a material adverse effect on the legality, validity, binding
effect or enforceability against any Credit Party of any Loan Document to which
it is a party.

 

“Material Contract” means: (a) any material contract or agreement which the
Borrower may file or be required to file with the SEC under the Exchange Act or
the Securities Act of 1933 (other than any management contract or compensatory
plan, contract or arrangement); or (b) any other contract or agreement, written
or oral, of any Credit Party or any of its Subsidiaries, the breach,
non-performance, cancellation or failure to renew of which could reasonably be
expected to have a Material Adverse Effect.

 

“Material Real Property” means real property owned in fee by any Credit Party
with a fair market value of $25,000,000 or greater.

 

“Minimum Collateral Amount” means, at any time: (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
102% of the sum of: (i) the Fronting Exposure of the Issuing Lender with respect
to Letters of Credit issued and outstanding at such time; and (ii) the Fronting
Exposure of the Swingline Lender with respect to all Swingline Loans outstanding
at such time; and (b) otherwise, an amount determined by the Administrative
Agent and each of the applicable Issuing Lenders that is entitled to Cash
Collateral hereunder at such time in their sole discretion.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

23

--------------------------------------------------------------------------------


 

“Mortgages” means the collective reference to each mortgage, deed of trust or
other real property security document, encumbering any real property now or
hereafter owned by any Credit Party, in each case, in form and substance
reasonably satisfactory to the Administrative Agent and executed by such Credit
Party in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, as any such document may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding seven (7) years.

 

“Net Cash Proceeds” means, as applicable: (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Subsidiaries therefrom consisting of (x) cash,
(y) Cash Equivalents and (z) any cash or Cash Equivalent payments received by
way of a deferred payment pursuant to, or by monetization of, a note receivable
or otherwise, as and when received, but excluding any interest and royalty
payments, less the sum of: (i) in the case of an Asset Disposition only, all
income taxes and other taxes assessed by, or reasonably estimated to be payable
to, a Governmental Authority as a result of such transaction (provided that if
such estimated taxes exceed the amount of actual taxes required to be paid in
cash in respect of such Asset Disposition, the amount of such excess shall
constitute Net Cash Proceeds); (ii) all reasonable and customary out-of-pocket
legal and other fees and expenses incurred in connection with such transaction
or event; (iii) the principal amount of, premium, if any, and interest on any
Indebtedness (other than any Indebtedness arising under the Loan Documents) that
is required to be repaid in connection with such transaction or event and that
is secured by Liens on the Collateral prior to or equal and ratable with any
Lien of the Administrative Agent in such assets (provided that if such
Indebtedness is secured by a Lien on the asset that is equal and ratable to the
Lien of the Administrative Agent on such asset, then any such repayment of
Indebtedness shall be limited to such Indebtedness’ ratable share of such gross
proceeds); (iv) reasonable reserves retained from such gross proceeds to fund
contingent liabilities directly attributable to such Asset Disposition or
Insurance and Condemnation Event and reasonably estimated to be payable
(provided that, to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Cash Proceeds); and (v) other
costs, expenses and taxes incurred by the Borrower and its Subsidiaries (or any
of their respective affiliates or equity partners) as a direct result of actions
taken by the Borrower and its Subsidiaries (and any of their affiliates or
equity partners) pursuant to Section 4.4(b)(iv); and (b) with respect to any
Debt Issuance, the gross cash proceeds received by any Credit Party or any of
its Subsidiaries therefrom less all reasonable and customary out-of-pocket
legal, underwriting and other fees and expenses incurred in connection
therewith.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that: (a) requires the approval
of all Lenders or all affected Lenders or all Lenders with respect to a certain
Class or Series in accordance with the terms of Section 12.2; and (b) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.

 

“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Loan Notes.

 

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

 

24

--------------------------------------------------------------------------------


 

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

 

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.

 

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

 

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition, whether or not allowable in
such proceeding) the Loans; (b) the L/C Obligations; and (c) all other fees and
commissions (including reasonable attorneys’ fees), charges, indebtedness,
loans, liabilities, financial accommodations, obligations, covenants and duties
owing by the Credit Parties and each of their respective Subsidiaries to the
Lenders, the Issuing Lender or the Administrative Agent, in each case under any
Loan Document, with respect to any Loan or Letter of Credit of every kind,
nature and description, direct or indirect, absolute or contingent, due or to
become due, contractual or tortious, liquidated or unliquidated, and whether or
not evidenced by any note and including interest and fees that accrue after the
commencement by or against any Credit Party or any Subsidiary thereof of any
proceeding under any Debtor Relief Laws, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Officer’s Compliance Certificate” means a certificate of the chief executive
officer, chief financial officer, treasurer, or controller of the Borrower
substantially in the form attached as Exhibit F.

 

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a capital lease.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12).

 

“Overnight Rate” means, for any day: (a) with respect to any amount denominated
in Dollars, the greater of: (i) the Federal Funds Rate; and (ii) an overnight
rate determined by the Administrative Agent or the Issuing Lender, as the case
may be, in accordance with banking industry rules on interbank compensation; and
(b) with respect to any amount denominated in an Alternative Currency, the rate
of interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Wells Fargo in the applicable offshore interbank market for such
currency to major banks in such interbank market.

 

“Participant” has the meaning assigned thereto in Section 12.9(d).

 

25

--------------------------------------------------------------------------------


 

“Participant Register” has the meaning assigned thereto in Section 12.9(d).

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.

 

“Perfection Certificate” means, with respect to any Credit Party, a certificate,
substantially in the form of Exhibit J to this Agreement, completed and
supplemented with schedules and attachments contemplated thereby and duly
executed on behalf of such Credit Party by a Responsible Officer of such Credit
Party.

 

“Permitted Acquisition” means: any Acquisition that meets all of the following
requirements:

 

(a)                                 no less than five (5) Business Days prior to
the proposed closing date of such Acquisition, the Borrower shall have delivered
written notice of such Acquisition to the Administrative Agent, which notice
shall include the proposed closing date of such Acquisition;

 

(b)                                 the Borrower shall have certified on or
before the closing date of such Acquisition, in writing, that, to the knowledge
of the Borrower, such Acquisition has been approved by the board of directors
(or equivalent governing body) of the Person to be acquired;

 

(c)                                  the Person or business to be acquired shall
be in a line of business permitted pursuant to Section 9.11;

 

(d)                                 if such Acquisition is a merger or
consolidation, the Borrower or a Subsidiary shall be the surviving Person, or
the surviving Person shall become, if required, a Subsidiary Guarantor in
accordance with, and within the time periods specified in, Section 8.14, and no
Change in Control shall have been effected thereby;

 

(e)                                  the Borrower shall have delivered to the
Administrative Agent all documents required to be delivered prior to the closing
date of such Acquisition pursuant to, and in accordance with, Section 8.14;

 

(f)                                   (i) after giving effect to such
Acquisition, on a Pro Forma Basis, calculated for the most recent fiscal quarter
end for which financial statements are available (A) the Consolidated Total
Leverage Ratio shall be no greater than 0.25 to 1.00 less than the level set
forth in Section 9.14(a) for such period (as such level may be adjusted during a
Consolidated Total Leverage Ratio Holiday, if applicable at such time (whether
due to a prior Acquisition or elected in writing to be applicable to such
Acquisition)); and (B) the Borrower shall be in compliance with the covenant set
forth in Section 9.14(b), in each case under this clause (f), as of either
(x) the date of the Acquisition and after giving effect thereto and any
Indebtedness incurred in connection therewith or (y) in the case of a Limited
Condition Acquisition, the date the Permitted Acquisition Documents are entered
into and after giving pro forma effect to such Acquisition and any Indebtedness
incurred in connection therewith and (ii) except with respect to an Immaterial
Acquisition, no later than five (5) Business Days prior to the proposed closing
date of such

 

26

--------------------------------------------------------------------------------


 

Acquisition, the Borrower shall have delivered to the Administrative Agent an
Officer’s Compliance Certificate demonstrating compliance with the foregoing
clause (i), in form and substance reasonably satisfactory to the Administrative
Agent;

 

(g)                                  (i) no later than five (5) Business Days
prior to the proposed closing date of such Acquisition, the Borrower, to the
extent requested by the Administrative Agent, shall have delivered to the
Administrative Agent copies of substantially final (or if not then substantially
final, the then current drafts of) Permitted Acquisition Documents (to the
extent drafts are then available); and (ii) promptly upon the finalization
thereof, copies of final Permitted Acquisition Documents certified as such by a
Responsible Officer of the Borrower;

 

(h)                                 either (i) no Default or Event of Default
shall have occurred and be continuing both before and after giving effect to
such Acquisition and any Indebtedness incurred in connection therewith or
(ii) in the case of a Limited Condition Acquisition, (x) no Default of Event of
Default shall have occurred and be continuing on the date the Permitted
Acquisition Documents are entered into and after giving pro forma effect to such
Acquisition and any Indebtedness incurred in connection therewith and (y) no
Event of Default under Section 10.1(a), (b), (h) or (i) shall have occurred and
be continuing both before and after giving pro forma effect to such Acquisition
and any Indebtedness incurred in connection therewith;

 

(i)                                     after giving effect to such Acquisition,
on a Pro Forma Basis, the Borrower and its Subsidiaries will have Liquidity in
excess of $50,000,000 (as of either (i) the date of the Acquisition and after
giving effect thereto and any Indebtedness incurred in connection therewith or
(ii) in the case of a Limited Condition Acquisition, the date the Permitted
Acquisition Documents are entered into); and

 

(j)                                    the Borrower shall have: (i) delivered to
the Administrative Agent a certificate of a Responsible Officer certifying that
all of the requirements set forth above have been satisfied or will be satisfied
on or prior to the consummation of such purchase or other Acquisition, or are
expected to be satisfied within the time periods required under Section 8.14, as
applicable; and (ii) provided such other documents and other information as may
be reasonably requested by the Administrative Agent or the Required Lenders
(through the Administrative Agent) in connection with such purchase or other
Acquisition.

 

“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt, earn-outs (provided that
to the extent such earn-out is subject to a contingency, such earn-out shall be
valued at the amount of reserves, if any, required under GAAP at the date of
such acquisition), payments in respect of non-competition agreements or other
arrangements accounted for as acquisition consideration under GAAP, deferred
payments (valued at the discounted present value thereof), or Equity Interests
of the Borrower, to be paid on a singular basis in connection with any
applicable Permitted Acquisition as set forth in the applicable Permitted
Acquisition Documents executed by the Borrower or any of its Subsidiaries in
order to consummate the applicable Permitted Acquisition (but excluding ongoing
royalty payments).

 

“Permitted Acquisition Documents” means with respect to any Acquisition proposed
by the Borrower or any Subsidiary, final copies or substantially final drafts if
not executed at the required time of delivery of the purchase agreement, sale
agreement, merger agreement or other agreement evidencing such Acquisition,
including, without limitation, each other document executed, delivered,
contemplated by or prepared in connection therewith and any amendment,
modification or supplement to any of the foregoing.

 

27

--------------------------------------------------------------------------------


 

“Permitted Equity Derivative” means any forward purchase, accelerated share
repurchase, call option, warrant or other derivative transactions in respect of
the Borrower’s Equity Interests; provided, that such transaction may, at the
option of the Borrower, be settled in Equity Interests of the Borrower and any
Restricted Payments made in connection with such transaction is permitted
pursuant to Section 9.6.

 

“Permitted Factoring Transaction” means a direct sale of Receivables Assets or
interests therein in the ordinary course of business to third party financing
companies, and intended by the parties thereto to be a “true sale” and which do
not materially interfere with the business of the Borrower and its Subsidiaries
or adversely affect the Collateral (other than by virtue of being a disposition
of property that would otherwise be Collateral to the extent such disposition is
expressly permitted by this Agreement).

 

“Permitted Liens” means the Liens permitted pursuant to Section 9.2.

 

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

 

“Permitted Receivables Financing” means a Securitization or a Permitted
Factoring Transaction that complies with the following criteria: (a) such
Securitization or Permitted Factoring Transaction (including financing terms,
covenants, termination events and other provisions) is in the aggregate fair and
reasonable to the Borrower and the related Special Purpose Receivables
Subsidiary or financing company, as applicable, as determined in good faith by
the Borrower; (b) all sales and/or contributions of Receivables Assets to the
related Special Purpose Receivables Subsidiary or financing company are made at
Fair Market Value; (c) the financing terms, covenants, termination events and
other provisions shall be market terms as determined in good faith by the
Borrower; and (d) the Receivables Assets Net Investment does not exceed
$20,000,000 at any one time.

 

“Permitted Unsecured Indebtedness” means unsecured Indebtedness of the Borrower
and Guarantees thereof by any Credit Party; provided that: (a) the stated final
maturity of such Indebtedness shall not be earlier than ninety-one (91) days
after the Latest Maturity Date, and such stated final maturity shall not be
subject to any conditions that could result in such stated final maturity
occurring on a date that precedes the date that is ninety-one (91) days after
the Latest Maturity Date; (b) such Indebtedness shall not be required to be
repaid, prepaid, redeemed, repurchased or defeased, in whole or in part, whether
on one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, upon the occurrence of an
event of default, a change in control, fundamental change, an asset disposition
or an event of loss, or in the case of convertible notes, upon conversion) prior
to the date that is ninety-one (91) days after the Latest Maturity Date;
(c) such Indebtedness contains terms and conditions (excluding interest rate,
fees and other pricing terms, premiums and optional prepayment or optional
redemption provisions) that are market terms for a registered public offering of
debt securities or an offering of debt securities under Rule 144A or Regulation
S under the Securities Act of 1933 on the date such Indebtedness is incurred, or
are not materially more restrictive, taken as a whole, than the covenants and
events of default contained in this Agreement (in each case as determined in
good faith by the chief financial officer of the Borrower); (d) such
Indebtedness shall not constitute an obligation (including pursuant to a
Guarantee) of any Subsidiary that is not a Credit Party; (e) such Indebtedness
shall not be secured by any Lien on any asset of the Borrower or any Subsidiary;
(f) at the time of and immediately after giving effect to the incurrence of such
Indebtedness and the application of the proceeds thereof, no Default or Event of
Default shall have occurred and be continuing; and (g) after giving effect to
the incurrence of such Indebtedness and the application of the proceeds thereof,
the Borrower shall be in Pro Forma Compliance with the covenants set forth in
Section 9.14.

 

28

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws.

 

“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime commercial
lending rate, as established from time to time at the Administrative Agent’s
principal U.S. office.  Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs.  The
parties hereto acknowledge that the rate announced publicly by the
Administrative Agent as its prime commercial lending rate is an index or base
rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks.

 

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, compliance with such test or covenant for any period during which one
or more Specified Transactions occurs calculated after giving pro forma effect
to such Specified Transaction (and all other Specified Transactions that have
been consummated during the applicable period and any related Indebtedness
incurred or repaid in connection therewith) as if such Specified Transaction and
any related incurrence or reduction of Indebtedness had occurred on the first
day of the applicable period of measurement ending with the most recent fiscal
quarter for which financial statements shall have been delivered, or are being
delivered, as applicable, pursuant to Section 8.1(a) or Section 8.1(b) (or,
prior to the delivery of any such financial statements, ending with the last
fiscal quarter included in the financial statements referred to in
Section 6.1(e)(iii)) and, to the extent applicable, to the historical financial
statements of all entities or assets acquired or disposed of, and the
consolidated financial statements of the Borrower and its Subsidiaries, all in
accordance with Article 11 of Regulation S-X under the Exchange Act, calculated
on a basis consistent with GAAP.  If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the date of determination had
been the applicable rate for the entire period (taking into account any Hedge
Agreement applicable to such Indebtedness if such Hedge Agreement has a
remaining term in excess of twelve (12) months).

 

“Pro Forma Compliance” means, at any date of determination, that the Borrower
and its Subsidiaries shall be in pro forma compliance with any or all of the
covenants set forth in Section 9.14 (in the case of the Consolidated Total
Leverage Ratio, as such level may be adjusted during a Consolidated Total
Leverage Ratio Holiday, if applicable), as of the date of such determination or
the last day of the most recently completed fiscal quarter for which financial
statements shall have been delivered, or are being delivered, as applicable,
pursuant to Section 8.1(a) or Section 8.1(b) (or, prior to the delivery of any
such financial statements, ending with the last fiscal quarter included in the
financial statements referred to in Section 6.1(e)(iii)) (computed on the basis
of: (a) balance sheet amounts as of such date; and (b) income statement amounts
for the most recently completed period of four (4) consecutive fiscal quarters
for which financial statements shall have been delivered to the Administrative
Agent and calculated on a Pro Forma Basis in respect of the event giving rise to
such determination and all other Specified Transactions that have been
consummated during the applicable period and any related Indebtedness incurred
or repaid in connection therewith).

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

 

29

--------------------------------------------------------------------------------


 

“Public Lenders” has the meaning assigned thereto in Section 8.2.

 

“Qualified Accounts Receivable” means accounts receivable owned by the Borrower
or any of its Subsidiaries with respect to which the Borrower or such Subsidiary
is the beneficiary of a commercial letter of credit issued by a commercial bank
or other financial institution supporting the invoiced amount of such accounts
receivable.

 

“Qualified Accounts Receivable Disposition” means the factoring, sale or other
disposition of Qualified Accounts Receivable, to the extent Qualified Accounts
Receivable Disposition Net Outstandings do not exceed $25,000,000 at any one
time.

 

“Qualified Accounts Receivable Disposition Net Outstandings” shall mean, on any
date of determination, the aggregate cash amount paid by the purchasers of
Qualified Accounts Receivable in connection with a factoring, sale or other
disposition of Qualified Accounts Receivable, as the same may be reduced from
time to time by collections with respect to such Qualified Accounts Receivable
or otherwise in accordance with the terms of the documents governing such
factoring, sale or other disposition of Qualified Accounts Receivable.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Real Estate Support Documents” means, with respect to any real property
constituting Collateral, such commercially reasonable warehousemen and bailee
letters, third party consents, intercreditor agreements, mortgagee title
insurance policies (in amounts and with endorsements acceptable to the
Administrative Agent), surveys, appraisals, environmental reports, flood hazard
certifications and evidence of flood insurance (if such insurance is required by
Applicable Law), leases, landlord waivers and such other mortgage-related
documents as the Administrative Agent may reasonably request.

 

“Receivables Assets” shall mean any accounts receivable and lease receivables
owed to the Borrower or any Subsidiary (whether now existing or arising or
acquired in the future) arising in the ordinary course of business from the sale
or lease of goods, all collateral securing such accounts receivable and lease
receivables, all contracts and contract rights and all guarantees or other
obligations in respect of such accounts receivable and lease receivables, all
supporting obligations in respect of such accounts receivable and lease
receivables, all proceeds of such accounts receivable and lease receivables and
other assets (including contract rights) which are of the type customarily
factored, sold, transferred or in respect of which security interests are
customarily granted in connection with securitizations of accounts receivable
and lease receivables and which are sold, transferred or otherwise conveyed by
the Borrower or a Subsidiary to a Special Purpose Receivables Subsidiary.

 

“Receivables Assets Net Investment” shall mean, on any date of determination,
the aggregate cash amount paid by the lenders or purchasers under Permitted
Receivables Financings to Special Purpose Receivables Subsidiaries in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Receivables Documents.

 

“Recipient” means: (a) the Administrative Agent; (b) any Lender; and (c) any
Issuing Lender, as applicable.

 

30

--------------------------------------------------------------------------------


 

“Refinancing” means the repayment in full of all Indebtedness (other than
unasserted and contingent reimbursement and indemnity obligations) outstanding
under: (a) the Existing Credit Agreement; and (b) the Target Credit Agreement.

 

“Register” has the meaning assigned thereto in Section 12.9(c).

 

“Reimbursement Obligation” means the obligation of the Borrower to reimburse any
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Relevant Acquisition” has the meaning assigned thereto in Section 9.14(a).

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders.  The Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.

 

“Required Revolving Credit Lenders” means, at any date, any combination of
Revolving Credit Lenders holding more than fifty percent (50%) of the sum of the
aggregate amount of the Revolving Credit Commitment or, if the Revolving Credit
Commitment has been terminated, any combination of Revolving Credit Lenders
holding more than fifty percent (50%) of the aggregate Extensions of Credit
under the Revolving Credit Facility; provided that the Revolving Credit
Commitment of, and the portion of the Extensions of Credit under the Revolving
Credit Facility, as applicable, held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.

 

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person designated in writing by the
Borrower and reasonably acceptable to the Administrative Agent; provided that,
to the extent requested thereby, the Administrative Agent shall have received a
certificate of such Person certifying as to the incumbency and genuineness of
the signature of each such officer.  Any document delivered hereunder or under
any other Loan Document that is signed by a Responsible Officer of a Person
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Person and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Person.

 

“Restricted Payment” has the meaning assigned thereto in Section 9.6.

 

“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency; (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof; (c) each date of any payment
by the Issuing Lender under any Letter of Credit denominated in an Alternative
Currency; and (d) such additional dates as the Administrative Agent or the
Issuing Lender shall determine or the Required Lenders shall require.

 

“Revolving Credit Commitment” means: (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit

 

31

--------------------------------------------------------------------------------


 

Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof; and (b) as to all Revolving
Credit Lenders, the aggregate commitment of all Revolving Credit Lenders to make
Revolving Credit Loans, as such amount may be modified at any time or from time
to time pursuant to the terms hereof.  The aggregate Revolving Credit Commitment
of all the Revolving Credit Lenders on the Closing Date shall be
$200,000,000.00.  The initial Revolving Credit Commitment of each Revolving
Credit Lender is set forth opposite the name of such Lender on Schedule 1.1(a).

 

“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment.  If the Revolving Credit
Commitments have terminated or expired, the Revolving Credit Commitment
Percentages shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments.  The initial Revolving
Credit Commitment Percentage of each Revolving Credit Lender is set forth
opposite the name of such Lender on Schedule 1.1(a).

 

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.

 

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.

 

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment (or, if the Revolving Credit Commitment has been
terminated, all of the Lenders having Revolving Credit Exposure).

 

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

 

“Revolving Credit Maturity Date” means the earliest to occur of: (a) the date
that is the fifth (5th) anniversary of the Closing Date (or, with respect to any
Lender, such later date as requested by the Borrower pursuant to Section 5.16
and accepted by such Lender); (b) the date of termination of the entire
Revolving Credit Commitment by the Borrower pursuant to Section 2.5; and (c) the
date of termination of the Revolving Credit Commitment pursuant to
Section 10.2(a).

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.

 

“Revolving Credit Outstandings” means the sum of: (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

 

32

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial, and any successor thereto.

 

“Same Day Funds” means: (a) with respect to disbursements and payments in
Dollars, immediately available funds; and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the Issuing Lender, as the case may
be, to be customary in the place of disbursement or payment for the settlement
of international banking transactions in the relevant Alternative Currency.

 

“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of comprehensive Sanctions (including, without
limitation, Cuba, Iran, North Korea, Sudan, Syria and the Crimea region of
Ukraine).

 

“Sanctioned Person” means, at any time: (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other applicable sanctions authority; (b) any Person
operating, organized or resident in a Sanctioned Country; or (c) any Person
owned or controlled by any such Person or Persons described in clauses (a) and
(b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other applicable sanctions authority.

 

“SEC” means the Unites States Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party or any Subsidiary thereof and any Cash Management
Bank; provided that the aggregate obligations of Non-Guarantor Subsidiaries in
respect of Secured Cash Management Agreements and Secured Hedge Agreements shall
not exceed $15,000,000 at any time.

 

“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party or any Subsidiary thereof and any Hedge Bank; provided that the aggregate
obligations of Non-Guarantor Subsidiaries in respect of Secured Hedge Agreements
and Secured Cash Management Agreements shall not exceed $15,000,000 at any time.

 

“Secured Obligations” means, collectively: (a) the Obligations; and (b) all
existing or future payment and other obligations owing by any Credit Party or
any Subsidiary thereof under: (i) any Secured Hedge Agreement (other than an
Excluded Swap Obligation); and (ii) any Secured Cash Management Agreement;
provided that the maximum amount of Secured Obligations in respect of
obligations of Non-Guarantor Subsidiaries under Secured Hedge Agreements and
Secured Cash Management Agreements shall not exceed $15,000,000 in the aggregate
at any time.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the Hedge Banks, the Cash Management Banks, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 11.5, any other holder from time to time of any of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.

 

“Securities Account” means an account to which a financial asset is or may be
credited in accordance with an agreement under which the Person maintaining the
account undertakes to treat the

 

33

--------------------------------------------------------------------------------


 

Person for whom the account is maintained as entitled to exercise the rights
that comprise the financial asset.

 

“Securitization” shall mean any transaction or series of transactions entered
into by the Borrower or any Subsidiary pursuant to which the Borrower or such
Subsidiary, as the case may be, sells, conveys, assigns, grants an interest in
or otherwise transfers Receivables Assets to a Special Purpose Receivables
Subsidiary (and/or grants a security interest in such Receivables Assets
transferred or purported to be transferred to such Special Purpose Receivables
Subsidiary), and which Special Purpose Receivables Subsidiary finances the
acquisition of such Receivables Assets (i) with cash, (ii) with the issuance to
the Borrower or such Subsidiary of Seller’s Retained Interests or an increase in
such Seller’s Retained Interests or (iii) with proceeds from the sale or
collection of Receivables Assets.

 

“Security Documents” means the collective reference to the Collateral Agreement,
the Mortgages, and each other agreement or writing pursuant to which any Credit
Party pledges, grants or perfects, or purports to pledge, grant or perfect, a
security interest in any Property or assets securing the Secured Obligations.

 

“Seller’s Retained Interest” shall mean the debt or equity interests held by the
Borrower or any Subsidiary in a Special Purpose Receivables Subsidiary to which
the Borrower or any Subsidiary has transferred Receivables Assets, including any
such debt or equity received as consideration for or as a portion of the
purchase price for the Receivables Assets transferred, or any other instrument
through which the Borrower or any Subsidiary has rights to or receives
distributions in respect of any residual or excess interest in the Receivables
Assets.

 

“Sellers” means: (a) Aesynt Holdings, L.P., an exempted limited partnership
formed and registered under the laws of the Cayman Islands; and
(b) Aesynt, Ltd., an exempted limited company incorporated under the laws of the
Cayman Islands.

 

“Series” shall mean (i) when used with respect to the Lenders, each of the
following classes of Lenders:  (a) Lenders having Revolving Credit Loans
incurred pursuant to the Revolving Credit Commitments incurred on the Closing
Date, (b) Lenders having Revolving Credit Loans or Revolving Credit Commitments
extended pursuant an Extension Amendment and having the same maturity date,
(c) Lenders having Initial Term Loans or Commitments to make Initial Term Loans
with the same maturity date and (d) Lenders having such other Series of Term
Loans or Term Loan Commitments extended pursuant to the same Extension Amendment
and having the same maturity date, and (ii) when used with respect to Loans or
Commitments, each of the following classes of Loans or Commitments: 
(a) Revolving Credit Loans incurred pursuant to the Revolving Credit Commitments
incurred on the Closing Date, (b) Revolving Credit Loans or Revolving Credit
Commitments extended pursuant to an Extension Amendment and having the same
maturity date, (c) Initial Term Loans and Commitments to make Initial Term Loans
with the same maturity date and (d) such other Series of Term Loans or Term Loan
Commitments extended pursuant to the same Extension Amendment and having the
same maturity date.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as

 

34

--------------------------------------------------------------------------------


 

they become absolute and matured in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

 

“Special Purpose Receivables Subsidiary” shall mean a Person in which the
Borrower or any Subsidiary makes an Investment and to which the Borrower or any
Subsidiary sells, conveys, transfers or grants a security interest in
Receivables Assets, which Person (i) engages in no other activities other than
the purchase or acquisition of Receivables Assets for the limited purpose of
effecting one or more Securitizations and related activities; (ii) does not have
any Indebtedness that is guaranteed by or otherwise recourse to the Borrower or
any Subsidiary or any of their respective assets or properties (other than
pursuant to Standard Receivables Financing Undertakings); (iii) is not party to
any contracts, agreements, arrangements or understanding with the Borrower or
any of its Subsidiaries other than on terms that are no less favorable to the
Borrower or such Subsidiary than those that might be obtained by the Borrower or
such Subsidiary from a Person that is not an Affiliate of the Borrower as
determined by the Borrower in good faith; (iv) with respect to which none of the
Borrower or any of its Subsidiaries has any obligation to maintain such Person’s
financial condition or cause such entity to achieve any specified level of
operating results; and (v) is designated by the Borrower to the Administrative
Agent in writing as a Special Purpose Receivables Subsidiary.

 

“Specified Acquisition Agreement Representation” means any representation made
in the Aesynt Acquisition Agreement by Aesynt and/or any Seller or their
Subsidiaries or Affiliates or with respect to Aesynt, its Subsidiaries or its
businesses, that is material to the interests of the Lenders, but only if the
breach of such representation or the failure of such representation to be
accurate would allow the Borrower or any of its Subsidiaries that is party to
the Aesynt Acquisition Agreement to terminate its respective obligations under
the Aesynt Acquisition Agreement, or to otherwise decline to close the Aesynt
Acquisition (in each case, determined without regard to any notice requirement
under the Aesynt Acquisition Agreement).

 

“Specified Disposition” means any disposition or series of related dispositions
of all or substantially all of the assets or Equity Interests of any Subsidiary
of the Borrower or any division, business unit, product line or line of business
for which Disposition Consideration exceeds $5,000,000.

 

“Specified Representations” means the representations and warranties of the
Borrower and its Subsidiaries set forth in Sections 7.1(a) (solely with respect
to the Credit Parties), 7.3 (solely with respect to the Credit Parties),
7.4(a) (solely with respect to the Credit Parties), 7.4(b) (solely with respect
to the Credit Parties), 7.11, 7.12, 7.18, 7.21, 7.23 and 7.25 (with respect to
the creation, perfection and validity of security interests) (except with
respect to any security interest in any Collateral (other than security
interests that may be perfected by (x) the filing of a financing statement under
the Uniform Commercial Code, (y) the delivery of certificates evidencing the
Equity Interests required to be pledged under the Loan Documents (other than
with respect to any Subsidiary not organized or incorporated in the United
States or any state thereof and with respect to Aesynt and its Subsidiaries, to
the extent that such stock certificates of Aesynt or its Subsidiaries are not
received from Aesynt on or prior to the Closing Date) and (z) the filing of
short-form security agreements with the United States Patent and Trademark
Office or the United States Copyright Office, as applicable) that is not or
cannot be perfected, or solely in the case of a security interest created under
foreign law, provided, on the applicable closing date after the Borrower’s use
of commercially reasonable efforts to do so).

 

“Specified Transactions” means: (a) any Specified Disposition; (b) any Permitted
Acquisition; and (c) any incurrence of Indebtedness in respect of which the
Borrower is required to be, by the terms of this Agreement, in Pro Forma
Compliance with the financial covenants set forth in Section 9.14 (in the

 

35

--------------------------------------------------------------------------------


 

case of the Consolidated Total Leverage Ratio, as such level may be adjusted
during a Consolidated Total Leverage Ratio Holiday, if applicable at such time).

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the Issuing Lender, as applicable, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two (2) Business Days prior to
the date as of which the foreign exchange computation is made; provided that the
Administrative Agent or any Issuing Lender may obtain such spot rate from
another financial institution designated by the Administrative Agent or such
Issuing Lender if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; provided further
that such Issuing Lender may use such spot rate quoted on the date as of which
the foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

 

“Standard Receivables Financing Undertakings” means representations, warranties,
covenants (including customary repurchase obligations) and indemnities entered
into by the Borrower or any Subsidiary which are customary for a seller or
servicer of accounts receivable and lease receivables assets transferred in
non-recourse receivables factoring, sales or securitization transactions.

 

“Subordinated Indebtedness” means the collective reference to any unsecured
Indebtedness incurred by the Borrower or any of its Subsidiaries that is
subordinated in right and time of payment to the Obligations on terms and
conditions satisfactory to the Administrative Agent.

 

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency).  Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.

 

“Subsidiary Guarantors” means, collectively, all direct and indirect
Subsidiaries of the Borrower (other than Excluded Subsidiaries) in existence on
the Closing Date or which become a party to the Guaranty Agreement pursuant to
Section 8.14.  For the avoidance of doubt, no Excluded Subsidiary shall be a
Subsidiary Guarantor.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swingline Commitment” means the lesser of: (a) $10,000,000.00; and (b) the
Revolving Credit Commitment.

 

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

 

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

 

36

--------------------------------------------------------------------------------


 

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

 

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

 

“Target Credit Agreement” means that certain Credit Agreement, dated May 8,
2014, by and among Aesynt Holdings Coöperatief, U.A.; Aesynt Incorporated; TPG
Specialty Lending, Inc., as administrative agent and lender; and Wells Fargo, as
issuing bank and lender.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of a tax imposed by any Governmental Authority, including any
interest, fines, additions to tax or penalties applicable thereto.

 

“Term Loan Commitment” means: (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make a portion of the Initial Term Loan to the account
of the Borrower hereunder on the Closing Date in an aggregate principal amount
not to exceed the amount set forth opposite such Lender’s name on the Register,
as such amount may be increased, reduced or otherwise modified at any time or
from time to time pursuant to the terms hereof; and (b) as to all Term Loan
Lenders, the aggregate commitment of all Term Loan Lenders to make such Term
Loans.  The aggregate Term Loan Commitment with respect to the Initial Term Loan
of all Term Loan Lenders on the Closing Date shall be $200,000,000.  The Term
Loan Commitment of each Term Loan Lender as of the Closing Date is set forth
opposite the name of such Term Loan Lender on Schedule 1.1(a).

 

“Term Loan Facility” means the term loan facility established pursuant to
Article IV.

 

“Term Loan Lender” means any Lender with a Term Loan Commitment and/or
outstanding Term Loans.

 

“Term Loan Maturity Date” means the first to occur of (i) the date that is the
fifth (5th) anniversary of the Closing Date (or, with respect to any Lender,
such later date as requested by the Borrower pursuant to Section 5.16 and
accepted by such Lender), and (ii) the date of acceleration of the Term Loans
pursuant to Section 10.2(a).

 

“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit A-3, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.

 

“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage of the total outstanding principal balance of the Term Loans
represented by the outstanding principal balance of such Term Loan Lender’s Term
Loans.  The Term Loan Percentage of each Term Loan Lender as of the Closing Date
is set forth opposite the name of such Lender on Schedule 1.1(a).

 

“Term Loans” means the Initial Term Loans and “Term Loan” means any of such Term
Loans.

 

37

--------------------------------------------------------------------------------


 

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA
for which the thirty (30) day notice requirement has not been waived by the
PBGC, or (b) the withdrawal of any Credit Party or any ERISA Affiliate from a
Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or
(e) any other event or condition which would constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or
plan in endangered or critical status with the meaning of Sections 430, 431 or
432 of the Code or Sections 303, 304 or 305 of ERISA or (h) the partial or
complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (i) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (j) any event or
condition which results in the termination of a Multiemployer Plan under
Section 4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (k) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Credit Party or any ERISA
Affiliate.

 

“Threshold Amount” means $10,000,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure, and outstanding Term Loans of such
Lender at such time.

 

“Trade Date” has the meaning assigned thereto in Section 12.9(f)(i).

 

“Transaction Costs” means all transaction fees, charges and other amounts
related to the Transactions, any issuance of Indebtedness permitted pursuant to
Section 9.1 (other than the issuance of Indebtedness pursuant to this Agreement
and the other Loan Documents), and, without duplication, any Permitted
Acquisitions (including, without limitation, any financing fees (including any
underwriting, commitment, arrangement, structuring or similar fees), merger and
acquisition fees (including any investment banking or brokerage fees), legal
fees and expenses, consulting and valuation fees, due diligence fees or any
other fees and expenses in connection therewith).

 

“Transactions” means, collectively: (a) the Aesynt Acquisition; (b) the
Refinancing; (c) the initial Extensions of Credit on the Closing Date; and
(d) the payment of the Transaction Costs incurred in connection with the
foregoing.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

“United States” means the United States of America.

 

“Unrestricted Cash” means all Cash and Cash Equivalents of the Borrower and the
other Credit Parties as of such date that is held in an account subject to a
control agreement in favor of the Administrative Agent and is not restricted
from being applied to repay the Obligations.

 

38

--------------------------------------------------------------------------------


 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 5.11(g).

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than the Borrower and/or one or more of its Wholly-Owned
Subsidiaries).

 

“Withholding Agent” means any Credit Party and the Administrative Agent.

 

SECTION 1.2                                        Other Definitions and
Provisions.  With reference to this Agreement and each other Loan Document,
unless otherwise specified herein or in such other Loan Document: (a) the
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined, (b) whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms, (c) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (d) the word “will” shall be construed to have the
same meaning and effect as the word “shall”, (e) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(f) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (g) the word “or” shall not be exclusive, (h) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (i) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(j) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form and (k) in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including”.

 

SECTION 1.3                                        Accounting Terms.

 

(a)                                 All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, applied on a consistent basis, as in effect from time to
time and in a manner consistent with that used in preparing the audited
financial statements required by Section 8.1(a), except as otherwise
specifically prescribed herein.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded and operating and capital leases will be
treated in a manner consistent with their treatment under GAAP as in effect on
December 31, 2014, notwithstanding any modifications or interpretive changes
thereto that may occur thereafter.

 

(b)                                 If at any time any change in GAAP would
affect the computation of any financial ratio or requirement or interpretation
of a covenant set forth in any Loan Document, and either the Borrower or

 

39

--------------------------------------------------------------------------------


 

the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio, requirement or covenant shall continue to be computed or interpreted, as
applicable, in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

SECTION 1.4                                        UCC Terms.  Terms defined in
the UCC in effect on the Closing Date and not otherwise defined herein shall,
unless the context otherwise indicates, have the meanings provided by those
definitions.  Subject to the foregoing, the term “UCC” refers, as of any date of
determination, to the UCC then in effect.

 

SECTION 1.5                                        Rounding.  Any financial
ratios required to be maintained pursuant to this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio or
percentage is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

 

SECTION 1.6                                        References to Agreement and
Laws.  Unless otherwise expressly provided herein, (a) any definition or
reference to formation documents, governing documents, agreements (including the
Loan Documents) and other contractual documents or instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) any definition or reference to any Applicable Law,
including, without limitation, the Code, the Commodity Exchange Act, ERISA, the
Exchange Act, the Food Drug and Cosmetic Act, the HIPAA, the PATRIOT Act, the
Securities Act of 1933, the UCC, the Investment Company Act of 1940 or any of
the foreign assets control regulations of the United States Treasury Department,
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

 

SECTION 1.7                                        Times of Day.  Unless
otherwise specified, all references herein to times of day shall be references
to Eastern time (daylight or standard, as applicable).

 

SECTION 1.8                                        Letter of Credit Amounts. 
Unless otherwise specified, all references herein to the amount of a Letter of
Credit at any time shall be deemed to mean the Dollar Equivalent of the maximum
face amount of such Letter of Credit after giving effect to all increases
thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor (at the time specified therefor in such applicable Letter
of Credit or Letter of Credit Application and as such amount may be reduced by
(a) any permanent reduction of such Letter of Credit or (b) any amount which is
drawn, reimbursed and no longer available under such Letter of Credit).

 

SECTION 1.9                                        Guarantees.  Unless otherwise
specified, the amount of any Guarantee shall be the lesser of the principal
amount of the obligations guaranteed and still outstanding and the maximum
amount for which the guaranteeing Person may be liable pursuant to the terms of
the instrument embodying such Guarantee.

 

SECTION 1.10                                 Covenant Compliance Generally.  For
purposes of determining compliance under Section 9.1, Section 9.2, Section 9.3,
Section 9.5 and Section 9.6, any amount in a currency other than Dollars will be
converted to Dollars based on the relevant currency exchange rate in effect on
the

 

40

--------------------------------------------------------------------------------


 

date of the applicable transaction for which compliance is being determined. 
Notwithstanding the foregoing, for purposes of determining compliance with
Sections 9.1, 9.2 and 9.3, with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no breach of any basket contained
in such sections shall be deemed to have occurred solely as a result of changes
in rates of exchange occurring after the time such Indebtedness or Investment is
incurred; provided that for the avoidance of doubt, the foregoing provisions of
this Section 1.10 shall otherwise apply to such Sections, including with respect
to determining whether any Indebtedness or Investment may be incurred at any
time under such Sections.

 

SECTION 1.11                                 Exchange Rates; Currency
Alternatives.

 

(a)                                 The Administrative Agent or the Issuing
Lender, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Letters of Credit
and L/C Obligations denominated in Alternative Currencies.  Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of financial statements
delivered by the Credit Parties hereunder or calculating financial covenants
hereunder or calculating compliance under Section 9.1, Section 9.2, Section 9.3,
Section 9.5 and Section 9.6 or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for the purposes of the
Loan Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or any Issuing Lender, as applicable.

 

(b)                                 Wherever in this Agreement in connection
with the issuance, amendment or extension of a Letter of Credit, an amount, such
as a required minimum or multiple amount, is expressed in Dollars, but such
Letter of Credit is denominated in an Alternative Currency, such amount shall be
the relevant Alternative Currency Equivalent of such Dollar amount (rounded to
the nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the Issuing Lender, as the
case may be.

 

SECTION 1.12                                 Alternative Currencies.

 

(a)                                 The Borrower may from time to time request
that Letters of Credit be issued in a currency other than Dollars; provided that
such requested currency is a lawful currency that is readily available and
freely transferable and convertible into Dollars, and each such request shall be
subject to the approval of the Administrative Agent and the applicable Issuing
Lender.

 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., twenty (20) Business Days prior
to the date of the desired Letter of Credit issuance (or such other time or date
as may be agreed by the Administrative Agent and the applicable Issuing Lender,
in its or their sole discretion). The Administrative Agent shall promptly notify
the applicable Issuing Lender thereof.  The applicable Issuing Lender shall
notify the Administrative Agent, not later than 11:00 a.m., ten (10) Business
Days after receipt of such request whether it consents, in its sole discretion,
to the making of the issuance of Letters of Credit in such requested currency.

 

(c)                                  Any failure by the applicable Issuing
Lender to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Issuing Lender to
permit Letters of Credit to be issued in such requested currency.  If the
Administrative Agent and the applicable Issuing Lender consent to the issuance
of Letters of Credit in such requested currency, the Administrative Agent shall
so notify the Borrower and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit issuances.  If the

 

41

--------------------------------------------------------------------------------


 

Administrative Agent shall fail to obtain consent to any request for an
alternative currency under this Section 1.12, the Administrative Agent shall
promptly so notify the Borrower.

 

ARTICLE II

 

REVOLVING CREDIT FACILITY

 

SECTION 2.1                                        Revolving Credit Loans. 
Subject to the terms and conditions of this Agreement and the other Loan
Documents, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, each Revolving Credit Lender
severally agrees to make Revolving Credit Loans to the Borrower from time to
time from the Closing Date to, but not including, the Revolving Credit Maturity
Date as requested by the Borrower in accordance with the terms of Section 2.3;
provided that: (a) the Revolving Credit Outstandings shall not exceed the
aggregate Revolving Credit Commitments; and (c) the Revolving Credit Exposure of
any Revolving Credit Lender shall not at any time exceed such Revolving Credit
Lender’s Revolving Credit Commitment.  Each Revolving Credit Loan by a Revolving
Credit Lender shall be in a principal amount equal to such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of the aggregate principal
amount of Revolving Credit Loans requested on such occasion.  Subject to the
terms and conditions hereof, the Borrower may borrow, repay and reborrow
Revolving Credit Loans hereunder until the Revolving Credit Maturity Date.

 

SECTION 2.2                                        Swingline Loans.

 

(a)                                 Availability.  Subject to the terms and
conditions of this Agreement and the other Loan Documents, including, without
limitation, Section 6.2(d) of this Agreement, and in reliance upon the
representations and warranties set forth in this Agreement and the other Loan
Documents, the Swingline Lender may, in its sole discretion, make Swingline
Loans to the Borrower from time to time from the Closing Date to, but not
including, the Revolving Credit Maturity Date; provided that: (i) after giving
effect to any amount requested, the Revolving Credit Outstandings shall not
exceed the Revolving Credit Commitment; and (ii) the aggregate principal amount
of all outstanding Swingline Loans (after giving effect to any amount requested)
shall not exceed the Swingline Commitment.

 

(b)                                 Refunding.

 

(i)                                     The Swingline Lender, at any time and
from time to time in its sole and absolute discretion may, on behalf of the
Borrower (which hereby irrevocably directs the Swingline Lender to act on its
behalf), by written notice given no later than 11:00 a.m. on any Business Day
request each Revolving Credit Lender to make, and each Revolving Credit Lender
hereby agrees to make, a Revolving Credit Loan as a Base Rate Loan in an amount
equal to such Revolving Credit Lender’s Revolving Credit Commitment Percentage
of the aggregate amount of the Swingline Loans outstanding on the date of such
notice, to repay the Swingline Lender.  Each Revolving Credit Lender shall make
the amount of such Revolving Credit Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such notice.  The proceeds of such
Revolving Credit Loans shall be immediately made available by the Administrative
Agent to the Swingline Lender for application by the Swingline Lender to the
repayment of the Swingline Loans.  Subject to Section 5.15(a)(iv), no Revolving
Credit Lender’s obligation to fund its respective Revolving Credit Commitment
Percentage of a Swingline Loan shall be affected by any other Revolving Credit
Lender’s failure to fund its Revolving Credit Commitment Percentage of a
Swingline Loan, nor shall any Revolving Credit Lender’s Revolving Credit
Commitment Percentage be

 

42

--------------------------------------------------------------------------------


 

increased as a result of any such failure of any other Revolving Credit Lender
to fund its Revolving Credit Commitment Percentage of a Swingline Loan.

 

(ii)                                  The Borrower shall pay to the Swingline
Lender on demand in immediately available funds the amount of such Swingline
Loans to the extent amounts received from the Revolving Credit Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded.  In addition, the Borrower irrevocably authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans to the extent
amounts received from the Revolving Credit Lenders are not sufficient to repay
in full the outstanding Swingline Loans requested or required to be refunded. 
If any portion of any such amount paid to the Swingline Lender shall be
recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitment Percentages.

 

(iii)                               If for any reason any Swingline Loan cannot
be refinanced with a Revolving Credit Loan pursuant to Section 2.2(b)(i), each
Revolving Credit Lender shall, on the date such Revolving Credit Loan was to
have been made pursuant to the notice referred to in Section 2.2(b)(i), purchase
for cash an undivided participating interest in the then outstanding Swingline
Loans by paying to the Swingline Lender an amount (the “Swingline Participation
Amount”) equal to such Revolving Lender’s Revolving Credit Commitment Percentage
of the aggregate principal amount of Swingline Loans then outstanding.  Each
Revolving Credit Lender will transfer to the Swingline Lender, in immediately
available funds, the amount of its Swingline Participation Amount not later than
1:00 p.m. on the day specified in such notice.  Whenever, at any time after the
Swingline Lender has received from any Revolving Credit Lender such Revolving
Credit Lender’s Swingline Participation Amount, the Swingline Lender receives
any payment on account of the Swingline Loans, the Swingline Lender will
promptly distribute to such Revolving Credit Lender its Swingline Participation
Amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s participating interest was outstanding
and funded and, in the case of principal and interest payments, to reflect such
Revolving Credit Lender’s pro rata portion of such payment if such payment is
not sufficient to pay the principal of and interest on all Swingline Loans then
due); provided that in the event that such payment received by the Swingline
Lender is required to be returned, such Revolving Credit Lender will return to
the Swingline Lender any portion thereof previously distributed to it by the
Swingline Lender.

 

(iv)                              Each Revolving Credit Lender’s obligation to
make the Revolving Credit Loans referred to in Section 2.2(b)(i) and to purchase
participating interests pursuant to Section 2.2(b)(iii) shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right that such Revolving
Credit Lender or the Borrower may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Article VI, (C) any adverse change in the
condition (financial or otherwise) of the Borrower, (D) any breach of this
Agreement or any other Loan Document by the Borrower, any other Credit Party or
any other Revolving Credit Lender or (E) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

 

(v)                                 If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the Swingline Lender
any amount required to be paid by such Revolving

 

43

--------------------------------------------------------------------------------


 

Credit Lender pursuant to the foregoing provisions of this Section 2.2 by the
time specified in this Section 2.2, the Swingline Lender shall be entitled to
recover from such Revolving Credit Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Swingline Lender at a rate per annum equal to the applicable
Federal Funds Rate, plus any administrative, processing or similar fees
customarily charged by the Swingline Lender in connection with the foregoing. 
If such Revolving Credit Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Revolving Credit Lender’s
Revolving Credit Loan or Swingline Participation Amount, as the case may be.  A
certificate of the Swingline Lender submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (v) shall be conclusive absent manifest error.

 

(c)                                  Defaulting Lenders.  Notwithstanding
anything to the contrary contained in this Agreement, this Section 2.2 shall be
subject to the terms and conditions of Section 5.14 and Section 5.15.

 

SECTION 2.3                                        Procedure for Advances of
Revolving Credit Loans and Swingline Loans.

 

(a)                                 Requests for Borrowing.  The Borrower shall
give the Administrative Agent irrevocable prior written notice substantially in
the form of Exhibit B (a “Notice of Borrowing”) not later than 11:00 a.m. (i) on
the same Business Day as each Base Rate Loan and each Swingline Loan and (ii) at
least three (3) Business Days before each LIBOR Rate Loan, of its intention to
borrow, specifying (A) the date of such borrowing, which shall be a Business
Day, (B) the amount of such borrowing, which shall be, (x) with respect to Base
Rate Loans (other than Swingline Loans) in an aggregate principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof, (y) with respect
to LIBOR Rate Loans in an aggregate principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof and (z) with respect to Swingline Loans
in an aggregate principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof, (C) whether such Loan is to be a Revolving Credit Loan or
Swingline Loan, (D) in the case of a Revolving Credit Loan whether the Loans are
to be LIBOR Rate Loans or Base Rate Loans, and (E) in the case of a LIBOR Rate
Loan, the duration of the Interest Period applicable thereto; provided that if
the Borrower wishes to request LIBOR Rate Loans having an Interest Period of
twelve (12) months in duration, such notice must be received by the
Administrative Agent not later than 11:00 a.m. four (4) Business Days prior to
the requested date of such borrowing, whereupon the Administrative Agent shall
give prompt notice to the Revolving Credit Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them.  If the
Borrower fails to specify a type of Loan in a Notice of Borrowing, then the
applicable Loans shall be made as Base Rate Loans.  If the Borrower requests a
borrowing of LIBOR Rate Loans in any such Notice of Borrowing, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.  A Notice of Borrowing received after 11:00 a.m. shall be
deemed received on the next Business Day.  The Administrative Agent shall
promptly notify the Revolving Credit Lenders of each Notice of Borrowing.

 

(b)                                 Disbursement of Revolving Credit and
Swingline Loans.  Not later than 1:00 p.m. on the proposed borrowing date,
(i) each Revolving Credit Lender (so long as, in respect of Base Rate Loans, the
Administrative Agent has provided such Revolving Credit Lender with a copy of
the Notice of Borrowing by no later than 11:00 a.m. on the proposed borrowing
date) will make available to the Administrative Agent, for the account of the
Borrower, at the office of the Administrative Agent in funds immediately
available to the Administrative Agent, such Revolving Credit Lender’s Revolving
Credit Commitment Percentage of the Revolving Credit Loans to be made on such
borrowing date and (ii) the Swingline Lender will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
the Swingline Loans to be made on such borrowing date.  The Administrative Agent
will make such Loans available to

 

44

--------------------------------------------------------------------------------


 

the Borrower (and the Borrower hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of each borrowing requested pursuant to this
Section) in immediately available funds by crediting or wiring such proceeds to
the deposit account of the Borrower identified in the most recent notice
substantially in the form attached as Exhibit C (a “Notice of Account
Designation”) delivered by the Borrower to the Administrative Agent or as may be
otherwise agreed upon by the Borrower and the Administrative Agent from time to
time.  Subject to Section 5.7 hereof, the Administrative Agent shall not be
obligated to disburse the portion of the proceeds of any Revolving Credit Loan
requested pursuant to this Section to the extent that any Revolving Credit
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Loan.  Revolving Credit Loans to be made for the
purpose of refunding Swingline Loans shall be made by the Revolving Credit
Lenders as provided in Section 2.2(b).

 

SECTION 2.4                                        Repayment and Prepayment of
Revolving Credit and Swingline Loans.

 

(a)                                 Repayment on Termination Date.  The Borrower
hereby agrees to repay the outstanding principal amount of: (i) all Revolving
Credit Loans in full on the Revolving Credit Maturity Date; and (ii) all
Swingline Loans in accordance with Section 2.2(b) (but, in any event, no later
than the Revolving Credit Maturity Date), together, in each case, with all
accrued but unpaid interest thereon.

 

(b)                                 Mandatory Prepayments.  If at any time the
Revolving Credit Outstandings exceed the Revolving Credit Commitment, the
Borrower agrees to repay immediately upon notice from the Administrative Agent,
by payment to the Administrative Agent for the account of the Revolving Credit
Lenders, such portions of the Extensions of Credit which equals the amount of
such excess with each such repayment applied: first, to the principal amount of
outstanding Swingline Loans; second to the principal amount of outstanding
Revolving Credit Loans; and third, with respect to any Letters of Credit then
outstanding, a payment of Cash Collateral into a Cash Collateral account opened
by the Administrative Agent, for the benefit of the Revolving Credit Lenders, in
an amount equal to such excess (such Cash Collateral to be applied in accordance
with Section 10.2(b)).

 

(c)                                  Optional Prepayments.  The Borrower may at
any time and from time to time prepay Revolving Credit Loans and Swingline
Loans, in whole or in part, with irrevocable prior written notice to the
Administrative Agent substantially in the form attached as Exhibit D (a “Notice
of Prepayment”) given not later than 11:00 a.m. (i) on the same Business Day as
the prepayment of each Base Rate Loan and each Swingline Loan (or such later
time as approved by the Administrative Agent) and (ii) at least three
(3) Business Days before the prepayment of each LIBOR Rate Loan (or such later
time as approved by the Administrative Agent), specifying the date and amount of
prepayment and whether the prepayment is of LIBOR Rate Loans, Base Rate Loans,
Swingline Loans or a combination thereof, and, if of a combination thereof, the
amount allocable to each.  Upon receipt of such notice, the Administrative Agent
shall promptly notify each Revolving Credit Lender.  If any such notice is
given, the amount specified in such notice shall be due and payable on the date
set forth in such notice.  Partial prepayments shall be in an aggregate amount
of $1,000,000 or a whole multiple of $1,000,000 in excess thereof with respect
to Base Rate Loans (other than Swingline Loans), $1,000,000 or a whole multiple
of $1,000,000 in excess thereof with respect to LIBOR Rate Loans, and $500,000
or a whole multiple of $100,000 in excess thereof with respect to Swingline
Loans.  A Notice of Prepayment received after 11:00 a.m. shall be deemed
received on the next Business Day.  Each such repayment shall be accompanied by
any amount required to be paid pursuant to Section 5.9 hereof.  Notwithstanding
the foregoing, any Notice of a Prepayment delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities or other transactions or events specified therein, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied
(provided that the failure of such condition to be satisfied shall not relieve
the Borrower from its obligations in respect thereof under Section 5.9).

 

45

--------------------------------------------------------------------------------


 

(d)                                 Prepayment of Excess Proceeds.  In the event
proceeds remain after the prepayments of Term Loan Facility pursuant to
Section 4.4(b), the amount of such excess proceeds shall be used on the date of
the required prepayment under Section 4.4(b) to prepay the outstanding principal
amount of the Revolving Credit Loans, without a corresponding reduction of the
Revolving Credit Commitment, with remaining proceeds, if any, refunded to the
Borrower.

 

(e)                                  Limitation on Prepayment of LIBOR Rate
Loans.  The Borrower may not prepay any LIBOR Rate Loan on any day other than on
the last day of the Interest Period applicable thereto unless such prepayment is
accompanied by any amount required to be paid pursuant to Section 5.9 hereof.

 

(f)                                   Hedge Agreements.  No repayment or
prepayment of the Loans pursuant to this Section shall affect any of the
Borrower’s obligations under any Hedge Agreement entered into with respect to
the Loans.

 

SECTION 2.5                                        Permanent Reduction of the
Revolving Credit Commitment.

 

(a)                                 Voluntary Reduction.  The Borrower shall
have the right at any time and from time to time, upon at least five
(5) Business Days prior irrevocable written notice to the Administrative Agent,
to permanently reduce, without premium or penalty: (i) the entire Revolving
Credit Commitment at any time; or (ii) portions of the Revolving Credit
Commitment, from time to time, in an aggregate principal amount not less than
$1,000,000 or any whole multiple of $1,000,000 in excess thereof.  Any reduction
of the Revolving Credit Commitment shall be applied to the Revolving Credit
Commitment of each Revolving Credit Lender according to its Revolving Credit
Commitment Percentage.  All Commitment Fees accrued until the effective date of
any termination of the Revolving Credit Commitment shall be paid on the
effective date of such termination.  Notwithstanding the foregoing, any notice
to reduce the Revolving Credit Commitment delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities or other transactions or events specified therein, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied
(provided that the failure of such condition to be satisfied shall not relieve
the Borrower from its obligations in respect thereof under Section 5.9).

 

(b)                                 Corresponding Payment.  Each permanent
reduction permitted pursuant to this Section shall be accompanied by a payment
of principal sufficient to reduce the aggregate outstanding Revolving Credit
Loans, Swingline Loans and L/C Obligations, as applicable, after such reduction
to the Revolving Credit Commitment as so reduced, and if the aggregate amount of
all outstanding Letters of Credit exceeds the Revolving Credit Commitment as so
reduced, the Borrower shall be required to deposit Cash Collateral in a Cash
Collateral account opened by the Administrative Agent in an amount equal to such
excess.  Such Cash Collateral shall be applied in accordance with
Section 10.2(b).  Any reduction of the Revolving Credit Commitment to zero shall
be accompanied by payment of all outstanding Revolving Credit Loans and
Swingline Loans (and furnishing of Cash Collateral satisfactory to the
Administrative Agent for all L/C Obligations) and shall result in the
termination of the Revolving Credit Commitment and the Swingline Commitment and
the Revolving Credit Facility.  If the reduction of the Revolving Credit
Commitment requires the repayment of any LIBOR Rate Loan, such repayment shall
be accompanied by any amount required to be paid pursuant to Section 5.9 hereof.

 

SECTION 2.6                                        Termination of Revolving
Credit Facility.  The Revolving Credit Facility and the Revolving Credit
Commitments shall terminate on the Revolving Credit Maturity Date.

 

46

--------------------------------------------------------------------------------


 

ARTICLE III

 

LETTER OF CREDIT FACILITY

 

SECTION 3.1                                        L/C Facility.

 

(a)                                 Availability.  Subject to the terms and
conditions of this Agreement and the other Loan Documents, including, without
limitation, Section 6.2(d) and Section 6.2(e), each Issuing Lender, in reliance
on the representations and warranties set forth in the Agreement and the other
Loan Documents and on the agreements of the Revolving Credit Lenders set forth
in Section 3.4(a), agrees to issue standby Letters of Credit, in an aggregate
amount not to exceed its L/C Commitment, for the account of the Borrower or,
subject to Section 3.10, any Subsidiary thereof on any Business Day from the
Closing Date to, but not including the fifth (5th) Business Day prior to the
Revolving Credit Maturity Date, in such form as may be approved from time to
time by the applicable Issuing Lender; provided that no Issuing Lender shall
issue any Letter of Credit if, after giving effect to such issuance: (a) the L/C
Obligations would exceed the L/C Sublimit; (b) the Revolving Credit Outstandings
would exceed the Revolving Credit Commitment; or (c) the Revolving Credit
Exposure of any Revolving Credit Lender would exceed such Lender’s Revolving
Credit Commitment.

 

(b)                                 Form and Amount.  Each Letter of Credit
shall: (i) be denominated in Dollars or in an Alternative Currency in a minimum
amount agreed to by the Issuing Lender; (ii) be a standby letter of credit
issued to support obligations of the Borrower or any of its Subsidiaries,
contingent or otherwise, incurred in the ordinary course of business;
(iii) expire on a date no more than twelve (12) months after the date of
issuance or last renewal of such Letter of Credit (subject to automatic renewal
for additional one (1) year periods pursuant to the terms of the Letter of
Credit Application or other documentation acceptable to the applicable Issuing
Lender), which date shall be no later than the fifth (5th) Business Day prior to
the Revolving Credit Maturity Date; and (iv) be subject to the ISP98 as set
forth in the Letter of Credit Application or as determined by the applicable
Issuing Lender and, to the extent not inconsistent therewith, the laws of the
State of New York.

 

(c)                                  Restrictions on Issuance.  No Issuing
Lender shall at any time be obligated to issue any Letter of Credit hereunder
if: (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit, or any Applicable Law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to letters of credit generally or
such Letter of Credit in particular any restriction or reserve or capital
requirement (for which such Issuing Lender is not otherwise compensated) not in
effect on the Closing Date, or any unreimbursed loss, cost or expense that was
not applicable, in effect or known to such Issuing Lender as of the Closing Date
and that such Issuing Lender in good faith deems material to it; or (ii) the
conditions set forth in Section 6.2 are not satisfied.  References herein to
“issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires.

 

(d)                                 Defaulting Lenders.  Notwithstanding
anything to the contrary contained in this Agreement, Article III shall be
subject to the terms and conditions of Section 5.14 and Section 5.15.

 

SECTION 3.2                                        Procedure for Issuance of
Letters of Credit.  The Borrower may from time to time request that any Issuing
Lender issue a Letter of Credit by delivering to such Issuing Lender at its
applicable office (with a copy to the Administrative Agent at the Administrative
Agent’s Office) a Letter

 

47

--------------------------------------------------------------------------------


 

of Credit Application therefor, completed to the satisfaction of such Issuing
Lender, and such other certificates, documents and other papers and information
as such Issuing Lender or the Administrative Agent may request.  Upon receipt of
any Letter of Credit Application, the applicable Issuing Lender shall, process
such Letter of Credit Application and the certificates, documents and other
papers and information delivered to it in connection therewith in accordance
with its customary procedures and shall, subject to Section 3.1 and Article VI,
promptly issue the Letter of Credit requested thereby (but in no event shall
such Issuing Lender be required to issue any Letter of Credit earlier than three
(3) Business Days after its receipt of the Letter of Credit Application therefor
and all such other certificates, documents and other papers and information
relating thereto) by issuing the original of such Letter of Credit to the
beneficiary thereof or as otherwise may be agreed by such Issuing Lender and the
Borrower.  The applicable Issuing Lender shall promptly furnish to the Borrower
and the Administrative Agent a copy of such Letter of Credit and the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
issuance and upon request by any Lender, furnish to such Revolving Credit Lender
a copy of such Letter of Credit and the amount of such Revolving Credit Lender’s
participation therein.

 

SECTION 3.3                                        Commissions and Other
Charges.

 

(a)                                 Letter of Credit Commissions.  Subject to
Section 5.15(a)(iii)(B), the Borrower shall pay to the Administrative Agent, for
the account of the applicable Issuing Lender and the L/C Participants, in
Dollars, a letter of credit commission with respect to each Letter of Credit in
the amount equal to the Dollar Equivalent of the daily amount available to be
drawn under such standby Letters of Credit times the Applicable Margin with
respect to Revolving Credit Loans that are LIBOR Rate Loans (determined, in each
case, on a per annum basis).  Such commission shall be payable quarterly in
arrears on the last Business Day of each calendar quarter, on the Revolving
Credit Maturity Date and thereafter on demand of the Administrative Agent.  The
Administrative Agent shall, promptly following its receipt thereof, distribute
to the applicable Issuing Lender and the L/C Participants all commissions
received pursuant to this Section 3.3 in accordance with their respective
Revolving Credit Commitment Percentages.

 

(b)                                 Issuance Fee.  In addition to the foregoing
commission, the Borrower shall pay directly to the applicable Issuing Lender,
for its own account and in Dollars, an issuance fee with respect to each Letter
of Credit issued by such Issuing Lender as set forth in the Fee Letter executed
by such Issuing Lender.  Such issuance fee shall be payable quarterly in arrears
on the last Business Day of each calendar quarter commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Revolving
Credit Maturity Date and thereafter on demand of the applicable Issuing Lender.

 

(c)                                  Other Fees, Costs, Charges and Expenses. 
In addition to the foregoing fees and commissions, the Borrower shall pay or
reimburse each Issuing Lender in Dollars for such normal and customary fees,
costs, charges and expenses as are incurred or charged by such Issuing Lender in
issuing, effecting payment under, amending or otherwise administering any Letter
of Credit issued by it.

 

SECTION 3.4                                        L/C Participations.

 

(a)                                 Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce each Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from each Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk, an undivided interest equal to such L/C
Participant’s Revolving Credit Commitment Percentage in each Issuing Lender’s
obligations and rights under and in respect of each Letter of Credit issued by
it hereunder and the amount of each draft paid by such Issuing Lender
thereunder.  Each L/C Participant unconditionally and irrevocably agrees with
each Issuing Lender that, if a draft is paid under any Letter of Credit issued
by such Issuing Lender for which such Issuing Lender is not reimbursed in full
by the Borrower through a

 

48

--------------------------------------------------------------------------------


 

Revolving Credit Loan or otherwise in accordance with the terms of this
Agreement, such L/C Participant shall pay to such Issuing Lender upon demand, in
Dollars, at such Issuing Lender’s address for notices specified herein an amount
equal to such L/C Participant’s Revolving Credit Commitment Percentage of the
Dollar Equivalent of the amount of such draft, or any part thereof, which is not
so reimbursed.

 

(b)                                 Upon becoming aware of any amount required
to be paid by any L/C Participant to any Issuing Lender pursuant to
Section 3.4(a) in respect of any unreimbursed portion of any payment made by
such Issuing Lender under any Letter of Credit, issued by it, such Issuing
Lender shall notify the Administrative Agent of such unreimbursed amount and the
Administrative Agent shall notify each L/C Participant (with a copy to the
applicable Issuing Lender) of the amount and due date of such required payment
and such L/C Participant shall pay to the Administrative Agent (which, in turn
shall pay such Issuing Lender) the amount specified on the applicable due date. 
If any such amount is paid to such Issuing Lender after the date such payment is
due, such L/C Participant shall pay to such Issuing Lender on demand, in
addition to such amount, the product of: (i) such amount; times (ii) the
Overnight Rate as determined by the Administrative Agent during the period from
and including the date such payment is due to the date on which such payment is
immediately available to such Issuing Lender; times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360.  A certificate of such Issuing Lender with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.  With respect to payment to such Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 1:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 1:00 p.m. on any
Business Day, such payment shall be due on the following Business Day.

 

(c)                                  Whenever, at any time after any Issuing
Lender has made payment under any Letter of Credit issued by it and has received
from any L/C Participant its Revolving Credit Commitment Percentage of such
payment in accordance with this Section, such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise), or any payment of interest on account thereof, such Issuing Lender
will promptly distribute to such L/C Participant its pro rata share thereof;
provided, that in the event that any such payment received by such Issuing
Lender shall be required to be returned by such Issuing Lender, such L/C
Participant shall promptly return in Dollars to such Issuing Lender the portion
thereof previously distributed by such Issuing Lender to it.

 

(d)                                 Each L/C Participant’s obligation to make
the Revolving Credit Loans referred to in Section  3.4(b) and to purchase
participating interests pursuant to Section 3.4(a) shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such Revolving
Credit Lender or the Borrower may have against the Issuing Lender, the Borrower
or any other Person for any reason whatsoever, (ii) with respect to the
obligation to purchase participating interests pursuant to Section 3.4(a), the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Article VI, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Credit Party or any other Revolving Credit Lender or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 

SECTION 3.5                                        Reimbursement Obligation of
the Borrower.  In the event of any drawing under any Letter of Credit, the
Borrower agrees to reimburse (either with the proceeds of a Revolving Credit
Loan as provided for in this Section or with funds from other sources), in same
day funds, in Dollars, the applicable Issuing Lender on each date on which such
Issuing Lender notifies the Borrower of the date and amount of a draft paid by
it under any Letter of Credit for the Dollar Equivalent of the amount of
(a) such draft so paid and (b) any amounts referred to in
Section 3.3(c) incurred by such

 

49

--------------------------------------------------------------------------------


 

Issuing Lender in connection with such payment.  Unless the Borrower shall
immediately notify such Issuing Lender that the Borrower intends to reimburse
such Issuing Lender for such drawing from other sources or funds, the Borrower
shall be deemed to have timely given a Notice of Borrowing to the Administrative
Agent requesting that the Revolving Credit Lenders make a Revolving Credit Loan
as a Base Rate Loan on the applicable repayment date in the Dollar Equivalent of
the amount of (i) such draft so paid and (ii) any amounts referred to in
Section 3.3(c) incurred by such Issuing Lender in connection with such payment,
and, subject to satisfaction or waiver of the conditions specified in
Section 6.02, the Revolving Credit Lenders shall make a Revolving Credit Loan as
a Base Rate Loan in such amount, the proceeds of which shall be applied to
reimburse such Issuing Lender for the amount of the related drawing and such
fees and expenses.  Each Revolving Credit Lender acknowledges and agrees that
its obligation to fund a Revolving Credit Loan in accordance with this
Section to reimburse such Issuing Lender for any draft paid under a Letter of
Credit issued by it is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including, without limitation, non-satisfaction of
the conditions set forth in Section 2.3(a), except for the failure to satisfy
any of the conditions specified in Section 6.02 which have not been waived.  If
the Borrower has elected to pay the amount of such drawing with funds from other
sources and shall fail to reimburse such Issuing Lender as provided above, or if
the amount of such drawing is not fully refunded through a Base Rate Loan as
provided above, the unreimbursed amount of such drawing shall bear interest at
the rate which would be payable on any outstanding Base Rate Loans which were
then overdue from the date such amounts become payable (whether at stated
maturity, by acceleration or otherwise) until payment in full.

 

SECTION 3.6                                        Obligations Absolute.  The
Borrower’s obligations under this Article III (including, without limitation,
the Reimbursement Obligation) shall be absolute and unconditional under any and
all circumstances and irrespective of any set off, counterclaim or defense to
payment which the Borrower may have or have had against the applicable Issuing
Lender or any beneficiary of a Letter of Credit or any other Person.  The
Borrower also agrees that the applicable Issuing Lender and the L/C Participants
shall not be responsible for, and the Borrower’s Reimbursement Obligation under
Section 3.5 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee, or any adverse change in the relevant exchange
rates or in the availability of the relevant Alternative Currency to the
Borrower or any Subsidiary or in the relevant currency markets generally.  Any
Issuing Lender shall not be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit issued by it, except for
errors or omissions caused by such Issuing Lender’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by final
nonappealable judgment.  The Borrower agrees that any action taken or omitted by
any Issuing Lender under or in connection with any Letter of Credit issued by it
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct shall be binding on the Borrower and shall not result in
any liability of such Issuing Lender or any L/C Participant to the Borrower. 
The responsibility of any Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit issued by it shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment
substantially conforms to the requirements under such Letter of Credit.

 

SECTION 3.7                                        Effect of Letter of Credit
Application.  To the extent that any provision of any Letter of Credit
Application related to any Letter of Credit is inconsistent with the provisions
of this Article III, the provisions of this Article III shall apply.

 

50

--------------------------------------------------------------------------------


 

SECTION 3.8                                        Resignation of Issuing
Lenders.

 

(a)                                 Any Lender may at any time resign from its
role as an Issuing Lender hereunder upon not less than thirty (30) days prior
notice to the Borrower and the Administrative Agent (or such shorter period of
time as may be acceptable to the Borrower and the Administrative Agent).

 

(b)                                 Any resigning Issuing Lender shall retain
all the rights, powers, privileges and duties of an Issuing Lender hereunder
with respect to all Letters of Credit issued by it that are outstanding as of
the effective date of its resignation as an Issuing Lender and all L/C
Obligations with respect thereto (including, without limitation, the right to
require the Revolving Credit Lenders to take such actions as are required under
Section 3.4).  Without limiting the foregoing, upon the resignation of a Lender
as an Issuing Lender hereunder, the Borrower may, or at the request of such
resigned Issuing Lender the Borrower shall, use commercially reasonable efforts
to, arrange for one or more of the other Issuing Lenders to issue Letters of
Credit hereunder in substitution for the Letters of Credit, if any, issued by
such resigned Issuing Lender and outstanding at the time of such resignation, or
make other arrangements satisfactory to the resigned Issuing Lender to
effectively cause another Issuing Lender to assume the obligations of the
resigned Issuing Lender with respect to any such Letters of Credit.

 

SECTION 3.9                                        Reporting of Letter of Credit
Information and L/C Commitment.  At any time that there is an Issuing Lender
that is not also the financial institution acting as Administrative Agent, then:
(a) on the last Business Day of each calendar month; (b) on each date that a
Letter of Credit is amended, terminated or otherwise expires; (c) on each date
that a Letter of Credit is issued or the expiry date of a Letter of Credit is
extended; and (d) upon the request of the Administrative Agent, each Issuing
Lender (or, in the case of clauses (b), (c) or (d) of this Section, the
applicable Issuing Lender) shall deliver to the Administrative Agent a report
setting forth in form and detail reasonably satisfactory to the Administrative
Agent information (including, without limitation, any reimbursement, Cash
Collateral, or termination in respect of Letters of Credit issued by such
Issuing Lender) with respect to each Letter of Credit issued by such Issuing
Lender that is outstanding hereunder.  In addition, each Issuing Lender shall
provide notice to the Administrative Agent of its L/C Commitment, or any change
thereto, promptly upon it becoming an Issuing Lender or making any change to its
L/C Commitment.  No failure on the part of any Issuing Lender to provide such
information pursuant to this Section 3.9 shall limit the obligations of the
Borrower or any Revolving Credit Lender hereunder with respect to its
reimbursement and participation obligations hereunder.

 

SECTION 3.10                                 Letters of Credit Issued for
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, the Borrower shall be obligated to reimburse, or to cause the
applicable Subsidiary to reimburse, the applicable Issuing Lender hereunder for
any and all drawings under such Letter of Credit.  The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of any of
its Subsidiaries inures to the benefit of the Borrower and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

ARTICLE IV

 

TERM LOAN FACILITY

 

SECTION 4.1                                        Initial Term Loan.  Subject
to the terms and conditions of this Agreement and the other Loan Documents, and
in reliance upon the representations and warranties set forth in this Agreement
and the other Loan Documents, each Term Loan Lender severally agrees to make the
Initial Term Loan to the Borrower on the Closing Date in a principal amount
equal to such Lender’s Term Loan Commitment as of the Closing Date. 
Notwithstanding the foregoing, if the total Term Loan Commitment

 

51

--------------------------------------------------------------------------------


 

as of the Closing Date is not drawn on the Closing Date, the undrawn amount
shall automatically be cancelled.

 

SECTION 4.2                                        Procedure for Advance of Term
Loan.

 

(a)                                 Initial Term Loan.  The Borrower shall give
the Administrative Agent an irrevocable Notice of Borrowing prior to 11:00
a.m. on the Closing Date (or such later time as approved by the Administrative
Agent) requesting that the Term Loan Lenders make the Initial Term Loan as a
Base Rate Loan on such date (provided that the Borrower may request, no later
than three (3) Business Days prior to the Closing Date (or such later time as
approved by the Administrative Agent), that the Lenders make the Initial Term
Loan as a LIBOR Rate Loan if the Borrower has delivered to the Administrative
Agent a letter in form and substance reasonably satisfactory to the
Administrative Agent indemnifying the Lenders in the manner set forth in
Section 5.9 of this Agreement).  Upon receipt of such Notice of Borrowing from
the Borrower, the Administrative Agent shall promptly notify each Term Loan
Lender thereof.  Not later than 1:00 p.m. on the Closing Date, each Term Loan
Lender will make available to the Administrative Agent for the account of the
Borrower, at the Administrative Agent’s Office in immediately available funds,
the amount of such Initial Term Loan to be made by such Term Loan Lender on the
Closing Date.  The Borrower hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of the Initial Term Loan in immediately available
funds by wire transfer to such Person or Persons as may be designated by the
Borrower in writing.

 

SECTION 4.3                                        Repayment of Term Loans.

 

(a)                                 Initial Term Loan.  The Borrower shall repay
the aggregate outstanding principal amount of the Initial Term Loan in
consecutive quarterly installments on the last Business Day of each of March,
June, September and December of each calendar year, commencing with the first
full quarter ending after the Closing Date, as set forth below (except as the
amounts of individual installments may be adjusted pursuant to Section 4.4
hereof):

 

PAYMENT DATE

 

PRINCIPAL
INSTALLMENT
($)

 

June 30, 2016

 

$2,500,000.00

 

September 30, 2016

 

$2,500,000.00

 

December 31, 2016

 

$2,500,000.00

 

March 31, 2017

 

$2,500,000.00

 

June 30, 2017

 

$2,500,000.00

 

September 30, 2017

 

$2,500,000.00

 

December 31, 2017

 

$2,500,000.00

 

March 31, 2018

 

$2,500,000.00

 

June 30, 2018

 

$5,000,000.00

 

September 30, 2018

 

$5,000,000.00

 

December 31, 2018

 

$5,000,000.00

 

March 31, 2019

 

$5,000,000.00

 

June 30, 2019

 

$5,000,000.00

 

September 30, 2019

 

$5,000,000.00

 

December 31, 2019

 

$5,000,000.00

 

March 31, 2020

 

$5,000,000.00

 

June 30, 2020

 

$7,500,000.00

 

 

52

--------------------------------------------------------------------------------


 

September 30, 2020

 

$7,500,000.00

 

December 31, 2020

 

$7,500,000.00

 

Term Loan Maturity Date

 

Remaining outstanding principal balance

 

 

If not sooner paid, the Initial Term Loan shall be paid in full, together with
accrued interest thereon, on the Term Loan Maturity Date.

 

SECTION 4.4                                        Prepayments of Term Loans.

 

(a)                                 Optional Prepayments.  The Borrower shall
have the right at any time and from time to time, without premium or penalty
(except as set forth in Section 5.9), to prepay the Term Loans, in whole or in
part, upon delivery to the Administrative Agent of a Notice of Prepayment not
later than 11:00 a.m.: (i) on the same Business Day with respect to each Base
Rate Loan (or such later time as approved by the Administrative Agent); and
(ii) at least three (3) Business Days before with respect to each LIBOR Rate
Loan (or such later time as approved by the Administrative Agent), specifying
the date and amount of repayment, whether the repayment is of LIBOR Rate Loans
or Base Rate Loans or a combination thereof, and if a combination thereof, the
amount allocable to each.  Each optional prepayment of the Term Loans hereunder
shall be in an aggregate principal amount of at least $1,000,000 or any whole
multiple of $1,000,000 in excess thereof and shall be applied, as directed by
the Borrower, to the outstanding principal installments of any Series of Term
Loans.  Each repayment shall be accompanied by any amount required to be paid
pursuant to Section 5.9 hereof.  A Notice of Prepayment received after 11:00
a.m. shall be deemed received on the next Business Day.  The Administrative
Agent shall promptly notify the applicable Term Loan Lenders of each Notice of
Prepayment.  Notwithstanding the foregoing, any Notice of Prepayment delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities or other transactions or events specified therein, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied (provided that the failure of such condition to be
satisfied shall not relieve the Borrower from its obligations in respect thereof
under Section 5.9).

 

(b)                                 Mandatory Prepayments.

 

(i)                                     Debt Issuances.  The Borrower shall make
mandatory principal prepayments of the Loans in the manner set forth in clause
(v) below in an amount equal to one hundred percent (100%) of the aggregate Net
Cash Proceeds from any Debt Issuance not otherwise permitted pursuant to
Section 9.1.  Such prepayment shall be made within three (3) Business Days after
the date of receipt of the Net Cash Proceeds of any such Debt Issuance.

 

(ii)                                  Asset Dispositions and Insurance and
Condemnation Events.  Subject to Section 4.4(b)(iv), the Borrower shall make
mandatory principal prepayments of the Loans in the manner set forth in clause
(v) below in amounts equal to one hundred percent (100%) of the aggregate Net
Cash Proceeds from: (A) any Asset Disposition (other than any Asset Disposition
permitted pursuant to, and in accordance with, clauses (a), (b), (c), (d), (f),
(g), (h), (i), (j), (k), (l) and  (m) of Section 9.5); or (B) any Insurance and
Condemnation Event; provided that, (1) no mandatory prepayment shall be required
under this clause (ii) with respect to any individual or series of related Asset
Dispositions or Insurance and Condemnation Events that results in Net Cash
Proceeds not in excess of $5,000,000 for such single event or series of related
events and (2) no mandatory prepayment shall be required in any Fiscal Year
pursuant to this clause (ii) until the date on which the Net Cash Proceeds
required to be applied as mandatory prepayments pursuant to this clause (ii) in
such Fiscal Year shall exceed $10,000,000 (and thereafter only Net Cash Proceeds
in excess of such amount shall be required to be applied to mandatory
prepayments

 

53

--------------------------------------------------------------------------------


 

pursuant to this clause (ii)).  Such prepayments shall be made within three
(3) Business Days after the date of receipt of the Net Cash Proceeds; provided
that, so long as no Default or Event of Default has occurred and is continuing
at the time of receipt of such Net Cash Proceeds, no prepayment shall be
required under this Section 4.4(b)(ii) with respect to such portion of such Net
Cash Proceeds that the Borrower shall have, on or prior to such date given
written notice to the Administrative Agent of its intent to reinvest in
accordance with Section 4.4(b)(iii) ; provided, however, that any Lender may
elect in its sole discretion, by delivering a written notice to the
Administrative Agent promptly after receiving notice from the Administrative
Agent of any such prepayment pursuant to this Section 4.4(b)(ii), to forego its
ratable portion of any such prepayment, in which case such declined portion of
the prepayment may be retained by the Borrower.

 

(iii)                               Reinvestment Option.  With respect to any
Net Cash Proceeds realized or received with respect to any Asset Disposition or
any Insurance and Condemnation Event by any Credit Party of any Subsidiary
thereof (in each case, to the extent not excluded pursuant to
Section 4.4(b)(ii)), at the option of the Borrower, the Credit Parties or any of
their Subsidiaries may reinvest all or any portion of such Net Cash Proceeds in
assets used or useful for the business of the Credit Parties and their
Subsidiaries within: (x) twelve (12) months following receipt of such Net Cash
Proceeds; or (y) if such Credit Party or Subsidiary, within twelve (12) months
following receipt of such Net Cash Proceeds, enters into a bona fide commitment
to reinvest such Net Cash Proceeds, within eighteen (18) months following
receipt of such Net Cash Proceeds; provided that if any Net Cash Proceeds have
not been so reinvested within such twelve (12) months or eighteen (18) months,
as applicable, an amount equal to such Net Cash Proceeds that have not been so
reinvested shall be applied to the repayment of the Loans pursuant to
Section 4.4(b) within three (3) Business Days after the end of such twelve (12)
twelve months or eighteen (18) months, as applicable.  Pending the final
application of any such Net Cash Proceeds, the applicable Credit Party may
invest an amount equal to such Net Cash Proceeds in any manner that is not
prohibited by this Agreement.

 

(iv)                              Restriction on Mandatory Prepayments. 
Notwithstanding any other provision of this Section 4.4(b), to the extent that
any or all of the Net Cash Proceeds of a Foreign Disposition or the Net Cash
Proceeds of any Foreign Casualty Event is prohibited or delayed by applicable
local law or organizational document restrictions (including financial
assistance, corporate benefit, restrictions on dividends and the fiduciary and
statutory duties of directors of the applicable Foreign Subsidiaries and as a
result of minority ownership in the applicable Foreign Subsidiaries) from being
repatriated to the United States, an amount equal to the portion of such Net
Cash Proceeds so affected will not be required to be applied to make a
prepayment of the Loans at the time provided in this Section 4.4(b). Instead,
such amounts may be retained so long as, but only so long as, the applicable
local law or organizational document restriction will not permit repatriation to
the United States (the Borrower hereby agreeing to cause the applicable Foreign
Subsidiary for a period of one year after the occurrence of the applicable
Foreign Disposition or Foreign Casualty Event to promptly take all commercially
reasonable actions reasonably required by the applicable local law to permit
such repatriation), and once such repatriation of any such affected Net Cash
Proceeds is permitted under the applicable local law, such repatriation will be
promptly (and in any event not later than three (3) Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Loans pursuant to this Section 4.4(b). 
In addition, notwithstanding any other provision of this Section 4.4(b), to the
extent the Borrower has reasonably determined in good faith that repatriation of
any or all of the Net Cash Proceeds of any Foreign Disposition or any Foreign
Casualty Event would have an adverse tax consequence (taking into account any
foreign tax credit or benefit received in connection with

 

54

--------------------------------------------------------------------------------


 

such repatriation), then, to the extent that such adverse tax consequence is not
directly attributable to actions taken by the Borrower or any of its
Subsidiaries with the intent of avoiding or reducing any mandatory prepayment
otherwise required, the Borrower shall not be required to make a prepayment with
an amount equal to such portion of Net Cash Proceeds as required pursuant to
this Section 4.4(b).  Instead, such amounts may be retained so long as, but only
so long as, repatriation of the Net Cash Proceeds would have an adverse tax
consequence (the Borrower hereby agreeing to use commercially reasonable efforts
for a period of one year after such Foreign Disposition or Foreign Casualty
Event to reduce or eliminate such adverse tax consequence) and once such
repatriation would not have an adverse tax consequence, an amount equal to such
Net Cash Proceeds will be promptly (and in any event not later than three
(3) Business Days after such repatriation would not have an adverse tax
consequence) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Loans pursuant to this Section 4.4(b). 
Notwithstanding the foregoing, (i) the Borrower agrees to use commercially
reasonable efforts for a period of one year after the occurrence of the
applicable Foreign Disposition or Foreign Casualty Event to use other cash
resources of the Borrower and its Subsidiaries (subject to the limitations set
forth in this clause (iv)) to make any such mandatory prepayment required by
this Section 4.4(b) and (ii) the limitations on the Borrower’s obligation to
make mandatory prepayments provided by this clause (iv) shall only apply if at
the time a mandatory prepayment would otherwise be required due to such Foreign
Disposition or Foreign Casualty Event, the Consolidated Total Leverage Ratio,
calculated on a Pro Forma Basis as of the most recently ended fiscal quarter for
which financial statements are required to have been delivered pursuant to
Section 8.1(a) or (b), is less than 2.50 to 1.00.

 

(v)                                 Notice; Manner of Payment.  Upon the
occurrence of any event triggering the prepayment requirement under clauses
(i) and (ii) above, the Borrower shall promptly deliver a Notice of Prepayment
to the Administrative Agent and upon receipt of such notice, the Administrative
Agent shall promptly so notify the Lenders.  Each prepayment of the Loans under
this Section shall be applied as follows:  first, ratably between each Series of
Term Loans (unless otherwise agreed by the Lenders of the applicable Series of
Term Loans (provided that in no event shall the Initial Term Loans receive less
than their ratable share)) to reduce in inverse order of maturity the remaining
scheduled principal installments of each such Series pursuant to Section 4.3;
and second, to the extent of any excess, to repay the Revolving Credit Loans
pursuant to Section 2.4(d), without a corresponding reduction in the Revolving
Credit Commitment.

 

(vi)                              Prepayment of LIBOR Rate Loans.  Each
prepayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9; provided that, so long as no Default or Event of Default shall have
occurred and be continuing, if any prepayment of LIBOR Rate Loans is required to
be made under this Section 4.4(b) prior to the last day of the Interest Period
therefor, in lieu of making any payment pursuant to this Section 4.4(b) in
respect of any such LIBOR Rate Loan prior to the last day of the Interest Period
therefor, the Borrower may, in its sole discretion, deposit an amount sufficient
to make any such prepayment otherwise required to be made thereunder together
with accrued interest to the last day of such Interest Period into an account
held at, and subject to the sole control of, the Administrative Agent until the
last day of such Interest Period, at which time the Administrative Agent shall
be authorized (without any further action by or notice to or from the Borrower
or any other Credit Party) to apply such amount to the prepayment of such Term
Loans in accordance with this Section 4.4(b).  Upon the occurrence and during
the continuance of any Default or Event of Default, the Administrative Agent
shall also be authorized (without any further action by or notice to or from the
Borrower or any other Credit Party) to apply such amount to the prepayment of
the outstanding Term Loans in accordance with the relevant provisions of this
Section 4.4(b).

 

55

--------------------------------------------------------------------------------

 


 

(vii)                           No Reborrowings.  Amounts applied to the
repayment or prepayment of the Term Loans pursuant to this Section may not be
reborrowed.

 

ARTICLE V

 

GENERAL LOAN PROVISIONS

 

SECTION 5.1                                        Interest.

 

(a)                                 Interest Rate Options.  Subject to the
provisions of this Section, at the election of the Borrower: (i) Revolving
Credit Loans and the Term Loans shall bear interest at: (A) the Base Rate plus
the Applicable Margin; or (B) the LIBOR Rate plus the Applicable Margin
(provided that the LIBOR Rate shall not be available until three (3) Business
Days (or four (4) Business Days with respect to a LIBOR Rate based on a twelve
month Interest Period) after the Closing Date unless the Borrower has delivered
to the Administrative Agent a letter in form and substance reasonably
satisfactory to the Administrative Agent indemnifying the Lenders in the manner
set forth in Section 5.9 of this Agreement); and (ii) any Swingline Loan shall
bear interest at the Base Rate plus the Applicable Margin.  The Borrower shall
select the rate of interest and Interest Period, if any, applicable to any Loan
at the time a Notice of Borrowing is given or at the time a Notice of
Conversion/Continuation is given pursuant to Section 5.2.

 

(b)                                 Default Rate.  Subject to Section 10.3:
(i) immediately upon the occurrence and during the continuance of an Event of
Default under Section 10.1(a), (b), (h) or (i); or (ii) at the election of the
Required Lenders (or of the Administrative Agent at the direction of the
Required Lenders), upon the occurrence and during the continuance of any other
Event of Default: (A) the Borrower shall no longer have the option to request
LIBOR Rate Loans, Swingline Loans or Letters of Credit; (B) all outstanding
LIBOR Rate Loans shall bear interest at a rate per annum of two percent (2%) in
excess of the rate (including the Applicable Margin) then applicable to LIBOR
Rate Loans until the end of the applicable Interest Period and thereafter at a
rate equal to two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to Base Rate Loans; (C) all outstanding Base Rate Loans
and other Obligations arising hereunder or under any other Loan Document shall
bear interest at a rate per annum equal to two percent (2%) in excess of the
rate (including the Applicable Margin) then applicable to Base Rate Loans or
such other Obligations arising hereunder or under any other Loan Document; and
(D) all accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent.  Interest shall continue to accrue on the Obligations
after the filing by or against the Borrower of any petition seeking any relief
in bankruptcy or under any Debtor Relief Law.

 

(c)                                  Interest Payment and Computation.  Interest
on each Base Rate Loan shall be due and payable in arrears on the last Business
Day of each calendar quarter commencing with the last Business Day of the first
calendar quarter ending after the Closing Date; and interest on each LIBOR Rate
Loan shall be due and payable on the last day of each Interest Period applicable
thereto, and if such Interest Period extends over three (3) months, at the end
of each three (3) month interval during such Interest Period.  All computations
of interest for Base Rate Loans when the Base Rate is determined by the Prime
Rate shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest
provided hereunder shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365/366-day year).

 

(d)                                 Maximum Rate.  In no contingency or event
whatsoever shall the aggregate of all amounts deemed interest under this
Agreement charged or collected pursuant to the terms of this Agreement exceed
the highest rate permissible under any Applicable Law which a court of competent

 

56

--------------------------------------------------------------------------------


 

jurisdiction shall, in a final determination, deem applicable hereto.  In the
event that such a court determines that the Lenders have charged or received
interest hereunder in excess of the highest applicable rate, the rate in effect
hereunder shall automatically be reduced to the maximum rate permitted by
Applicable Law and the Lenders shall at the Administrative Agent’s option:
(i) promptly refund to the Borrower any interest received by the Lenders in
excess of the maximum lawful rate; or (ii) apply such excess to the principal
balance of the Obligations.  It is the intent hereof that the Borrower not pay
or contract to pay, and that neither the Administrative Agent nor any Lender
receive or contract to receive, directly or indirectly in any manner whatsoever,
interest in excess of that which may be paid by the Borrower under Applicable
Law.

 

SECTION 5.2                                        Notice and Manner of
Conversion or Continuation of Loans.  Provided that no Default or Event of
Default has occurred and is then continuing, the Borrower shall have the option
to: (a) convert at any time following the third (3rd) Business Day after the
Closing Date all or any portion of any outstanding Base Rate Loans (other than
Swingline Loans) in a principal amount equal to $1,000,000 or any whole multiple
of $100,000 in excess thereof into one or more LIBOR Rate Loans; and (b) upon
the expiration of any Interest Period: (i) convert all or any part of its
outstanding LIBOR Rate Loans in a principal amount equal to $1,000,000 or a
whole multiple of $100,000 in excess thereof into Base Rate Loans (other than
Swingline Loans); or (ii) continue such LIBOR Rate Loans as LIBOR Rate Loans. 
Whenever the Borrower desires to convert or continue Loans as provided above,
the Borrower shall give the Administrative Agent irrevocable prior written
notice in the form attached as Exhibit E (a “Notice of Conversion/Continuation”)
not later than 11:00 a.m. three (3) Business Days before the day on which a
proposed conversion or continuation of such Loan is to be effective specifying:
(A) the Loans to be converted or continued, and, in the case of any LIBOR Rate
Loan to be converted or continued, the last day of the Interest Period therefor;
(B) the effective date of such conversion or continuation (which shall be a
Business Day); (C) the principal amount of such Loans to be converted or
continued; and (D) the Interest Period to be applicable to such converted or
continued LIBOR Rate Loan; provided that if the Borrower wishes to request LIBOR
Rate Loans having an Interest Period of twelve months in duration, such notice
must be received by the Administrative Agent not later than 11:00 a.m. four
(4) Business Days prior to the requested date of such conversion or
continuation, whereupon the Administrative Agent shall give prompt notice to the
applicable Lenders of such request and determine whether the requested Interest
Period is acceptable to all of them; provided, further, that the Notice of
Borrowing with respect to the Loans to be borrowed on the Closing Date may be in
such form and may be delivered on such shorter notice as may be agreed by the
Administrative Agent.  If the Borrower fails to give a timely Notice of
Conversion/Continuation prior to the end of the Interest Period for any LIBOR
Rate Loan, then the applicable LIBOR Rate Loan shall be continued as a LIBOR
Rate Loan and will be deemed to have the same Interest Period as was then in
effect prior to the expiration of the previous Interest Period during which the
Borrower failed to give a timely Notice of Conversion/Continuation.  Any such
automatic continuation of a LIBOR Rate Loan shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable LIBOR
Rate Loan.  If the Borrower requests a conversion to, or continuation of, LIBOR
Rate Loans, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.  Notwithstanding anything to the
contrary herein, a Swingline Loan may not be converted to a LIBOR Rate Loan. 
The Administrative Agent shall promptly notify the affected Lenders of such
Notice of Conversion/Continuation.

 

SECTION 5.3                                        Fees.

 

(a)                                 Commitment Fee.  Commencing on the Closing
Date, subject to Section 5.15(a)(iii)(A), the Borrower shall pay to the
Administrative Agent, for the account of the Revolving Credit Lenders, a
non-refundable commitment fee (the “Commitment Fee”), at a rate per annum equal
to the applicable amount for Commitment Fees set forth in the definition of
“Applicable Margin”, on the average daily unused portion of the Revolving Credit
Commitment of the Revolving Credit Lenders (other than the

 

57

--------------------------------------------------------------------------------


 

Defaulting Lenders, if any); provided that the amount of outstanding Swingline
Loans shall not be considered usage of the Revolving Credit Commitment for the
purpose of calculating the Commitment Fee.  The Commitment Fee shall be fully
earned and due and payable quarterly in arrears (calculated on a 360-day basis)
on the last Business Day of each calendar quarter during the term of this
Agreement commencing with the last Business Day of the first calendar quarter
ending after the Closing Date and ending on the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising under
the Revolving Credit Facility shall have been indefeasibly and irrevocably paid
and satisfied in full, all Letters of Credit have been terminated or expired (or
been Cash Collateralized) and the Revolving Credit Commitment has been
terminated.  The Commitment Fee shall be distributed by the Administrative Agent
to the Revolving Credit Lenders (other than any Defaulting Lender) pro rata in
accordance with such Revolving Credit Lenders’ respective Revolving Credit
Commitment Percentages.

 

(b)                                 Other Fees.  The Borrower shall pay to the
Arranger and the Administrative Agent for their own respective accounts fees in
the amounts and at the times specified in their Fee Letter.  The Borrower shall
pay to the Lenders such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified.

 

SECTION 5.4                                        Manner of Payment.  Each
payment by the Borrower on account of the principal of or interest on the Loans
or of any fee, commission or other amounts (including the Reimbursement
Obligation) payable to the Lenders under this Agreement shall be made not later
than 1:00 p.m. on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lenders entitled to such payment in Dollars, in immediately available funds and
shall be made without any set off, counterclaim or deduction whatsoever.  Any
payment received after such time but before 2:00 p.m. on such day shall be
deemed a payment on such date for the purposes of Section 10.1, but for all
other purposes shall be deemed to have been made on the next succeeding Business
Day.  Any payment received: (i) after 2:00 p.m., in the case of payments in
Dollars; or (ii) after the Applicable Time specified by Administrative Agent in
the case of payments in an Alternative Currency, shall in each case be deemed to
have been made on the next succeeding Business Day for all purposes.  Upon
receipt by the Administrative Agent of each such payment, the Administrative
Agent shall distribute to each such Lender at its address for notices set forth
herein its Commitment Percentage in respect of the relevant Credit Facility (or
other applicable share as provided herein) of such payment and shall wire advice
of the amount of such credit to each Lender.  Each payment to the Administrative
Agent on account of the principal of or interest on the Swingline Loans or of
any fee, commission or other amounts payable to the Swingline Lender shall be
made in like manner, but for the account of the Swingline Lender.  Each payment
to the Administrative Agent of any Issuing Lender’s fees or L/C Participants’
commissions shall be made in like manner, but for the account of such Issuing
Lender or the L/C Participants, as the case may be.  Each payment to the
Administrative Agent of Administrative Agent’s fees or expenses shall be made
for the account of the Administrative Agent and any amount payable to any Lender
under Sections 5.9, 5.10, 5.11 or 12.3 shall be paid to the Administrative Agent
for the account of the applicable Lender.  Subject to the definition of Interest
Period, if any payment under this Agreement shall be specified to be made upon a
day which is not a Business Day, it shall be made on the next succeeding day
which is a Business Day and such extension of time shall in such case be
included in computing any interest if payable along with such payment. 
Notwithstanding the foregoing, if there exists a Defaulting Lender each payment
by the Borrower to such Defaulting Lender hereunder shall be applied in
accordance with Section 5.15(a)(ii).  If, for any reason, the Borrower is
prohibited by any law from making any required payment hereunder in an
Alternative Currency, the Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount.

 

58

--------------------------------------------------------------------------------


 

SECTION 5.5                                        Evidence of Indebtedness.

 

(a)                                 Extensions of Credit.  The Extensions of
Credit made by each Lender and each Issuing Lender shall be evidenced by one or
more accounts or records maintained by such Lender or such Issuing Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender or the applicable
Issuing Lender shall be conclusive absent manifest error of the amount of the
Extensions of Credit made by the Lenders or such Issuing Lender to the Borrower
and its Subsidiaries and the interest and payments thereon.  Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender or any Issuing Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note, Term Loan Note and/or Swingline Note, as applicable,
which shall evidence such Lender’s Revolving Credit Loans, Term Loans and/or
Swingline Loans, as applicable, in addition to such accounts or records.  Each
Lender may attach schedules to its Notes and endorse thereon the date, amount
and maturity of its Loans and payments with respect thereto.

 

(b)                                 Participations.  In addition to the accounts
and records referred to in subsection (a), each Revolving Credit Lender and the
Administrative Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Revolving Credit
Lender of participations in Letters of Credit and Swingline Loans.  In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Revolving Credit Lender
in respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

SECTION 5.6                                        Sharing of Payments by
Lenders.  If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations (other than pursuant to Section 5.9,
Section 5.10, Section 5.11 or Section 12.3) greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall: (a) notify the Administrative Agent of such fact; and (b) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and

 

(ii)                                  the provisions of this paragraph shall not
be construed to apply to: (A) any payment made by the Borrower pursuant to and
in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender or a
Disqualified Institution); (B) the application of Cash Collateral provided for
in Section 5.14; or (C) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in Swingline Loans and Letters of Credit to any assignee or
participant, other than to the Borrower or any of its Subsidiaries or Affiliates
(as to which the provisions of this paragraph shall apply).

 

59

--------------------------------------------------------------------------------


 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

 

SECTION 5.7                                        Administrative Agent’s
Clawback.

 

(a)                                 Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender: (i) in the case of Base Rate Loans, not later than 12:00
noon on the date of any proposed borrowing; and (ii) otherwise, prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Sections 2.3(b) and 4.2 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at: (A) in the case of a payment to be
made by such Lender, the Overnight Rate, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing; and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(b)                                 Payments by the Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders, the Issuing Lender or the
Swingline Lender hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, the Issuing Lender or the Swingline Lender, as the
case may be, the amount due.  In such event, if the Borrower has not in fact
made such payment, then each of the Lenders, the Issuing Lender or the Swingline
Lender, as the case maybe, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender, Issuing Lender or
the Swingline Lender, in Same Day Funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the Overnight Rate.

 

(c)                                  Nature of Obligations of Lenders Regarding
Extensions of Credit.  The obligations of the Lenders under this Agreement to
make the Loans and issue or participate in Letters of Credit or pay any other
amounts hereunder are several and are not joint or joint and several.  The
failure of any Lender to make available its Commitment Percentage of any Loan
requested by the Borrower or of any other amount hereunder shall not relieve it
or any other Lender of its obligation, if any, hereunder to make its Commitment
Percentage of such Loan available on the borrowing date or of such other amount
hereunder on the applicable payment date, but no Lender shall be responsible for
the failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date or of such other amount available on the
applicable payment date.

 

60

--------------------------------------------------------------------------------


 

SECTION 5.8                                        Changed Circumstances.

 

(a)                                 Circumstances Affecting LIBOR Rate
Availability.  In connection with any request for a LIBOR Rate Loan or a
conversion to or continuation thereof, if for any reason: (i) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that Dollar deposits are not being offered to banks in
the London interbank Eurodollar market for the applicable amount and Interest
Period of such Loan; (ii) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for ascertaining the LIBOR Rate for
such Interest Period with respect to a proposed LIBOR Rate Loan; or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to such Lenders of making or maintaining such Loans
during such Interest Period, then the Administrative Agent shall promptly give
notice thereof to the Borrower.  Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, the obligation of
the Lenders to make LIBOR Rate Loans and the right of the Borrower to convert
any Loan to or continue any Loan as a LIBOR Rate Loan shall be suspended, and
the Borrower shall either: (A) repay in full (or cause to be repaid in full) the
then outstanding principal amount of each such LIBOR Rate Loan together with
accrued interest thereon (subject to Section 5.1(d)), on the last day of the
then current Interest Period applicable to such LIBOR Rate Loan; or (B) convert
the then outstanding principal amount of each such LIBOR Rate Loan to a Base
Rate Loan as of the last day of such Interest Period.

 

(b)                                 Laws Affecting LIBOR Rate Availability.  If,
after the date hereof, the introduction of, or any change in, any Applicable Law
or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any of the Lenders
(or any of their respective Lending Offices) with any request or directive
(whether or not having the force of law) of any such Governmental Authority,
central bank or comparable agency, shall make it unlawful or impossible for any
of the Lenders (or any of their respective Lending Offices) to honor its
obligations hereunder to make or maintain any LIBOR Rate Loan, such Lender shall
promptly give notice thereof to the Administrative Agent and the Administrative
Agent shall promptly give notice to the Borrower and the other Lenders. 
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist: (i) the obligations of the Lenders to make LIBOR
Rate Loans, and the right of the Borrower to convert any Loan to a LIBOR Rate
Loan or continue any Loan as a LIBOR Rate Loan shall be suspended and thereafter
the Borrower may select only Base Rate Loans; and (ii) if any of the Lenders may
not lawfully continue to maintain a LIBOR Rate Loan to the end of the then
current Interest Period applicable thereto, the applicable Loan shall
immediately be converted to a Base Rate Loan for the remainder of such Interest
Period.

 

SECTION 5.9                                        Indemnity.  The Borrower
hereby indemnifies each of the Lenders against any loss or expense (including
any loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain a LIBOR Rate Loan or from fees payable to terminate
the deposits from which such funds were obtained) which may arise or be
attributable to each Lender’s obtaining, liquidating or employing deposits or
other funds acquired to effect, fund or maintain any Loan: (a) as a consequence
of any failure by the Borrower to make any payment when due of any amount due
hereunder in connection with a LIBOR Rate Loan; (b) due to any failure of the
Borrower to borrow, continue or convert on a date specified therefor in a Notice
of Borrowing or Notice of Conversion/Continuation; or (c) due to any payment,
prepayment or conversion of any LIBOR Rate Loan on a date other than the last
day of the Interest Period therefor.  The amount of such loss or expense shall
be determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Commitment Percentage of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical.  A
certificate of such Lender

 

61

--------------------------------------------------------------------------------


 

setting forth the basis for determining such amount or amounts necessary to
compensate such Lender shall be forwarded to the Borrower through the
Administrative Agent and shall be conclusively presumed to be correct save for
manifest error.

 

SECTION 5.10                                 Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve (whether for capital adequacy or liquidity or otherwise), special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or advances, loans or other credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the LIBOR Rate) or any Issuing Lender;

 

(ii)                                  subject any Recipient to any Taxes (other
than: (A) Indemnified Taxes; (B) Taxes described in clauses (b) through (d) of
the definition of “Excluded Taxes”; and (C) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or any Issuing Lender
or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or LIBOR Rate Loans made by such Lender or any
Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Lender or other Recipient, the Borrower shall promptly pay
to any such Lender, such Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, such Issuing
Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or any
Issuing Lender determines that any Change in Law affecting such Lender or such
Issuing Lender or any lending office of such Lender or such Lender’s or such
Issuing Lender’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender’s or such Issuing Lender’s capital or on the capital of such
Lender’s or such Issuing Lender’s holding company, if any, as a consequence of
this Agreement, the Revolving Credit Commitment of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by such Issuing Lender, to a level below
that which such Lender or such Issuing Lender or such Lender’s or such Issuing
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Lender’s policies and the
policies of such Lender’s or such Issuing Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time upon written request
of such Lender or such Issuing Lender the Borrower shall promptly pay to such
Lender or such Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Lender or such Lender’s
or such Issuing Lender’s holding company for any such reduction suffered.

 

62

--------------------------------------------------------------------------------


 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender, or an Issuing Lender or such other Recipient setting
forth the amount or amounts necessary to compensate such Lender or such Issuing
Lender, such other Recipient or any of their respective holding companies, as
the case may be, as specified in clause (a) or (b) of this Section and delivered
to the Borrower, shall be conclusive absent manifest error.  The Borrower shall
pay such Lender or such Issuing Lender or such other Recipient, as the case may
be, the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or any Issuing Lender or such other Recipient to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Lender’s or such other Recipient’s right to demand such
compensation; provided that the Borrower shall not be required to compensate any
Lender or an Issuing Lender or any other Recipient pursuant to this Section for
any increased costs incurred or reductions suffered more than six (6) months
prior to the date that such Lender or such Issuing Lender or such other
Recipient, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions, and of such Lender’s or such Issuing
Lender’s or such other Recipient’s intention to claim compensation therefor
(except that if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

SECTION 5.11                                 Taxes.

 

(a)                                 Defined Terms.  For purposes of this
Section 5.11, the term “Lender” includes any Issuing Lender and the term
“Applicable Law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Credit Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by Applicable Law.  If any Applicable Law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that, after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section), the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(c)                                  Payment of Other Taxes by the Credit
Parties.  The Credit Parties shall timely pay to the relevant Governmental
Authority in accordance with Applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Credit Parties.  The
Credit Parties shall jointly and severally indemnify each Recipient, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Recipient (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Recipient, shall be conclusive absent manifest error.

 

63

--------------------------------------------------------------------------------


 

(e)                                  Indemnification by the Lenders.  Each
Lender and each Issuing Lender shall severally indemnify the Administrative
Agent, within ten (10) days after demand therefor, for: (i) any Indemnified
Taxes attributable to such Lender (but only to the extent that any Credit Party
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of the Credit Parties to do so); (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 12.9(d) relating to the maintenance of a Participant Register; and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e).  Any amounts set off and
applied by the Administrative Agent pursuant to the preceding sentence in
respect of amounts paid by the Borrower shall be treated as having been paid by
the Borrower for purposes of the Loan Documents.  The agreements in this
paragraph (e) shall survive the resignation and/or replacement of the
Administrative Agent.

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Credit Party to a Governmental
Authority pursuant to this Section 5.11, such Credit Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)                                  Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 5.11(g)(ii)(B), (ii)(C) and (ii)(E) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person:

 

(A)                               The Administrative Agent, and any successor
Administrative Agent that is a U.S. Person, shall deliver an executed IRS
Form W-9 to the Borrower on or prior to the date the Administrative Agent
becomes a party hereto and any successor Administrative Agent that is not a U.S.
Person shall, to the extent it is legally entitled to

 

64

--------------------------------------------------------------------------------


 

do so, provide to the Borrower any and all forms described in
Section 5.11(g)(ii)(C) and Section 5.11(g)(ii)(D) below;

 

(B)                               Any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from United States federal backup withholding tax;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party: (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN-E establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E establishing an exemption from, or reduction of,
United States federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)                                 executed copies of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code: (x) a certificate substantially in the form of Exhibit H-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”); and (y) executed copies of IRS Form W-8BEN-E; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner of payments made to it, executed copies of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-2 or Exhibit H-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-4 on behalf of each such
direct and indirect partner;

 

(D)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender

 

65

--------------------------------------------------------------------------------


 

becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of any other form prescribed by Applicable Law as a basis for claiming exemption
from or a reduction in United States federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and

 

(E)                                if a payment made to a Recipient under any
Loan Document would be subject to United States federal withholding Tax imposed
by FATCA if such Recipient were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Recipient shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by the Borrower or
the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (E), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it is entitled and for which it has been
indemnified pursuant to this Section 5.11 (including by the payment of
additional amounts pursuant to this Section 5.11), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (h) (plus any
interest imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority and the requirement to repay such refund to such Governmental
Authority is not due to the indemnified party’s failure to file a timely and
accurate form or certification or timely update such form for certification as
required pursuant to Section 5.11(g).  Notwithstanding anything to the contrary
in this clause (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (h) if: (i) payment
of the additional amounts pursuant to this Section 5.11 are not due to the
indemnified party’s failure to file a timely and accurate form or certification
or timely update such form or certification as required pursuant to
Section 5.11(g); and (ii) the payment of which would place the indemnified party
in a less favorable net after-Tax position than the indemnified party would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid. 
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

66

--------------------------------------------------------------------------------

 


 

(i)                                     Tax Reporting Cooperation.  The
Administrative Agent shall, to the extent such information is in its possession,
provide the information reasonably requested by the Borrower for the purpose of
complying with the requirements of Treasury Regulations
Section 1.1273-2(f)(9) to the extent such regulation is applicable to any Loan
made pursuant to this Agreement.

 

(j)                                    Survival.  Each party’s obligations under
this Section 5.11 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

SECTION 5.12                                 Mitigation Obligations; Replacement
of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 5.10, or requires the Borrower
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.11,
then such Lender shall, at the request of the Borrower, use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment: (i) would eliminate or reduce amounts payable
pursuant to Section 5.10 or Section 5.11, as the case may be, in the future; and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 5.10, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.11, and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 5.12(a), or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 12.9), all of its interests, rights (other than its existing rights to
payments pursuant to Section 5.10 or Section 5.11) and obligations under this
Agreement and the related Loan Documents (or in the case of a Non-Consenting
Lender, all of such interests, rights and obligations with respect to the
Series or Class of Loans or Commitments that is the subject of the related
consent, waiver, amendment, modification or termination) to an Eligible Assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:

 

(i)                                     the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 12.9;

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and funded
participations in Letters of Credit and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.9) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 5.10 or payments required to be made
pursuant to Section 5.11, such assignment will result in a reduction in such
compensation or payments thereafter;

 

67

--------------------------------------------------------------------------------


 

(iv)                              such assignment does not conflict with
Applicable Law; and

 

(v)                                 in the case of any assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

SECTION 5.13                                 [Reserved].

 

SECTION 5.14                                 Cash Collateral.  At any time that
there shall exist a Defaulting Lender, within one (1) Business Day following the
written request of the Administrative Agent, any Issuing Lender (with a copy to
the Administrative Agent) or the Swingline Lender (with a copy to the
Administrative Agent), the Borrower shall Cash Collateralize the Fronting
Exposure of such Issuing Lender and/or the Swingline Lender, as applicable, with
respect to such Defaulting Lender (determined after giving effect to
Section 5.15(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.  Additionally, if the
Administrative Agent notifies the Borrower at any time that the L/C Obligations
at such time exceeds 102% of the L/C Sublimit then in effect, then, within two
(2) Business Days after receipt of such notice, the Borrower shall provide Cash
Collateral for the L/C Obligations in an amount not less than the amount by
which the L/C Obligations exceeds the L/C Sublimit.

 

(a)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to the Administrative Agent, for the benefit of each Issuing
Lender and the Swingline Lender, and agrees to maintain, a first priority
security interest in all such Cash Collateral as security for the Defaulting
Lender’s obligation to fund participations in respect of L/C Obligations and
Swingline Loans, to be applied pursuant to Section 5.15(b).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent, each Issuing Lender and
the Swingline Lender as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

(b)                                 Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under this
Section 5.14 or Section 5.15 in respect of Letters of Credit and Swingline Loans
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of L/C Obligations and Swingline Loans
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

 

(c)                                  Termination of Requirement.  Cash
Collateral (or the appropriate portion thereof) provided to reduce the Fronting
Exposure of any Issuing Lender and/or the Swingline Lender, as applicable, shall
no longer be required to be held as Cash Collateral pursuant to this
Section 5.14 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent, the Issuing
Lenders and the Swingline Lender that there exists excess Cash Collateral;
provided that, subject to Section 5.15, the Person providing Cash Collateral,
the Issuing Lenders and the Swingline Lender may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or

 

68

--------------------------------------------------------------------------------


 

other obligations; and provided further that to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

SECTION 5.15                                 Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Required Lenders and Section 12.2.

 

(ii)                                  Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article X or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 12.4 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the Issuing Lenders or
the Swingline Lender hereunder; third, to Cash Collateralize the Fronting
Exposure of the Issuing Lenders and the Swingline Lender with respect to such
Defaulting Lender in accordance with Section 5.14; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan or funded participation in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrower, to be held in a deposit account and released pro rata in order
to (A) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans and funded participations under this Agreement and
(B) Cash Collateralize the Issuing Lenders’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit and
Swingline Loans issued under this Agreement, in accordance with Section 5.14;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Lenders
or the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving

 

69

--------------------------------------------------------------------------------


 

effect to Section 5.15(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 5.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive letter of credit commissions pursuant to Section 3.3 for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Revolving Credit Commitment Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 5.14.

 

(C)                               With respect to any Commitment Fee or letter
of credit commission not required to be paid to any Defaulting Lender pursuant
to clause (A) or (B) above, the Borrower shall: (1) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below; (2) pay to each applicable Issuing Lender and Swingline
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Lender’s or Swingline
Lender’s Fronting Exposure to such Defaulting Lender; and (3) not be required to
pay the remaining amount of any such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
L/C Obligations and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolving Credit
Commitment Percentages (calculated without regard to such Defaulting Lender’s
Revolving Credit Commitment) but only to the extent that such reallocation does
not cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Revolving Credit Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)                                 Cash Collateral, Repayment of Swingline
Loans.  If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law: (x) first, repay Swingline Loans
in an amount equal to the Swingline Lenders’ Fronting Exposure; and (y) second,
Cash Collateralize the Issuing Lenders’ Fronting Exposure in accordance with the
procedures set forth in Section 5.14.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, the Issuing Lenders and the Swingline Lender agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect

 

70

--------------------------------------------------------------------------------


 

to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Credit Facility (without giving effect to
Section 5.15(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided further that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

SECTION 5.16                                 Amend and Extend Transactions.

 

(a)                                 The Borrower may, by written notice to the
Administrative Agent from time to time, request an extension (each, an
“Extension”) of the maturity date of any Series of Loans and Commitments to the
extended maturity date specified in such notice. Such notice shall: (i) set
forth the amount of the applicable Series of Revolving Credit Commitments and/or
Term Loans that will be subject to the Extension (which shall be in minimum
increments of $10,000,000 and a minimum amount of $50,000,000); (ii) set forth
the date on which such Extension is requested to become effective (which shall
be not less than ten (10) Business Days nor more than sixty (60) days after the
date of such Extension notice (or such longer or shorter periods as the
Administrative Agent shall agree in its sole discretion)); (iii) identify the
relevant Series of Revolving Credit Commitments and/or Term Loans to which such
Extension relates; and (iv) specify any other amendments or modifications to
this Agreement to be effected in connection with such Extension, which
amendments or modifications shall apply only to the applicable Extended
Revolving Credit Commitments or Extended Term Loans and shall comply with
Section 5.16(c). Each Lender of the applicable Series shall be offered (an
“Extension Offer”) an opportunity to participate in such Extension on a pro rata
basis and on the same terms and conditions as each other Lender of such
Series pursuant to procedures established by, or reasonably acceptable to, the
Administrative Agent and the Borrower. If the aggregate principal amount of
Revolving Credit Commitments or Term Loans in respect of which Lenders shall
have accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Revolving Credit Commitments or Term Loans, as applicable,
subject to the Extension Offer as set forth in the Extension notice, then the
Revolving Credit Commitments or Term Loans, as applicable, of Lenders of the
applicable Series shall be extended ratably up to such maximum amount based on
the respective principal amounts with respect to which such Lenders have
accepted such Extension Offer.  Each group of Term Loans or Revolving Credit
Commitments, as applicable, in each case as so extended pursuant to this
Section 5.16, as well as the Term Loans and the Revolving Credit Commitments
made on the Closing Date (in each case not so extended), shall be deemed a
separate Series; any Extended Term Loans shall constitute a separate Series of
Term Loans from the Series of Term Loans from which they were converted; and any
Extended Revolving Credit Commitments shall constitute a separate Series of
Revolving Credit Commitments from the Series of Revolving Credit Commitments
from which they were converted.

 

(b)                                 The following shall be conditions precedent
to the effectiveness of any Extension: (i) no Default or Event of Default shall
have occurred and be continuing immediately prior to and immediately after
giving effect to such Extension; (ii) the representations and warranties set
forth in Article VII and in each other Loan Document shall be deemed to be made
and shall be true and correct in all material respects (except to the extent any
such representation or warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation or warranty shall be
true and correct in all respects) on and as of the effective date of such
Extension; (iii) the Issuing Lender and the Swingline Lender shall have
consented to any Extension of the Revolving Credit Commitments, to the extent
that such Extension provides for the issuance or extension of Letters of Credit
or making of Swingline Loans

 

71

--------------------------------------------------------------------------------


 

at any time during the extended period; and (iv) the terms of such Extended
Revolving Credit Commitments and Extended Term Loans shall comply with paragraph
(c) of this Section.

 

(c)                                  The terms of each Extension shall be
determined by the Borrower and the applicable extending Lenders and set forth in
an Extension Amendment; provided that (i) the final maturity date of any
Series of Extended Revolving Credit Commitments or Series of Extended Term Loans
shall be no earlier than the Revolving Credit Maturity Date or the Term Loan
Maturity Date for the applicable Series, respectively; (ii)(A) there shall be no
scheduled amortization of the loans or reductions of commitments under any
Extended Revolving Credit Commitments and (B) the average life to maturity of
any Series of Extended Term Loans shall be no shorter than the remaining average
life to maturity of each existing Series of Term Loans; (iii) the Extended
Revolving Credit Loans and the Extended Term Loans will rank pari passu in right
of payment and with respect to security with the existing Revolving Credit Loans
and the existing Term Loans and the borrower and guarantors of the Extended
Revolving Credit Commitments or Extended Term Loans, as applicable, shall be the
same as the Borrower and Guarantors with respect to the existing Revolving
Credit Loans or Term Loans, as applicable; (iv) the interest rate margin, rate
floors, fees, original issue discount and premium applicable to any Series of
Extended Revolving Credit Commitment (and the Extended Revolving Credit Loans
thereunder) and any Series of Extended Term Loans shall be determined by the
Borrower and the applicable extending Lenders; (v)(A) any Series of Extended
Term Loans may participate on a pro rata or less than pro rata (but not greater
than pro rata) basis in voluntary or mandatory prepayments with the other
Series of Term Loans and (B) borrowing and prepayment of Extended Revolving
Credit Loans, or reductions of Extended Revolving Credit Commitments, and
participation in Letters of Credit and Swingline Loans, shall be on a pro rata
basis with the other Revolving Credit Loans or Revolving Credit Commitments
(except that the Borrower shall be permitted to permanently repay and terminate
commitments of any such Series on a better than a pro rata basis as compared to
any other Series with a later maturity date than such Series); and (vi) the
terms of the Extended Revolving Credit Commitments or Extended Term Loans, as
applicable, shall be substantially identical to the terms set forth herein
(except as set forth in clauses (i) through (v) above and for terms applicable
only after the Revolving Credit Maturity Date (in the case of Extended Revolving
Credit Commitments) or the Latest Maturity Date (in the case of Extended Term
Loans)).

 

(d)                                 In connection with any Extension, the
Borrower, the Administrative Agent and each applicable extending Lender shall
execute and deliver or cause to be delivered to the Administrative Agent an
Extension Amendment and such other documentation (including, without limitation,
supplements or amendments to the Security Documents, customary legal opinions,
officer’s certificates and resolutions duly adopted by the board of directors
(or equivalent governing body) of each Credit Party authorizing such Extension)
as the Administrative Agent shall reasonably specify to evidence the Extension.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Extension. Any Extension Amendment may, without the
consent of any other Lender, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to implement the terms of
any such Extension, including any amendments necessary to establish Extended
Revolving Credit Commitments or Extended Term Loans as a new Series of Revolving
Credit Commitments or Term Loans, as applicable, and such other amendments as
may be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrower in connection with the establishment of such new
Series (including to preserve the pro rata treatment of the extended and
non-extended Series and to provide for the reallocation of Revolving Credit
Exposure upon the expiration or termination of the commitments under any
Class or tranche), in each case on terms consistent with this section.

 

72

--------------------------------------------------------------------------------


 

ARTICLE VI

 

CONDITIONS OF CLOSING AND BORROWING

 

SECTION 6.1                                        Conditions to Closing and
Initial Extensions of Credit.  The obligation of the Lenders (and the Issuing
Lenders) to close this Agreement and to make the initial Loans or issue or
participate in the initial Letters of Credit, if any, is subject to the
satisfaction of each of the following conditions:

 

(a)                                 Executed Loan Documents.  This Agreement, a
Revolving Credit Note in favor of each Revolving Credit Lender requesting a
Revolving Credit Note, a Term Loan Note in favor of each Term Loan Lender
requesting a Term Loan Note, a Swingline Note in favor of the Swingline Lender
(in each case, if requested thereby), the Security Documents and the Guaranty
Agreement, together with any other applicable Loan Documents, shall have been
duly authorized, executed and delivered to the Administrative Agent by the
parties thereto and shall be in full force and effect.

 

(b)                                 Closing Certificates; Etc.  The
Administrative Agent shall have received each of the following in form and
substance reasonably satisfactory to the Administrative Agent:

 

(i)                                     Officer’s Certificate.  A certificate
from a Responsible Officer of the Borrower certifying to the effect that:

 

(A)                               (1) all Specified Representations of the
Credit Parties are true and correct in all material respects (except to the
extent any such representation and warranty is qualified by materiality or
reference to Material Adverse Effect, in which case, such representation and
warranty shall be true and correct in all respects) and (2) each of the
Specified Acquisition Agreement Representations are true and correct, but only
to the extent that the Borrower and any of its Subsidiaries that is a party to
the Aesynt Acquisition Agreement have the right to terminate its respective
obligations under the Aesynt Acquisition Agreement or otherwise decline to close
the Aesynt Acquisition as a result of a breach of any such representations and
warranties or any such representations and warranties not being accurate (in
each case, determined without regard to any notice requirement under the Aesynt
Acquisition Agreement);

 

(B)                               since the date of the Aesynt Acquisition
Agreement, there shall not have occurred a “Material Adverse Effect” (as defined
in the Aesynt Acquisition Agreement); and

 

(C)                               each of the Credit Parties, as applicable, has
satisfied each of the conditions set forth in Section 6.1 (subject to the
penultimate paragraph of Section 6.1) and Section 6.2(a)(i) hereof.

 

(ii)                                  Certificate of Secretary of each Credit
Party.  A certificate of a Responsible Officer of each Credit Party certifying
as to the incumbency and genuineness of the signature of each officer of such
Credit Party executing Loan Documents to which it is a party and certifying that
attached thereto is a true, correct and complete copy of: (A) the articles or
certificate of incorporation or formation (or equivalent), as applicable, of
such Credit Party and all amendments thereto, certified as of a recent date by
the appropriate Governmental Authority in its jurisdiction of incorporation,
organization or formation (or equivalent), as applicable; (B) the bylaws or
other governing document of such Credit Party as in effect on the Closing Date;
(C) resolutions duly adopted by the board of directors (or other governing body)
of such Credit

 

73

--------------------------------------------------------------------------------


 

Party authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party; and (D) each certificate required to be
delivered pursuant to Section 6.1(b)(iii).

 

(iii)                               Certificates of Good Standing.  Certificates
as of a recent date of the good standing of each Credit Party under the laws of
its jurisdiction of incorporation, organization or formation (or equivalent), as
applicable, and, to the extent available, a certificate of the relevant taxing
authorities of such jurisdictions certifying that such Credit Party has filed
required tax returns and owes no delinquent taxes.

 

(iv)                              Opinions of Counsel.  Customary and reasonably
satisfactory opinions of counsel to the Credit Parties (including opinions of
local counsel to the Credit Parties as may be reasonably requested by the
Administrative Agent) addressed to the Administrative Agent and the Lenders with
respect to the Credit Parties, the Loan Documents, and such other matters as the
Administrative Agent shall reasonably request (which such opinions shall
expressly permit reliance by permitted successors and assigns of the
Administrative Agent and the Lenders).

 

(c)                                  Personal Property Collateral.

 

(i)                                     Filings and Recordings.  The
Administrative Agent shall have received all filings and recordations that are
necessary to perfect the security interests of the Administrative Agent, on
behalf of the Secured Parties, in the Collateral and the Administrative Agent
shall have received evidence reasonably satisfactory to the Administrative Agent
that upon such filings and recordations such security interests constitute valid
and perfected first priority Liens thereon (subject to Permitted Liens).

 

(ii)                                  Pledged Collateral.  The Administrative
Agent shall have received: (A) original stock certificates or other certificates
evidencing the certificated Equity Interests pledged pursuant to the Security
Documents, together with an undated stock power for each such certificate duly
executed in blank by the registered owner thereof; and (B) each original
promissory note pledged pursuant to the Security Documents together with an
undated allonge for each such promissory note duly executed in blank by the
holder thereof.

 

(iii)                               Lien Search.  The Administrative Agent shall
have received the results of a Lien search (including a search as to judgments,
pending litigation, bankruptcy, tax and intellectual property matters), made
against the Credit Parties under the Uniform Commercial Code (or applicable
judicial docket) as in effect in each jurisdiction in which filings or
recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets of such Credit Party, indicating among
other things that the assets of each such Credit Party are free and clear of any
Lien (except for Permitted Liens and Liens to be released on the Closing Date).

 

(iv)                              Property and Liability Insurance.  The
Administrative Agent shall have received, in each case in form and substance
reasonably satisfactory to the Administrative Agent, evidence of property,
business interruption and liability insurance covering each Credit Party (with
appropriate endorsements naming the Administrative Agent as lender’s loss payee
(and mortgagee, as applicable) on all policies for property hazard insurance and
as additional insured on all policies for liability insurance), and if requested
by the Administrative Agent, copies of such insurance policies.

 

74

--------------------------------------------------------------------------------


 

(v)                                 Perfection Certificate.  The Administrative
Agent shall have received a Perfection Certificate with respect to the Credit
Parties dated the Closing Date and duly executed by a Responsible Officer of
each Credit Party.

 

(vi)                              Other Collateral Documentation.  The
Administrative Agent shall have received any documents required by the terms of
the Security Documents to evidence its security interest in the Collateral
(including, without limitation, any Control Agreements and filings evidencing a
security interest in any intellectual property included in the Collateral).

 

(d)                                 [Intentionally Omitted].

 

(e)                                  Financial Matters.

 

(i)                                     Financial Statements Excluding Aesynt
and its Subsidiaries.  The Administrative Agent shall have received: (A) the
audited Consolidated balance sheet of the Borrower and its Subsidiaries (other
than Aesynt and its Subsidiaries) and the related audited Consolidated
statements of income, stockholder’s equity, and cash flows, for the three (3)
most recently completed Fiscal Years ending at least ninety (90) days prior to
the Closing Date; and (B) the unaudited Consolidated balance sheet of the
Borrower and its Subsidiaries (other than Aesynt and its Subsidiaries) and
related unaudited Consolidated statements of income and cash flows for each
interim fiscal quarter (other than the fourth fiscal quarter) ended since the
date of the last audited Consolidated balance sheets and related statements of
income, stockholder’s equity, and cash flows, but prior to the date that is
forty-five (45) days prior to the Closing Date.

 

(ii)                                  Financial Statements of Aesynt and its
Subsidiaries.  The Administrative Agent shall have received: (A) the audited
Consolidated balance sheet of Aesynt and its Subsidiaries and the related
audited Consolidated statements of income, member’s equity, and cash flows for:
(I) the period from September 24, 2013 to March 31, 2014; (II) Aesynt’s fiscal
year ended March 31, 2015; and (III) each completed fiscal year of Aesynt ending
after October 29, 2015 (which shall include the fiscal year ended March 31, 2016
if the end of Aesynt’s fiscal year is not changed to September 30 by the Closing
Date), but prior to the date that is ninety (90) days prior to the Closing Date;
and (B) the unaudited Consolidated balance sheet of Aesynt and its Subsidiaries
and related unaudited Consolidated statements of income and cash flows for the
six (6) month period ending on September 30, 2015 and for each fiscal quarter
thereafter that ends after the date of the last audited Consolidated balance
sheets and related statements of income, member’s equity, and cash flows, but
prior to the date that is forty-five (45) days prior to the Closing Date.

 

(iii)                               Pro Forma Financial Statements.  The
Administrative Agent shall have received a pro forma Consolidated balance sheet
and pro forma Consolidated statement of income for the Borrower and its
Subsidiaries as of, and for, the four (4) fiscal quarter period ending on the
last day of the most recently completed fiscal quarter of the Borrower for which
financial information is provided to the Administrative Agent pursuant to
Section 6.1(e)(i) and Section 6.1(e)(ii), calculated on a pro forma basis after
giving effect to the Transactions (in accordance with Regulation S-X under the
Securities Act of 1933, as amended, other than with respect to the valuation of
the property of Aesynt and its Subsidiaries and any purchase price allocations
under ASC 805, Business Combinations, but including other adjustments reasonably
acceptable to the Arranger) as if the Transactions had occurred on the last day
of such four (4) fiscal quarter period (in the case of such consolidated balance
sheet) or at the beginning of such four (4) fiscal quarter period (in the case
of such other financial statements).

 

75

--------------------------------------------------------------------------------

 


 

(iv)                              Financial Projections.  The Administrative
Agent shall have received projections prepared by management of the Borrower of
balance sheets, income statements and cash flow statements of the Borrower and
its Subsidiaries on a Consolidated basis prepared on a quarterly basis for the
first year following the Closing Date and on an annual basis for each year
thereafter during the term of the Credit Facility.

 

(v)                                 Solvency Certificate.  The Borrower shall
have delivered to the Administrative Agent a certificate, in substantially the
form attached hereto as Exhibit I and certified as accurate by the chief
financial officer of the Borrower (or by another officer with equivalent
duties), stating that, after giving pro forma effect to the Transactions, the
Borrower and its Subsidiaries (on a consolidated basis) are Solvent.

 

(vi)                              Payment at Closing.  The Borrower shall have
paid or made arrangements to pay contemporaneously with closing: (A) to the
Administrative Agent, the Arranger and the Lenders, the fees set forth or
referenced in Section 5.3 and any other accrued and unpaid fees or commissions
due hereunder; and (B) all reasonable and documented fees and expenses of
counsel to the Administrative Agent and the Arranger (directly to such counsel
if requested by the Administrative Agent or the Arranger) to the extent the
Borrower has received an invoice for such fees and expenses at least one
(1) Business Day prior to the Closing Date.

 

(f)                                   Miscellaneous.

 

(i)                                     Notice of Account Designation.  The
Administrative Agent shall have received a Notice of Account Designation
specifying the account or accounts to which the proceeds of any Loans made on
the Closing Date are to be disbursed.

 

(ii)                                  Existing Indebtedness/Refinancing. The
Refinancing shall have been consummated prior to, or substantially
simultaneously with, the initial Credit Extension on the Closing Date, and the
Administrative Agent shall have received customary payoff letters in connection
with the Refinancing confirming that either: (A) all Indebtedness under the
Existing Credit Agreement and the Target Credit Agreement has been fully repaid,
all commitments under the Existing Credit Agreement and Target Credit Agreement
have been terminated and cancelled, and all Liens granted pursuant to or in
connection with the Existing Credit Agreement or the Target Credit Agreement
have been terminated and released; or (B) upon receipt by the lenders (or their
representative) under the Existing Credit Agreement and/or the lenders (or their
representative) under the Target Credit Agreement of a specified dollar amount,
respectively, on the Closing Date, all Indebtedness under the Existing Credit
Agreement and the Target Credit Agreement will be fully repaid, all commitments
under the Existing Credit Agreement and Target Credit Agreement will be
terminated and cancelled, and all Liens granted pursuant to or in connection
with the Existing Credit Agreement or the Target Credit Agreement will be
terminated and released.  All other existing Indebtedness of the Borrower and
its Subsidiaries (excluding Indebtedness permitted pursuant to Section 9.1)
shall be repaid in full, all commitments (if any) in respect thereof shall have
been terminated and all guarantees therefor and security therefor shall be
released, and the Administrative Agent shall have received pay-off letters in
form and substance satisfactory to it evidencing such repayment, termination and
release.

 

(iii)                               PATRIOT Act, etc.  The Borrower and each of
the Subsidiary Guarantors shall have provided to the Administrative Agent and
the Lenders, at least three (3) Business Days prior to the Closing Date, all
documentation and other information that has been reasonably requested by the
Administrative Agent or the Arranger in writing at least seven (7) Business Days
prior to

 

76

--------------------------------------------------------------------------------


 

the Closing Date, in order to comply with requirements of the PATRIOT Act and
applicable “know your customer” and anti-money laundering rules and regulations.

 

(iv)                              Aesynt Acquisition Agreement.  Substantially
concurrently with the initial funding of the Credit Facility hereunder, the
Aesynt Acquisition shall have been consummated in accordance with the Aesynt
Acquisition Agreement in all material respects without giving effect to any
waiver, modifications, or consent thereunder that is materially adverse to the
interests of the Lenders (it being understood that, without limitation: (I) any
change: in the amount of the purchase price under the Aesynt Acquisition
Agreement in excess of 10%; in the form of the purchase price under the Aesynt
Acquisition Agreement; in the third party beneficiary rights of the Arranger,
the Administrative Agent, or the Lenders under the Aesynt Acquisition Agreement;
or in the governing law of the Aesynt Acquisition Agreement; (II) any
modification to the definition of “Material Adverse Effect” in the Aesynt
Acquisition Agreement; or (III) any agreement by the Borrower, Aesynt, or any of
their respective Subsidiaries to dispose of, divest, or transfer any assets, or
to hold separate any assets or operations (either before or after the Closing
Date), or commit to do any of the foregoing, in each case under this clause
(III) to comply with an “Antitrust Restraint” (as defined in the Aesynt
Acquisition Agreement) imposed by the Federal Trade Commission or the United
States Department of Justice, shall be deemed to be a modification or consent
that is materially adverse to the interests of the Lenders).

 

(v)                                 Minimum Liquidity.  After giving effect to
the Transactions on the Closing Date, the sum of Unrestricted Cash and amounts
available to be drawn under the Revolving Credit Facility shall not be less than
$50.0 million.

 

Notwithstanding anything to the contrary in clauses (a), (c) or (d) above, to
the extent any security interest in any Collateral (other than security
interests that may be perfected by (x) the filing of a financing statement under
the Uniform Commercial Code, (y) the delivery of certificates evidencing the
Equity Interests required to be pledged pursuant to the Loan Documents (other
than with respect to any Subsidiary not organized or incorporated in the United
States or any state thereof and with respect to Aesynt and its Subsidiaries, to
the extent that such stock certificates of Aesynt or its Subsidiaries are not
received from Aesynt on or prior to the Closing Date) and (z) the filing of
short-form security agreements with the United States Patent and Trademark
Office or the United States Copyright Office, as applicable) is not or cannot be
perfected or, solely in the case of any security interest created under foreign
law, provided, on the Closing Date after the Borrower’s use of commercially
reasonable efforts to do so, then the perfection or provision, as the case may
be, of such security interests shall not constitute a condition precedent to the
availability of the initial Loans and Letters of Credit on the Closing Date, but
instead shall be required to be perfected within 75 days after the Closing Date
(or such later date as agreed by the Administrative Agent) pursuant to
arrangements to be mutually agreed by the Administrative Agent and the Borrower
acting reasonably.

 

Without limiting the generality of the provisions of Section 11.4, for purposes
of determining compliance with the conditions specified in this Section 6.1, the
Administrative Agent and each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

SECTION 6.2                                        Conditions to All Extensions
of Credit.  The obligations of the Lenders to make or participate in any
Extensions of Credit (including the initial Extension of Credit), convert or
continue any Loan, and/or any Issuing Lender to issue or extend any Letter of
Credit are subject to the

 

77

--------------------------------------------------------------------------------


 

satisfaction of the following conditions precedent on the relevant borrowing,
continuation, conversion, issuance or extension date:

 

(a)                                 Continuation of Representations and
Warranties.

 

(i)                                     In the case of the initial Extension of
Credit on the Closing Date hereunder, (1) the Specified Representations of the
Credit Parties are true and correct in all material respects (except to the
extent any such representation and warranty is qualified by materiality or
reference to Material Adverse Effect, in which case, such representation and
warranty shall be true, correct and complete in all respects) and (2) each of
the Specified Acquisition Agreement Representations are true and correct, but
only to the extent that the Borrower and any of its Subsidiaries that is a party
to the Aesynt Acquisition Agreement have the right to terminate its respective
obligations under the Aesynt Acquisition Agreement or otherwise decline to close
the Aesynt Acquisition as a result of a breach of any such representations and
warranties or any such representations and warranties not being accurate (in
each case, determined without regard to any notice requirement under the Aesynt
Acquisition Agreement); and

 

(ii)                                  in the case of each other Extension of
Credit hereunder, the representations and warranties contained in this Agreement
and the other Loan Documents shall be true and correct in all material respects,
except for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects, on and as of such borrowing,
continuation, conversion, issuance, increase or extension date with the same
effect as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects as of
such earlier date).

 

(b)                                 No Existing Default.  With respect to any
Extension of Credit occurring after the initial Extension of Credit made on the
Closing Date, no Default or Event of Default shall have occurred and be
continuing: (i) on the borrowing, continuation, or conversion date with respect
to such Loan or after giving effect to the Loans to be made, continued or
converted on such date; or (ii) on the issuance or extension date with respect
to such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.

 

(c)                                  Notices.  The Administrative Agent shall
have received a Notice of Borrowing, Letter of Credit Application, or Notice of
Conversion/Continuation, as applicable, from the Borrower in accordance with
Section 2.3(a), Section 3.2, Section 4.2, or Section 5.2, as applicable.

 

(d)                                 New Swingline Loans/Letters of Credit.  So
long as any Lender is a Defaulting Lender: (i) the Swingline Lender shall not be
required to fund any Swingline Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swingline Loan; and (ii) the
Issuing Lender shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

 

(e)                                  Letters of Credit in Alternative
Currencies. In the case of an Extension of Credit consisting of a Letter of
Credit to be denominated in an Alternative Currency, there shall not have
occurred any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which in the
reasonable opinion of Administrative Agent and the

 

78

--------------------------------------------------------------------------------


 

Issuing Lender would make it impracticable for such Letter of Credit to be
denominated in the relevant Alternative Currency.

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

 

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 6.2, that:

 

SECTION 7.1                                        Organization; Power;
Qualification.  Each Credit Party and each Subsidiary thereof: (a) is duly
organized, validly existing and in good standing (to the extent the concept is
applicable in such jurisdiction) under the laws of the jurisdiction of its
incorporation or formation; (b) has the power and authority to own its
Properties and to carry on its business as now being and hereafter proposed to
be conducted; and (c) is duly qualified and authorized to do business in each
jurisdiction in which the character of its Properties or the nature of its
business requires such qualification and authorization except in jurisdictions
where the failure to be so qualified or in good standing could not reasonably be
expected to result in a Material Adverse Effect.  The jurisdictions in which
each Credit Party and each Subsidiary thereof are organized and qualified to do
business as of the Closing Date are described on Schedule 7.1 of the Disclosure
Letter.

 

SECTION 7.2                                        Ownership.  Each Subsidiary
of each Credit Party as of the Closing Date is listed on Schedule 7.2 of the
Disclosure Letter, including its designation as an Excluded Subsidiary, if
applicable.  As of the Closing Date, the capitalization of each Credit Party and
its Subsidiaries consists of the number of shares, authorized, issued and
outstanding, of such classes and series, with or without par value, described on
Schedule 7.2 of the Disclosure Letter.  All outstanding shares have been duly
authorized and validly issued and are fully paid and nonassessable and not
subject to any preemptive or similar rights, except as described in Schedule 7.2
of the Disclosure Letter.  The shareholders or other owners, as applicable, of
each Credit Party (other than the Borrower) and its Subsidiaries and the number
of shares owned by each as of the Closing Date are described on Schedule 7.2 of
the Disclosure Letter.  As of the Closing Date, there are no outstanding stock
purchase warrants, subscriptions, options, securities, instruments or other
rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or require the issuance of Equity
Interests of any Credit Party (other than the Borrower) or any Subsidiary
thereof, except as described on Schedule 7.2 of the Disclosure Letter.

 

SECTION 7.3                                        Authorization;
Enforceability.  Each Credit Party and each Subsidiary thereof has the right,
power and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Agreement and each of
the other Loan Documents to which it is a party in accordance with their
respective terms.  This Agreement and each of the other Loan Documents have been
duly executed and delivered by the duly authorized officers of each Credit Party
and each Subsidiary thereof that is a party thereto, and each such document
constitutes the legal, valid and binding obligation of each Credit Party and
each Subsidiary thereof that is a party thereto, enforceable in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal Debtor Relief
Laws from time to time in effect which affect the enforcement of creditors’
rights in general and the availability of equitable remedies.

 

79

--------------------------------------------------------------------------------


 

SECTION 7.4                                        Compliance of Agreement, Loan
Documents and Borrowing with Laws, Etc.  The execution, delivery and performance
by each Credit Party and each Subsidiary thereof of the Loan Documents to which
each such Person is a party in accordance with their respective terms, the
Extensions of Credit hereunder, and the transactions contemplated hereby or
thereby, do not and will not, by the passage of time, the giving of notice or
otherwise: (a) require any Governmental Approval or violate any Applicable Law
relating to any Credit Party or any Subsidiary thereof where the failure to
obtain such Governmental Approval or such violation could reasonably be expected
to have a Material Adverse Effect; (b) conflict with, result in a breach of or
constitute a default under the articles of incorporation, bylaws or other
organizational documents of any Credit Party or any Subsidiary thereof;
(c) conflict with, result in a breach of or constitute a default under any
indenture, agreement or other instrument to which such Person is a party or by
which any of its properties may be bound or any Governmental Approval relating
to such Person, which could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; (d) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by such Person other than Permitted Liens; or
(e) require any consent or authorization of, filing with, or other act in
respect of, an arbitrator or Governmental Authority and no consent of any other
Person is required in connection with the execution, delivery, performance,
validity or enforceability of this Agreement other than: (i) consents,
authorizations, filings or other acts or consents for which the failure to
obtain or make could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; (ii) consents or filings under the
UCC; (iii) filings with the United States Copyright Office and/or the United
States Patent and Trademark Office; and (iv) Mortgage filings with the
applicable county recording office or register of deeds.

 

SECTION 7.5                                        Compliance with Law;
Governmental Approvals.  Each Credit Party and each Subsidiary thereof: (a) has
all Governmental Approvals required by any Applicable Law for it to conduct its
business as currently being conducted, each of which is in full force and
effect, is final and not subject to review on appeal and is not the subject of
any pending or, to its knowledge, threatened attack by direct or collateral
proceeding; (b) is in compliance with each Governmental Approval applicable to
it and in compliance with all other Applicable Laws relating to it or any of its
respective properties; and (c) has timely filed all material reports, documents
and other materials required to be filed by it under all Applicable Laws with
any Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law except in each case of clause
(a), (b) or (c) where the failure to have, comply or file could not reasonably
be expected to have a Material Adverse Effect.

 

SECTION 7.6                                        Tax Returns and Payments. 
Each Credit Party and each Subsidiary thereof has duly filed or caused to be
filed all income and other federal, state, local and other Tax returns required
by Applicable Law to be filed, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect, and has paid, or
made adequate provision for the payment of, all income and other federal, state,
local and other taxes, assessments and governmental charges or levies upon it
and its property, income, profits and assets which are due and payable (other
than any amount the validity of which is currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of the relevant Credit Party and except
to the extent that failure do so could not reasonably be expected to have a
Material Adverse Effect).  Such returns accurately reflect in all material
respects all liability for taxes of any Credit Party or any Subsidiary thereof
for the periods covered thereby.  As of the Closing Date, except as set forth on
Schedule 7.6 of the Disclosure Letter, there is no ongoing audit or examination
or, to its knowledge, other investigation by any Governmental Authority of the
tax liability of any Credit Party or any Subsidiary thereof.  No Governmental
Authority has asserted any Lien or other claim against any Credit Party or any
Subsidiary thereof with respect to unpaid taxes which has not been discharged or
resolved (other than (a) any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided

 

80

--------------------------------------------------------------------------------


 

for on the books of the relevant Credit Party and (b) Permitted Liens).  The
charges, accruals and reserves on the books of each Credit Party and each
Subsidiary thereof in respect of federal, state, local and other taxes for all
Fiscal Years and portions thereof since the organization of any Credit Party or
any Subsidiary thereof are in the judgment of the Borrower adequate, and the
Borrower does not anticipate any additional material taxes or assessments for
any of such years.

 

SECTION 7.7                                        Intellectual Property
Matters.  Each Credit Party and each Subsidiary thereof owns, licenses, or
otherwise possesses rights to use all material franchises, licenses, copyrights,
copyright applications, patents, patent rights or licenses, patent applications,
trademarks, trademark rights, service mark, service mark rights, trade names,
trade name rights and other rights with respect to the foregoing which are
reasonably necessary to conduct its business as currently conducted.  No event
has occurred which permits, or after notice or lapse of time or both would
permit, the revocation or termination of any such material rights, and no Credit
Party nor any Subsidiary thereof is liable to any Person for infringement under
Applicable Law with respect to any such rights as a result of its business
operations, except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

SECTION 7.8                                        Health Care Regulatory
Matters.

 

(a)                                 The products of each Credit Party and each
of its Subsidiaries that are subject to the regulations of the FDA (or similar
Applicable Laws of other Governmental Authorities in any domestic or foreign
jurisdiction) are in compliance with all applicable requirements of the FDA (and
of all corresponding state, local and foreign Applicable Laws of other
Governmental Authorities), except where the failure to comply, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.  No Credit Party nor any of its Subsidiaries has received any written
notice from the FDA (or from any other applicable Governmental Authority)
alleging any material violation by a Credit Party or any of its Subsidiaries of
any Applicable Law with respect to any product of any Credit Party or any of its
Subsidiaries.

 

(b)                                 To the extent applicable to any Credit Party
or any of its Subsidiaries and for so long as: (i) any Credit Party or any of
its Subsidiaries is a “covered entity” as defined in 45 C.F.R. § 160.103;
(ii) any Credit Party or any of its Subsidiaries is a “business associate” as
defined in 45 C.F.R. § 160.103; (iii) any Credit Party is subject to or covered
by the HIPAA Administrative Requirements codified at 45 C.F.R. Parts 160 & 162
and/or the HIPAA Security and Privacy Requirements codified at 45 C.F.R. Parts
160 & 164; and/or (iv) any Credit Party or any of its Subsidiaries sponsors any
“group health plans” as defined in 45 C.F.R. § 160.103, such Credit Party or
such Subsidiary is in compliance with the applicable privacy, security,
transaction standards, breach notification, and other provisions and
requirements of HIPAA and any comparable state laws, except where the failure to
so comply, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.  Except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (i) no
breach or potential breach has occurred with respect to any unsecured protected
health information, as such term is defined in 45 C.F.R. § 160.103, maintained
by or for Credit Party or any of its Subsidiaries, and (ii) no information
security or privacy breach event has occurred that would require notification
under any comparable state laws.

 

SECTION 7.9                                        Environmental Matters. 
Except as disclosed on Schedule 7.9 of the Disclosure Letter or as, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, none of the properties owned, leased or operated by the Borrower or any
Subsidiary, now contain, or to the knowledge of the Borrower have previously
contained, stored, treated, used, or disposed or arranged for the disposal of
(at any location), any Hazardous Materials in amounts or concentrations which
could reasonably be expected to result in any liability under, or violation of,
any

 

81

--------------------------------------------------------------------------------


 

applicable Environmental Laws.  Except as disclosed on Schedule 7.9 of the
Disclosure Letter or as , individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect, neither Borrower nor any of its
Subsidiaries has assumed, by contract or operation of law, any material
liability of any third party arising under any applicable Environmental Laws. 
The Borrower and each Subsidiary and such properties and all operations
conducted in connection therewith are in compliance, and have been in
compliance, in all material respects with all applicable Environmental Laws,
including, without limitation, any permits issued or required thereunder.
Borrower and its Subsidiaries currently hold, and at all relevant times have
held, all material permits required under applicable Environmental Laws, and all
such material permits are valid and in full force and effect, and not subject to
any pending or, to the knowledge of Borrower, threatened proceeds that could
reasonably be expected lead to any suspension, modification, termination or
revocation of any such permits.  There are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Borrower, threatened in
writing (nor has Borrower or any of its Subsidiaries received any written notice
thereof), at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against, or
otherwise arising out of, any of their respective properties, business or
revenues that allege any material liability under, or violation of, any
applicable Environmental Laws.

 

SECTION 7.10                                 Employee Benefit Matters.

 

(a)                                 As of the Closing Date, no Credit Party nor
any ERISA Affiliate maintains or contributes to, or has any obligation under,
any Pension Plan or Multiemployer Plan other than those identified on Schedule
7.10 of the Disclosure Letter;

 

(b)                                 Each Credit Party and each ERISA Affiliate
is in compliance with all applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans except for any required amendments for which the remedial
amendment period as defined in Section 401(b) of the Code has not yet expired
and except where a failure to so comply could not reasonably be expected to have
a Material Adverse Effect.  Each Employee Benefit Plan that it is intended to be
qualified under Section 401(a) of the Code has been determined by the IRS to be
so qualified (or is considered to be so qualified due to permitted reliance on
an opinion letter from the IRS), and each trust related to such plan has been
determined to be exempt under Section 501(a) of the Code except for such plans
and trusts that have submitted an application for but not yet received
determination letters or for which the remedial amendment period for submitting
an application for a determination letter has not yet expired.  No liability has
been incurred by any Credit Party or any ERISA Affiliate which remains
unsatisfied for any taxes or penalties assessed with respect to any Employee
Benefit Plan or any Multiemployer Plan except for a liability that could not
reasonably be expected to have a Material Adverse Effect;

 

(c)                                  As of the Closing Date, no Pension Plan has
been terminated with respect to which there is any unsatisfied liability that
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, nor has any Pension Plan become subject to funding
based benefit restrictions under Section 436 of the Code, nor has any funding
waiver from the IRS been received or requested with respect to any Pension Plan,
nor has any Credit Party or any ERISA Affiliate failed to make any contributions
or to pay any amounts due and owing as required by Sections 412 or 430 of the
Code, Section 302 of ERISA or the terms of any Pension Plan on or prior to the
due dates of such contributions under Sections 412 or 430 of the Code or
Section 302 of ERISA, nor has there been any event requiring any disclosure
under Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension
Plan;

 

(d)                                 Except where the failure of any of the
following representations to be correct could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, no Credit
Party nor any ERISA Affiliate has: (i) engaged in a nonexempt prohibited
transaction described in

 

82

--------------------------------------------------------------------------------


 

Section 406 of the ERISA or Section 4975 of the Code; (ii) incurred any
liability to the PBGC which remains outstanding other than the payment of
premiums and there are no premium payments which are due and unpaid;
(iii) failed to make a required contribution or payment to a Multiemployer Plan;
or (iv) failed to make a required installment or other required payment under
Sections 412 or 430 of the Code;

 

(e)                                  No Termination Event has occurred or is
reasonably expected to occur;

 

(f)                                   Except where the failure of any of the
following representations to be correct could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, no
proceeding, claim (other than a benefits claim in the ordinary course of
business), lawsuit and/or investigation is existing or, to its knowledge,
threatened concerning or involving: (i) any employee welfare benefit plan (as
defined in Section 3(1) of ERISA) currently maintained or contributed to by any
Credit Party or any ERISA Affiliate; (ii) any Pension Plan; or (iii) any
Multiemployer Plan.

 

(g)                                  No Credit Party nor any Subsidiary thereof
is a party to any contract, agreement or arrangement that could, solely as a
result of the delivery of this Agreement or the consummation of transactions
contemplated hereby, result in the payment of any “excess parachute payment”
within the meaning of Section 280G of the Code.

 

SECTION 7.11                                 Use of Proceeds; Margin Stock.

 

(a)                                 The proceeds of the Loans and Letters of
Credit are intended to be and shall be used solely for the purposes set forth in
and permitted by Section 9.17.

 

(b)                                 No Credit Party nor any Subsidiary thereof
is engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System).  No part of the proceeds of
any of the Loans or Letters of Credit will be used for purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of Regulation T, U or X of such Board of Governors. 
Following the application of the proceeds of each Extension of Credit, not more
than twenty-five percent (25%) of the value of the assets (either of the
Borrower only or of the Borrower and its Subsidiaries on a Consolidated basis)
subject to the provisions of Section 9.2 or Section 9.5 or subject to any
restriction contained in any agreement or instrument between the Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness in excess of
the Threshold Amount will be “margin stock”.

 

SECTION 7.12                                 Government Regulation.  No Credit
Party nor any Subsidiary thereof is an “investment company” or a company
“controlled” by an “investment company” (as each such term is defined or used in
the Investment Company Act of 1940) and no Credit Party nor any Subsidiary
thereof is, or after giving effect to any Extension of Credit will be, subject
to regulation under any other Applicable Law which limits its ability to incur
or consummate the transactions contemplated hereby.

 

SECTION 7.13                                 Material Contracts.  Schedule 7.13
of the Disclosure Letter sets forth a complete and accurate list of all Material
Contracts of each Credit Party and each Subsidiary thereof in effect as of the
Closing Date.  Other than as set forth in Schedule 7.13 of the Disclosure
Letter, as of the Closing Date, each such Material Contract is, and after giving
effect to the consummation of the transactions contemplated by the Loan
Documents will continue to be, in full force and effect in accordance with the
terms thereof.  To the extent requested by the Administrative Agent, each Credit
Party and each Subsidiary thereof has delivered to the Administrative Agent a
true and complete copy of each Material Contract required to be listed on
Schedule 7.13 of the Disclosure Letter or any other

 

83

--------------------------------------------------------------------------------


 

Schedule hereto; provided that any such Material Contract may be delivered
electronically in accordance with the second paragraph of Section 8.2.  As of
the Closing Date, no Credit Party nor any Subsidiary thereof (nor, to its
knowledge, any other party thereto) is in breach of or in default under any
Material Contract in any material respect.

 

SECTION 7.14                                 Employee Relations.  As of the
Closing Date, no Credit Party nor any Subsidiary thereof is party to any
collective bargaining agreement, nor has any labor union been recognized as the
representative of its employees except as set forth on Schedule 7.14 of the
Disclosure Letter.  The Borrower knows of no pending, threatened or contemplated
strikes, work stoppage or other collective labor disputes involving its
employees or those of its Subsidiaries that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

SECTION 7.15                                 Burdensome Provisions.  The Credit
Parties and their respective Subsidiaries do not presently anticipate that
future expenditures needed to meet the provisions of any statutes, orders,
rules or regulations of a Governmental Authority will be so burdensome as to
have a Material Adverse Effect.  No Subsidiary is party to any agreement or
instrument or otherwise subject to any restriction or encumbrance that restricts
or limits its ability to make dividend payments or other distributions in
respect of its Equity Interests to the Borrower or any Subsidiary or to transfer
any of its assets or properties to the Borrower or any other Subsidiary in each
case other than existing under or by reason of the Loan Documents or Applicable
Law or as permitted under Section 9.10.

 

SECTION 7.16                                 Financial Statements.  The audited
and unaudited financial statements delivered pursuant to Section 6.1(e)(i) and
(e)(ii) and Sections 8.1(a) and (b), fairly present in all material respects on
a Consolidated basis the assets, liabilities and financial position of (a) in
the case of Section 6.1(e)(i), the Borrower and its Subsidiaries (other than
Aesynt and its Subsidiaries), (b) in the case of Section 6.1(e)(ii), Aesynt and
its Subsidiaries and (c) in the case of Sections 8.01(a) and (b), the Borrower
and its Subsidiaries, in each case as at such dates, and the results of the
operations and changes of financial position for the periods then ended (other
than customary year-end adjustments for unaudited financial statements and the
absence of footnotes from unaudited financial statements).  All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP.  Such financial statements show all material
indebtedness and other material liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof, including material
liabilities for taxes, material commitments, and Indebtedness, in each case, to
the extent required to be disclosed under GAAP.  The pro forma financial
statements delivered pursuant to Section 6.1(e)(iii) and the projections
delivered pursuant to Section 6.1(e)(iv) and Section 8.1(c) were prepared in
good faith on the basis of the assumptions stated therein, which assumptions are
believed to be reasonable in light of then existing conditions (it being
recognized by the Lenders that such projections are not to be viewed as facts
and that the actual results during the period or periods covered by such
projections may vary from such projections and that such differences may be
material and that such projections are not a guarantee of financial
performance).

 

SECTION 7.17                                 No Material Adverse Change.  Since
December 31, 2014, there has been no material adverse change in the properties,
business, operations, or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole, and no event has occurred or condition
arisen, either individually or in the aggregate, that could reasonably be
expected to have a Material Adverse Effect.

 

SECTION 7.18                                 Solvency.  The Borrower and its
Subsidiaries, on a Consolidated basis, are Solvent.

 

SECTION 7.19                                 Title to Properties.  As of the
Closing Date, the real property listed on Schedule 7.19 of the Disclosure Letter
constitutes all of the real property that is owned, leased or

 

84

--------------------------------------------------------------------------------


 

subleased by any Credit Party or any of its Subsidiaries.  Each Credit Party and
each Subsidiary thereof has such title to, or leasehold interest in, the real
property owned or leased by it as is necessary or desirable to the conduct of
its business and valid and legal title to all of its personal property and
assets, except (a) those which have been disposed of by the Credit Parties and
their Subsidiaries subsequent to such date which dispositions have been in the
ordinary course of business or as otherwise expressly permitted hereunder,
(b) for such defects of title that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect and (c) for Permitted
Liens.

 

SECTION 7.20                                 Litigation.  Except for matters
existing on the Closing Date and set forth on Schedule 7.20 of the Disclosure
Letter, there are no actions, suits or proceedings pending nor, to its
knowledge, threatened in writing against or in any other way relating adversely
to or affecting any Credit Party or any Subsidiary thereof or any of their
respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority that could reasonably be expected to
have a Material Adverse Effect.

 

SECTION 7.21                                 Anti-Corruption Laws; Anti-Money
Laundering Laws and Sanctions.  None of: (a) the Borrower, any Subsidiary or, to
the knowledge of the Borrower or such Subsidiary, any of their respective
directors, officers, employees or affiliates; or (b) to the knowledge of the
Borrower, any agent or representative of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby: (i) is, or is owned or controlled by, a Sanctioned Person or
currently the subject or target of any Sanctions; (ii) has taken any action,
directly or indirectly, that would result in a violation by such Persons of the
PATRIOT Act; or (iii) has taken any action, directly or indirectly, that would
result in a violation by such Persons of any Anti-Corruption Laws or Sanctions. 
The Borrower has implemented and maintains in effect policies and procedures
designed to promote and achieve compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.  No Loans or Letter of Credit, use of proceeds or
other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions.

 

SECTION 7.22                                 Absence of Defaults.  No event has
occurred or is continuing: (a) which constitutes a Default or an Event of
Default; or (b) which constitutes a default or event of default by any Credit
Party or any Subsidiary thereof under: (i) any Material Contract; or (ii) any
judgment, decree or order to which any Credit Party or any Subsidiary thereof is
a party or by which any Credit Party or any Subsidiary thereof or any of their
respective properties may be bound or which would require any Credit Party or
any Subsidiary thereof to make any payment thereunder prior to the scheduled
maturity date therefor that, in any case under this clause (ii), could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

SECTION 7.23                                 Senior Indebtedness Status.  The
Obligations of each Credit Party and each Subsidiary thereof under this
Agreement and each of the other Loan Documents rank and shall continue to rank
at least senior in priority of payment to all Subordinated Indebtedness of each
such Person, and shall constitute and shall continue to constitute “Senior
Indebtedness” and “Designated Senior Debt” (or any other term of similar meaning
and import) under all instruments and documents, now or in the future, relating
to any senior unsecured Indebtedness and Subordinated Indebtedness of such
Person (to the extent the concept of “Senior Indebtedness” or “Designated Senior
Debt” (or similar concept) exists therein).

 

SECTION 7.24                                 Disclosure.  The Borrower and/or
its Subsidiaries have disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which any Credit
Party and any Subsidiary thereof are subject, and all other matters known to
them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  No

 

85

--------------------------------------------------------------------------------


 

financial statement, material report, material certificate or other written
material information furnished by or on behalf of any Credit Party or any
Subsidiary thereof to the Administrative Agent or any Lender in connection with
the transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other written information so
furnished), taken together as a whole, contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (as modified or supplemented by other written information
so furnished); provided that: (a) no representation is made with respect to
projected financial information, estimated financial information and other
projected or estimated information, except that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being recognized by the Lenders that projections are not to be viewed as facts
and that the actual results during the period or periods covered by such
projections, many of which are beyond the control of the Borrower and its
Subsidiaries, may vary from such projections and that such difference may be
material and that such projections are not a guarantee of financial
performance); and (b) no representation is made with respect to information of a
general economic or general industry nature.

 

SECTION 7.25                                 Security Documents.

 

(a)   The Collateral Agreement, upon execution and delivery thereof by the
parties thereto, will create in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, a valid and enforceable security
interest in the Collateral described therein, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies and (i) when the Pledged Debt and Pledged Equity Interests (each as
defined in the Collateral Agreement) are delivered to the Administrative Agent,
the Lien created under the Collateral Agreement shall constitute a fully
perfected first priority Lien on, and security interest in, all right, title and
interest of the Credit Parties in such Pledged Debt and Pledged Equity
Interests, in each case prior and superior in right to any other Person,
(ii) when financing statements in appropriate form are filed in the offices
specified on Schedule 7.25(a) of the Disclosure Letter, the Liens created under
the Collateral Agreement will constitute fully perfected Liens on, and security
interests in, all right, title and interest of the Credit Parties in such
Collateral (other than Intellectual Property, as defined in the Collateral
Agreement and Deposit Accounts, as defined in the Collateral Agreement), in each
case prior and superior in right to any other Person, other than with respect to
Liens expressly permitted by Section 9.2 and (iii) when the control agreements
are executed and delivered to the Administrative Agent in accordance with
Section 4(b) of the Collateral Agreement, the Lien created under the Collateral
Agreement shall constitute a fully perfected first priority Lien on, and
security interest, all right, title and interest of the Credit Parties in each
deposit account and securities account of the Credit Parties that is subject to
a control agreement.

 

(b)   Upon the recordation of the Collateral Agreement (or a short-form security
agreement in form and substance reasonably satisfactory to the Borrower and the
Administrative Agent) with the United States Patent and Trademark Office and the
United States Copyright Office, together with the financing statements in
appropriate form filed in the offices specified on Schedule 7.25(a) of the
Disclosure Letter, the Liens created under the Collateral Agreement shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the Credit Parties in the Intellectual Property (as defined in
the Collateral Agreement) in which a security interest may be perfected by
filing in the United States and its territories and possessions, in each case
prior and superior in right to any other Person (it being understood that
(i) subsequent recordings in the United States Patent and Trademark Office and
the United States Copyright Office may be necessary to perfect a Lien on
registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the Credit Parties after the date

 

86

--------------------------------------------------------------------------------


 

hereof and (ii) any “intent to use” trademark or service applications are
excluded from the Collateral), other than with respect to Liens expressly
permitted by Section 9.2.

 

(c)   Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, a valid and enforceable Lien on all of the Credit Parties’
right, title and interest in and to the Material Real Property subject thereto
and the proceeds thereof, and when the Mortgages are filed in the offices
specified on Schedule 7.25(c) of the Disclosure Letter, the Mortgages shall at
all times constitute a fully perfected security interest in all right, title and
interest of the Credit Parties in such Material Real Property and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than with respect to the rights of Persons pursuant to Liens expressly permitted
by Section 9.2.

 

SECTION 7.26                                 Insurance Matters.  The properties
of the Borrower and its Subsidiaries are insured with financially sound and
reputable insurance companies not Affiliates of the Borrower, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Borrower or the applicable Subsidiary operates.

 

SECTION 7.27                                 Flood Hazard Insurance.  With
respect to each parcel of real property that is located within a special flood
hazard area and that is subject to a Mortgage, the Administrative Agent has
received: (a) such flood hazard certifications, notices and confirmations
thereof, and effective flood hazard insurance policies with respect to all real
property of the Borrower and its Subsidiaries constituting Collateral on such
terms and in such amounts as required by The National Flood Insurance Reform Act
of 1994 and as otherwise required by Administrative Agent or the Required
Lenders; (b) all flood hazard insurance policies required hereunder have been
obtained and remain in full force and effect, and the premiums thereon have been
paid in full, and (c) except as the Borrower has previously given written notice
thereof to the Administrative Agent, there has been no redesignation of any real
property into or out of a special flood hazard area

 

ARTICLE VIII

 

AFFIRMATIVE COVENANTS

 

Until the Discharge of the Obligations, each Credit Party will, and will cause
each of its Subsidiaries to:

 

SECTION 8.1                                        Financial Statements and
Budgets.  Deliver to the Administrative Agent, in form and detail satisfactory
to the Administrative Agent (which shall promptly make such information
available to the Lenders in accordance with its customary practice):

 

(a)                                 Annual Financial Statements.  As soon as
practicable and in any event within ninety (90) days (or, if earlier, on the
date of any required public filing thereof) after the end of each Fiscal Year
(commencing with the Fiscal Year ended December 31, 2015), an audited
Consolidated balance sheet of the Borrower and its Subsidiaries as of the close
of such Fiscal Year and audited Consolidated statements of income, shareholder’s
equity, and cash flows, including the notes thereto, all in reasonable detail
setting forth in comparative form the corresponding figures as of the end of and
for the preceding Fiscal Year and, if applicable, containing disclosure of the
effect on the financial position or results of operations of any material change
in the application of accounting principles and practices during the year.  Such
annual financial statements shall be: (i) audited by Deloitte LLP or another
independent certified public accounting firm of recognized national standing;
(ii) accompanied by a report and opinion thereon by such certified public
accountants prepared in accordance with generally accepted auditing

 

87

--------------------------------------------------------------------------------


 

standards that is not subject to any “going concern” or similar qualification or
exception or any qualification as to the scope of such audit or with respect to
accounting principles followed by the Borrower or any of its Subsidiaries not in
accordance with GAAP; and (iii) certified by the chief financial officer of the
Borrower as having been prepared in accordance with GAAP.

 

(b)                                 Quarterly Financial Statements.  As soon as
practicable and in any event within forty-five (45) days (or, if earlier, on the
date of any required public filing thereof) after the end of the first three
(3) fiscal quarters of each Fiscal Year (commencing with the fiscal quarter
ended March 31, 2016), an unaudited Consolidated balance sheet of the Borrower
and its Subsidiaries as of the close of such fiscal quarter and unaudited
Consolidated statements of income, shareholder’s equity, and cash flows for the
fiscal quarter then ended and that portion of the Fiscal Year then ended,
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any material change in the application of accounting principles and practices
during the period, and certified by the chief financial officer of the Borrower
as having been prepared in accordance with GAAP and to present fairly in all
material respects the financial condition of the Borrower and its Subsidiaries
on a Consolidated basis as of their respective dates and the results of
operations of the Borrower and its Subsidiaries for the respective periods then
ended, subject to normal year-end adjustments and the absence of footnotes.

 

(c)                                  Annual Business Plan and Budget.  As soon
as practicable and in any event within seventy-five (75) days after the end of
each Fiscal Year, a business plan and operating and capital budget of the
Borrower and its Subsidiaries for the ensuing Fiscal Year, such plan to be
prepared in accordance with GAAP and to include the following: an operating and
capital budget, a projected income statement and balance sheet, and projected
calculations of the financial covenants set forth in Section 9.14, accompanied
by a certificate from a Responsible Officer of the Borrower to the effect that
such budget contains good faith estimates (utilizing assumptions believed to be
reasonable at the time of preparation of such budget) of the financial condition
and operations of the Borrower and its Subsidiaries for such period.

 

SECTION 8.2                                        Certificates; Other Reports. 
Deliver to the Administrative Agent (which shall promptly make such information
available to the Lenders in accordance with its customary practice):

 

(a)                                 at each time financial statements are
delivered pursuant to Sections 8.1(a) or (b) and at such other times as the
Administrative Agent shall reasonably request, a duly completed Officer’s
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower, and a report containing
management’s discussion and analysis of such financial statements;

 

(b)                                 promptly upon receipt thereof (unless
restricted by applicable professional standards with respect to which mutually
agreeable arrangements cannot be made to permit disclosure thereof), copies of
all material reports, if any, submitted to any Credit Party, any Subsidiary
thereof or any of their respective boards of directors by their respective
independent public accountants in connection with their auditing function,
including, without limitation, any management report and any management
responses thereto;

 

(c)                                  promptly after the furnishing thereof,
copies of any notice of default and any other material statement, report, or
certificate furnished to any holder of Indebtedness of any Credit Party or any
Subsidiary thereof in excess of the Threshold Amount pursuant to the terms of
any indenture, loan or credit or similar agreement;

 

88

--------------------------------------------------------------------------------


 

(d)                                 promptly after an officer of any Credit
Party obtaining knowledge of the assertion or occurrence thereof, notice of any
action or proceeding against or of any noncompliance by any Credit Party or any
Subsidiary thereof with any Environmental Law that could: (i) reasonably be
expected to have a Material Adverse Effect; or (ii) cause any Property described
in the Mortgages to be subject to any restrictions on ownership, occupancy, use
or transferability under any Environmental Law;

 

(e)                                  promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Exchange Act, or with any national securities exchange, and in any
case not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

 

(f)                                   promptly, and in any event within five
(5) Business Days after receipt thereof by any Credit Party or any Subsidiary
thereof, copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Credit Party or any
Subsidiary thereof (other than comment letters from the SEC, the contents of
which are not materially adverse to the Lenders);

 

(g)                                  promptly upon the request thereof, such
other information and documentation required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations (including, without limitation, the PATRIOT Act), as from time to
time reasonably requested by the Administrative Agent or any Lender; and

 

(h)                                 such other information regarding the
operations, business affairs and financial condition of any Credit Party or any
Subsidiary thereof as the Administrative Agent or any Lender may reasonably
request.

 

Documents required to be delivered pursuant to Section 7.13, Sections 8.1(a) or
(b), or Section 8.2(e) or (f) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date: (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed in Section 12.1; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender; and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions of such
documents.  Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper, facsimile or electronic (i.e.,
“pdf” or “tif” format) copies of the Officer’s Compliance Certificates required
by Section 8.2 to the Administrative Agent.  Except for such Officer’s
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

The Borrower hereby acknowledges that: (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of

 

89

--------------------------------------------------------------------------------


 

the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on the Platform; and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower, any of its Subsidiaries, or
any of their respective securities) (each, a “Public Lender”).  The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that: (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, means that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the Issuing Lenders and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 12.10); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

 

SECTION 8.3                                        Notice of Litigation and
Other Matters.  Promptly (but in no event later than ten (10) days after any
Responsible Officer of any Credit Party obtains knowledge thereof) notify the
Administrative Agent in writing of (which shall promptly make such information
available to the Lenders in accordance with its customary practice):

 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 the commencement of all proceedings and
investigations by or before any Governmental Authority and all actions and
proceedings in any court or before any arbitrator against or involving any
Credit Party or any Subsidiary thereof or any of their respective properties,
assets or businesses in each case that, if adversely determined, could
reasonably be expected to have a Material Adverse Effect;

 

(c)                                  any written notice of any violation
received by any Credit Party or any Subsidiary thereof from any Governmental
Authority including, without limitation, any written notice of violation of
applicable Environmental Laws which in any such case could reasonably be
expected to have a Material Adverse Effect;

 

(d)                                 any written request for information received
by any Credit Party or any Subsidiary from the United States Environmental
Protection Agency or any other Governmental Authority charged with enforcement
or administration of any Environmental Laws;

 

(e)                                  any labor controversy that has resulted in,
or threatens to result in, a strike or other work action against any Credit
Party or any Subsidiary thereof;

 

(f)                                   any attachment, judgment, lien, levy or
order exceeding the Threshold Amount that is assessed against or threatened in
writing against any Credit Party or any Subsidiary thereof;

 

(g)                                  any event which constitutes, or which with
the passage of time or giving of notice or both would constitute, a default or
event of default under any Material Contract to which the Borrower or any of its
Subsidiaries is a party or by which the Borrower or any Subsidiary thereof or
any of their respective properties may be bound which could reasonably be
expected to have a Material Adverse Effect; and

 

90

--------------------------------------------------------------------------------


 

(h)                                 (i) any unfavorable determination letter
from the IRS regarding the qualification of an Employee Benefit Plan under
Section 401(a) of the Code (along with a copy thereof), (ii) all notices
received by any Credit Party or any ERISA Affiliate of the PBGC’s intent to
terminate any Pension Plan or to have a trustee appointed to administer any
Pension Plan, (iii) all notices received by any Credit Party or any ERISA
Affiliate from a Multiemployer Plan sponsor concerning the imposition or amount
of withdrawal liability pursuant to Section 4202 of ERISA and (iv) the Borrower
obtaining knowledge or reason to know that any Credit Party or any ERISA
Affiliate has filed or intends to file a notice of intent to terminate any
Pension Plan under a distress termination within the meaning of
Section 4041(c) of ERISA.

 

Each notice pursuant to Section 8.3 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken or proposes
to take with respect thereto.  Each notice pursuant to Section 8.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

SECTION 8.4                                        Preservation of Corporate
Existence and Related Matters.  Except as permitted by Section 9.4, preserve and
maintain its separate corporate existence and all rights, franchises, licenses
and privileges necessary to the conduct of its business, and qualify and remain
qualified as a foreign corporation or other entity and authorized to do business
in each jurisdiction where the nature and scope of its activities require it to
so qualify under Applicable Law in which the failure to so qualify could
reasonably be expected to have a Material Adverse Effect.

 

SECTION 8.5                                        Maintenance of Property and
Licenses.

 

(a)                                 In addition to the requirements of any of
the Security Documents, protect and preserve all Properties necessary in and
material to its business, including copyrights, patents, trade names, service
marks and trademarks; maintain in good working order and condition, ordinary
wear and tear excepted, all buildings, equipment and other tangible real and
personal property; and from time to time make or cause to be made all repairs,
renewals and replacements thereof and additions to such Property necessary for
the conduct of its business, so that the business carried on in connection
therewith may be conducted in a commercially reasonable manner; provided that
nothing in this Section 8.5(a) shall prohibit or prevent the Borrower or any
Subsidiary from discontinuing the protection, preservation or maintenance of any
of its Properties: (i) if, in the reasonable good faith judgment of the Borrower
or such Subsidiary, such discontinuance is desirable in the conduct of its
business or such Properties are no longer material to the business of the
Borrower or such Subsidiary; and (ii) such discontinuance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(b)                                 Maintain, in full force and effect in all
material respects, each and every material license, permit, certification,
qualification, approval or franchise issued by any Governmental Authority (each
a “License”) required for each of them to conduct their respective businesses as
presently conducted; provided that the Borrower or any Subsidiary thereof shall
not be required to preserve any such Licenses if: (i) the Borrower or such
Subsidiary shall determine in its reasonable good faith judgment that the
preservation thereof is no longer desirable in the conduct of its business;
(ii) the loss thereof is not disadvantageous in any material respect to such
Person or any Lender; and (iii) the loss thereof could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

SECTION 8.6                                        Insurance.  Maintain
insurance with financially sound and reputable insurance companies against at
least such risks and in at least such amounts as are customarily maintained by
similar businesses and as may be required by Applicable Law (including, without
limitation, hazard and business interruption insurance).  All such insurance
shall: (a) in the case of any such insurance procured

 

91

--------------------------------------------------------------------------------


 

in the United States, (x) to the extent agreed to by such insurance company
after the Borrower’s use of commercially reasonable efforts, provide for not
less than thirty (30) days’ prior written notice to the Administrative Agent of
termination, lapse or cancellation of such insurance and (y) in any event,
provide for not less than ten (10) days’ prior written notice to the
Administrative Agent of termination, lapse or cancellation of such insurance due
to failure to pay premiums; (b) in the case of liability insurance, name the
Administrative Agent as an additional insured party thereunder (provided that in
the case of any liability insurance policy procured outside of the United
States, such policy shall not be required to so name the Administrative Agent as
an additional insured party if the Borrower or the applicable Subsidiary has
been unable to obtain such endorsement from the applicable insurer after the use
of commercially reasonable efforts); and (c) in the case of each casualty
insurance policy of the Credit Parties, name the Administrative Agent as
lender’s loss payee or mortgagee, as applicable.  On the Closing Date and from
time to time thereafter deliver to the Administrative Agent upon its request
information in reasonable detail as to the insurance then in effect, stating the
names of the insurance companies, the amounts and rates of the insurance, the
dates of the expiration thereof and the properties and risks covered thereby. 
Without limiting the foregoing, the Borrower shall and shall cause each
appropriate Credit Party to: (i) maintain, if available, fully paid flood hazard
insurance on all owned real property that is located in a special flood hazard
area and that is subject to a Mortgage, on such terms and in such amounts as
required by The National Flood Insurance Reform Act of 1994 and as otherwise
required by Required Lenders or the Administrative Agent; (ii) furnish to the
Administrative Agent evidence of renewal (and payment of renewal premiums
therefor) of all such policies prior to the expiration or lapse thereof; and
(iii) furnish to the Administrative Agent prompt written notice of any
redesignation of any such improved real property into or out of a special flood
hazard area.

 

SECTION 8.7                                        Accounting Methods and
Financial Records.  Maintain a system of accounting, and keep proper books,
records and accounts (which shall be true and complete in all material respects)
as may be required or as may be necessary to permit the preparation of financial
statements in accordance with GAAP and in compliance in all material respects
with the regulations of any Governmental Authority having jurisdiction over it
or any of its Properties.

 

SECTION 8.8                                        Payment of Taxes and Other
Obligations.  Pay and perform: (a) all Taxes, assessments, and other
governmental charges that may be levied or assessed upon it or any of its
Property; and (b) all other Indebtedness, obligations and liabilities in
accordance with customary trade practices that if not so paid could reasonably
be expected to have a Material Adverse Effect; provided that the Borrower or
such Subsidiary may contest any item described in clause (a) of this Section in
good faith so long as adequate reserves are maintained with respect thereto in
accordance with GAAP.

 

SECTION 8.9                                        Compliance with Laws and
Approvals.  Observe and remain in compliance with all Applicable Laws (including
without limitation, the PATRIOT Act) and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 8.10                                 Environmental Laws.  In addition to
and without limiting the generality of Section 8.9, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect:
(a) comply in all material respects with, all applicable Environmental Laws, and
obtain and comply with and maintain, and use commercially reasonable efforts to
ensure that all tenants and subtenants, if any, obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws; and (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding applicable Environmental Laws. In addition,
each Credit Party shall defend, indemnify and hold harmless the Administrative
Agent and the Lenders, and

 

92

--------------------------------------------------------------------------------


 

their respective parents, Subsidiaries, Affiliates, employees, agents, officers
and directors, from and against any claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or nature
known or unknown, contingent or otherwise, arising out of, or in any way
relating to the presence of Hazardous Materials, or the violation of,
noncompliance with or liability under any applicable Environmental Laws
applicable to the operations of the Borrower or any such Subsidiary, or any
orders, requirements or demands of Governmental Authorities related thereto,
including, without limitation, reasonable attorney’s and consultant’s fees,
investigation and laboratory fees, response costs, court costs and litigation
expenses, except to the extent that any of the foregoing directly result from
the gross negligence or willful misconduct of the party seeking indemnification
therefor, as determined by a court of competent jurisdiction by final
nonappealable judgment.

 

SECTION 8.11                                 Compliance with ERISA.  In addition
to and without limiting the generality of Section 8.9: (a) except where the
failure to so comply could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect: (i) comply with applicable
provisions of ERISA, the Code and the regulations and published interpretations
thereunder with respect to all Employee Benefit Plans; (ii) not take any action
or fail to take action the result of which could reasonably be expected to
result in a liability to the PBGC or to a Multiemployer Plan; (iii) not
participate in any nonexempt prohibited transaction that could result in any
civil penalty under ERISA or tax under the Code; and (iv) operate each Employee
Benefit Plan in such a manner that will not incur any tax liability under
Section 4980B of the Code or any liability to any qualified beneficiary as
defined in Section 4980B of the Code; and (b) furnish to the Administrative
Agent upon the Administrative Agent’s request such additional information about
any Employee Benefit Plan as may be reasonably requested by the Administrative
Agent.

 

SECTION 8.12                                 Compliance with Material
Contracts.  Comply in all respects with each Material Contract except as could
not reasonably be expected to have a Material Adverse Effect; provided that the
Borrower or any such Subsidiary may contest the terms and conditions of any such
Material Contract in good faith through applicable proceedings so long as
adequate reserves are maintained in accordance with GAAP.

 

SECTION 8.13                                 Visits and Inspections.  Permit
representatives of the Administrative Agent or any Lender, from time to time
upon prior reasonable written notice and at such times during normal business
hours, all at the expense of the Borrower, to visit and inspect its properties;
inspect, audit and make extracts from its books, records and files, including,
but not limited to, management letters prepared by independent accountants; and
discuss with its principal officers, and its independent accountants, its
business, assets, liabilities, financial condition, results of operations and
business prospects; provided that excluding any such visits and inspections
during the continuation of an Event of Default: (a) any such visits and
inspections by any Lender (excluding any Lender that also acts as Administrative
Agent) shall be at such Lender’s expense; and (b) the Administrative Agent shall
not exercise such rights more often than two (2) times during any calendar year
at the Borrower’s expense; provided further that upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent or any Lender
may do any of the foregoing at the expense of the Borrower at any time without
advance notice.  Each Credit Party and its Subsidiaries may place reasonable
limits on access to information, the disclosure of which would be prohibited by
a confidentiality agreement or is otherwise proprietary or confidential, in each
case of such agreement or other restrictions, entered into by such Credit Party
or such Subsidiary on an arm’s-length basis and in good faith, unless mutually
agreeable arrangements are made (and at the Administrative Agent’s reasonable
request, such Credit Party or such Subsidiary shall take all commercially
reasonable efforts to cause such arrangements to be made) to permit the
disclosure of such information and preserve such information as confidential or
proprietary and neither the Borrower nor any Subsidiary shall be required to
disclose any trade secrets.  Upon the request of the Administrative Agent or the
Required Lenders, participate in a meeting of the Administrative Agent and
Lenders once during

 

93

--------------------------------------------------------------------------------


 

each Fiscal Year, which meeting will be held at the Borrower’s corporate offices
(or such other location as may be agreed to by the Borrower and the
Administrative Agent) at such time as may be agreed by the Borrower and the
Administrative Agent.

 

SECTION 8.14                                 Additional Subsidiaries, Real
Property and Other Collateral.

 

(a)                                 Additional Subsidiary Guarantors.  Promptly
after the creation or acquisition of any Subsidiary (other than an Excluded
Subsidiary) or after the date when a Subsidiary ceases to be an Excluded
Subsidiary (including due to revocation of a designation of an “Immaterial
Subsidiary”) (and, in any event, within forty-five (45) days after such
creation, acquisition, or cessation, as such time period may be extended by the
Administrative Agent in its sole discretion), cause: (i) such Subsidiary to
become a Subsidiary Guarantor by delivering to the Administrative Agent a duly
executed supplement to the Guaranty Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose; (ii) such person
to grant a security interest in all Collateral (subject to clause (b) below and
the exceptions specified in the Collateral Agreement) owned by such Subsidiary
by delivering to the Administrative Agent a duly executed supplement to each
applicable Security Document or such other document as the Administrative Agent
shall deem appropriate for such purpose and comply with the terms of each
applicable Security Document; (iii) to be delivered to the Administrative Agent
such opinions, documents, and certificates referred to in Section 6.1 as may be
reasonably requested by the Administrative Agent; (iv) to be delivered to the
Administrative Agent original certificated Equity Interests or other
certificates and stock or other transfer powers evidencing the Equity Interests
of such Person (to the extent such Equity Interests are certificated); (v) to be
delivered to the Administrative Agent such updated Schedules to the Loan
Documents and supplements to the Disclosure Letter as requested by the
Administrative Agent with respect to such Person; and (vi) to be delivered to
the Administrative Agent such other documents as may be reasonably requested by
the Administrative Agent, all in form, content and scope reasonably satisfactory
to the Administrative Agent.

 

(b)                                 Equity Interests of Domestic Subsidiaries,
Foreign Subsidiaries, and Foreign Subsidiary Holding Companies.  Cause: (i) 100%
of the issued and outstanding Equity Interests of each Subsidiary (other than
Subsidiaries that are Foreign Subsidiary Holding Companies or Excluded Foreign
Subsidiaries); and (ii) 65% of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) (or
such greater percentage that, due to a change in an Applicable Law after the
Closing Date: (A) could not reasonably be expected to cause the undistributed
earnings of such Subsidiary as determined for United States federal income tax
purposes to be treated as a deemed dividend to such Subsidiary’s parent; and
(B) could not reasonably be expected to cause any adverse tax consequences), and
100% of the issued and outstanding Equity Interests not entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)), in each other Subsidiary, in
each case, directly owned by any Credit Party, to be subject at all times to a
first priority, perfected Lien in favor of the Administrative Agent pursuant to
the terms and conditions of the Security Documents and shall deliver to the
Administrative Agent such opinions of counsel (if requested by the
Administrative Agent) and any filings and deliveries reasonably necessary in
connection therewith to perfect the security interests therein to the extent
required by the Security Documents and such other documents and certificates
referred to in Section 6.1 and any other documents as may be reasonably
requested by the Administrative Agent, all in form and substance reasonably
satisfactory to the Administrative Agent (including, without limitation, a
consent thereto executed by such Subsidiary; if applicable, original
certificated Equity Interests (or the equivalent thereof pursuant to the
Applicable Laws and practices of any relevant foreign jurisdiction), evidencing
the Equity Interests of such Persons, together with an appropriate undated stock
or other transfer power for each certificate duly executed in blank by the
registered owner thereof; and updated Schedules to the Loan Documents as
requested by the Administrative Agent with regard to such Person); provided that
with respect to Foreign Subsidiaries, creation and perfection actions and
documentation under any foreign Applicable Laws shall only be required to be
taken with respect to each such

 

94

--------------------------------------------------------------------------------


 

Subsidiary that, on a Consolidated basis with its Subsidiaries, has: (x) assets
in excess of 10% of Consolidated Total Assets as set forth on the most recent
financial statements delivered pursuant to Section 8.1(a); or (y) annual
revenues in excess of 10% of the Consolidated revenues of the Borrower and its
Subsidiaries as set forth on the most recent financial statements delivered
pursuant to Section 8.1(a); provided further that the Credit Parties shall have
forty-five (45) days after the acquisition or formation of any Subsidiary or any
Subsidiary becoming a Credit Party to comply with this Section 8.14(b) (or sixty
(60) days in the case of actions required under any foreign Applicable Laws), in
each case as such time period may be extended by the Administrative Agent in its
sole discretion.

 

(c)                                  Real Property Collateral.  Notify the
Administrative Agent in writing within fifteen (15) days after the acquisition
of any Material Real Property that is not subject to an existing Security
Document (as such time period may be extended by the Administrative Agent in its
sole discretion), and promptly thereafter (and in any event, within sixty (60)
days of such acquisition (as such time period may be extended by the
Administrative Agent, in its sole discretion)) deliver such Mortgages and Real
Estate Support Documents reasonably requested by the Administrative Agent in
connection with granting and perfecting a Lien on such Material Real Property in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, all in form and substance reasonably acceptable to the Administrative
Agent.

 

(d)                                 Merger Subsidiaries.  Notwithstanding the
foregoing, to the extent any new Subsidiary is created solely for the purpose of
consummating a merger transaction pursuant to a Permitted Acquisition, and such
new Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
merger transaction, such new Subsidiary shall not be required to take the
actions set forth in Section 8.14(a) or (b), as applicable, until the
consummation of such Permitted Acquisition (at which time, the surviving entity
of the respective merger transaction shall be required to so comply with
Section 8.14(a) or (b), as applicable, within ten (10) Business Days of the
consummation of such Permitted Acquisition, as such time period may be extended
by the Administrative Agent in its sole discretion).

 

(e)                                  Exclusions.  The provisions of this
Section 8.14 shall not apply to assets as to which the Administrative Agent and
the Borrower shall reasonably determine that the costs and burdens of obtaining
a security interest therein or perfection thereof outweigh the value of the
security afforded thereby.  Notwithstanding anything to the contrary in any Loan
Document, (i) no action shall be required to perfect a security interest in
letter of credit rights in addition to the filing of a UCC-1 financing statement
so long as the maximum face amount of any such letter of credit is $5,000,000 or
less individually, and of all such letters of credit is $20,000,000 or less in
the aggregate, (ii) there shall be no requirement to obtain any leasehold
mortgages or consents to assignments of claims under the Federal Assignment of
Claims Act of 1940 (or any analogous state laws), (iii) there shall be no
requirement to make any filings to perfect a security interest with respect to
any patents, copyrights, and trademarks registered under the laws of any
jurisdiction other than the United States or any state thereof, and (iv) the
Credit Parties shall be required to use commercially reasonable efforts to
obtain landlord waivers or collateral access agreements only for any location at
which the aggregate book value of the Credit Parties’ inventory exceeds 7.5% of
all inventory of the Credit Parties at any one time; provided that this sentence
shall not apply during the continuation of an Event of Default when, at any time
and from time to time, the Administrative Agent may require in its sole
discretion that any and all such actions are taken, obtained or made at its
request.

 

SECTION 8.15                                 Banking Relationship.  Maintain
with any Lender or an Affiliate thereof all domestic cash management services of
the Borrower and its Domestic Subsidiaries, including treasury, depository,
overdraft, credit or debit card (including noncard electronic payables),
electronic funds

 

95

--------------------------------------------------------------------------------


 

transfer and other cash management arrangements, so long as such services are
provided by a Lender or an Affiliate thereof on terms reasonably acceptable to
such Lender or Affiliate thereof and the Borrower.

 

SECTION 8.16                                 Post-Closing Matters. 
Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, cause any and all actions set forth on Schedule 8.16 to the Disclosure
Letter to be taken, and each document, certificate or other item set forth on
such Schedule 8.16 to the Disclosure Letter to be delivered, in each case within
the time period specified for such action or delivery on Schedule 8.16 to the
Disclosure Letter (as such time period may be extended by the Administrative
Agent in its sole discretion) and in form and substance satisfactory to the
Administrative Agent.

 

SECTION 8.17                                 Further Assurances.

 

(a)                                 Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents) other than as set forth in Section 8.14(e), which may be required
under any Applicable Law, or which the Administrative Agent or the Required
Lenders may reasonably request, to effectuate the transactions contemplated by
the Loan Documents or to grant, preserve, protect or perfect the Liens created
or intended to be created by the Security Documents or the validity or priority
of any such Lien, all at the expense of the Credit Parties.  The Borrower also
agrees to provide to the Administrative Agent, from time to time upon the
reasonable request by the Administrative Agent, evidence reasonably satisfactory
to the Administrative Agent as to the perfection and priority of the Liens
created or intended to be created by the Security Documents.

 

(b)                                 If requested by the Administrative Agent or
any Lender (through the Administrative Agent), promptly furnish to the
Administrative Agent and each Lender a statement in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable.

 

SECTION 8.18                                 Compliance with Anti-Corruption
Laws and Sanctions.  Maintain in effect and implement policies and procedures
reasonably designed to promote and achieve compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

ARTICLE IX

 

NEGATIVE COVENANTS

 

Until the Discharge of the Obligations, the Credit Parties will not, and will
not permit any of their respective Subsidiaries to:

 

SECTION 9.1                                        Indebtedness.  Create, incur,
assume or suffer to exist any Indebtedness except:

 

(a)                                 the Obligations;

 

(b)                                 Indebtedness and obligations owing under:
(i) Hedge Agreements entered into in order to manage existing or anticipated
interest rate, exchange rate or commodity price risks and not for speculative
purposes; and (ii) Cash Management Agreements; provided that such Indebtedness
described in this clause (ii) shall be repaid in full within five (5) Business
Days of the due date or settlement date thereof, whichever is later;

 

96

--------------------------------------------------------------------------------


 

(c)                                  Indebtedness existing on the Closing Date
and listed on Schedule 9.1 to the Disclosure Letter, and the renewal,
refinancing, extension and replacement (but not the increase in the aggregate
principal amount) thereof;

 

(d)                                 Capital Lease Obligations and Indebtedness
incurred in connection with purchase money Indebtedness in an aggregate amount
not to exceed $10,000,000 at any time outstanding;

 

(e)                                  Indebtedness of a Person existing at the
time such Person became a Subsidiary or assets were acquired from such Person in
connection with an Investment permitted pursuant to Section 9.3, to the extent
that: (i) such Indebtedness was not incurred in connection with, or in
contemplation of, such Person becoming a Subsidiary or the acquisition of such
assets; (ii) neither the Borrower nor any Subsidiary thereof (other than such
Person or any other Person that such Person merges with or that acquires the
assets of such Person) shall have any liability or other obligation with respect
to such Indebtedness; and (iii) the aggregate outstanding principal amount of
such Indebtedness does not exceed $10,000,000 at any time outstanding;

 

(f)                                   Guarantees by the Borrower or any
Subsidiary in respect of Indebtedness of the Borrower or any Subsidiary
otherwise permitted pursuant to this Section 9.1; provided that: (i) no
Guarantee by any Subsidiary of any Indebtedness constituting Permitted Unsecured
Indebtedness shall be permitted unless such Subsidiary shall have also provided
a Guarantee of the Obligations substantially on the terms set forth in the
Guaranty Agreement; (ii) if the Indebtedness being Guaranteed is subordinated to
the Obligations, such Guarantee shall be subordinated to the Guarantee of the
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination provisions of such Indebtedness; and (iii) in the case of any
Guarantee by a Credit Party of any Indebtedness of a Non-Guarantor Subsidiary,
solely to the extent that such Guarantee would be permitted as an Investment
pursuant to Section 9.3;

 

(g)                                  unsecured intercompany Indebtedness:

 

(i)                                     owed by any Credit Party to another
Credit Party;

 

(ii)                                  owed by any Credit Party to any
Non-Guarantor Subsidiary (provided that such Indebtedness shall be subordinated
to the Obligations in a manner reasonably satisfactory to the Administrative
Agent);

 

(iii)                               owed by any Non-Guarantor Subsidiary to any
other Non-Guarantor Subsidiary; and

 

(iv)                              owed by any Non-Guarantor Subsidiary to any
Credit Party to the extent permitted pursuant to Section 9.3(a)(vi);

 

(h)                                 Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or other similar
instrument drawn against insufficient funds in the ordinary course of business;

 

(i)                                     Subordinated Indebtedness of the
Borrower and the Subsidiary Guarantors; provided that in the case of each
incurrence of such Subordinated Indebtedness: (i) no Default or Event of Default
shall have occurred and be continuing or would be caused by the incurrence of
such Subordinated Indebtedness; and (ii) the Administrative Agent shall have
received satisfactory written evidence that the Borrower would be in compliance
with the financial covenants set forth in Section 9.14 on a Pro Forma Basis
after giving effect to the issuance of any such Subordinated Indebtedness;

 

97

--------------------------------------------------------------------------------


 

(j)                                    Indebtedness under performance bonds,
surety bonds, release, appeal and similar bonds, statutory obligations or with
respect to workers’ compensation claims, in each case incurred in the ordinary
course of business, and reimbursement obligations in respect of any of the
foregoing;

 

(k)                                 Permitted Unsecured Indebtedness in an
aggregate principal amount not to exceed $150,000,000 at any time outstanding;

 

(l)                                     to the extent constituting Indebtedness,
obligations in respect of purchase price adjustments, earn-outs, non-competition
agreements, and other similar arrangements, or other deferred payments of a
similar nature, representing Permitted Acquisition Consideration and incurred in
connection with any Permitted Acquisition; provided that to the extent such
purchase price adjustment or earn-out is subject to a contingency, such purchase
price adjustment or earn-out shall be valued at the amount of reserves, if any,
required under GAAP, and to the extent that the amount payable pursuant to such
purchase price adjustment and earn-out is reflected, or would otherwise be
required to be reflected, on a balance sheet prepared in accordance with GAAP,
it shall be valued at such reflected amount;

 

(m)                             customer advances or deposits received in the
ordinary course of business;

 

(n)                                 Indebtedness constituting reimbursement
obligations in respect of letters of credit, bank guarantees, and similar
instruments issued for the account of the Borrower or any Subsidiary in the
ordinary course of business supporting obligations of the type referred to in
Section 9.2(e), Section 9.2(f) and Section 9.2(q); provided that upon the
drawing of such letters of credit, presentment of such bank guarantees or
similar instruments, or the incurrence of such Indebtedness, such obligations
are reimbursed within thirty (30) days following such drawing, presentment, or
incurrence;

 

(o)                                 Indebtedness of any Foreign Subsidiary in an
aggregate principal amount not to exceed $10,000,000 at any time outstanding;

 

(p)                                 Indebtedness in respect of Customer Lease
Financings, Qualified Accounts Receivable Dispositions and Permitted Receivables
Financings to the extent any of them are recharacterized as Indebtedness;

 

(q)                                 Indebtedness representing installment
insurance premiums owing in the ordinary course of business;

 

(r)                                    (i) Indebtedness with respect to Standard
Receivables Financing Undertakings under Customer Lease Financings, Qualified
Accounts Receivables Dispositions and Permitted Receivables Financings and
(ii) Indebtedness of Special Purpose Receivables Subsidiaries in respect of
Permitted Receivables Financings; and

 

(s)                                   Indebtedness of any Credit Party or any
Subsidiary thereof not otherwise permitted pursuant to this Section in an
aggregate principal amount not to exceed $10,000,000 at any time outstanding.

 

SECTION 9.2                                        Liens.  Create, incur, assume
or suffer to exist, any Lien on or with respect to any of its Property, whether
now owned or hereafter acquired, except:

 

(a)                                 Liens created pursuant to the Loan Documents
(including, without limitation, Liens in favor of the Swingline Lender and/or
the Issuing Lenders, as applicable, on Cash Collateral granted pursuant to the
Loan Documents);

 

98

--------------------------------------------------------------------------------


 

(b)                                 Liens in existence on the Closing Date and
described on Schedule 9.2 to the Disclosure Letter, and the replacement, renewal
or extension thereof (including Liens incurred, assumed or suffered to exist in
connection with any refinancing, refunding, renewal or extension of Indebtedness
pursuant to Section 9.1(c) (solely to the extent that such Liens were in
existence on the Closing Date and described on Schedule 9.2 to the Disclosure
Letter)); provided that the scope of any such Lien shall not be increased, or
otherwise expanded, to cover any additional property or type of asset, as
applicable, beyond that in existence on the Closing Date, except for products
and proceeds of the foregoing;

 

(c)                                  Liens for taxes, levies, assessments and
other governmental charges or levies (excluding any Lien imposed pursuant to any
of the provisions of ERISA or Environmental Laws): (i) not yet due or as to
which the period of grace (not to exceed thirty (30) days), if any, related
thereto has not expired; or (ii) which are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;

 

(d)                                 statutory Liens such as claims or Liens of
materialmen, mechanics, carriers, warehousemen, processors, suppliers, landlords
and other similar Liens for labor, materials, supplies or rentals, and other
similar amounts incurred in the ordinary course of business, which: (i) are not
overdue for a period of more than thirty (30) days, or if more than thirty (30)
days overdue, no action has been taken to enforce such Liens and such Liens are
being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP; and (ii) do not,
individually or in the aggregate, materially impair the use thereof in the
operation of the business of the Borrower or any of its Subsidiaries;

 

(e)                                  (i) deposits or pledges made in the
ordinary course of business in connection with, or to secure payment of,
obligations under workers’ compensation, unemployment insurance and other types
of social security or similar legislation; and (ii) deposits or pledges in
respect of letters of credit, bank guarantees, or similar instruments that have
been posted in the ordinary course of business of the Borrower or any Subsidiary
to support payment of the items set forth in clause (i) of this Section 9.2(e),
in each case, so long as no foreclosure sale or similar proceeding has been
commenced with respect to any portion of the Collateral on account thereof;

 

(f)                                   (i) deposits or pledges made in the
ordinary course of business to secure the performance of bids, trade and
commercial contracts and leases and the payment of rent (other than
Indebtedness), statutory obligations, surety bonds (other than bonds related to
judgments or litigation), performance bonds and other obligations of a like
nature incurred in the ordinary course of business; and (ii) deposits or pledges
in respect of letters of credit, bank guarantees, or similar instruments that
have been posted in the ordinary course of business of the Borrower or any
Subsidiary to support payment of the items set forth in clause (i) of this
Section 9.2(f), in each case, so long as no foreclosure sale or similar
proceeding has been commenced with respect to any portion of the Collateral on
account thereof; provided that the aggregate amount of the deposits and pledges
made pursuant to this Section 9.2(f), together with the aggregate principal
amount of Indebtedness and other obligations secured with Liens permitted
pursuant to Section 9.2(w), shall not exceed $5,000,000 at any time outstanding;

 

(g)                                  encumbrances (i) in the nature of zoning
restrictions, easements, and rights or restrictions of record or other similar
encumbrances on the use of real property, which do not materially detract from
the value of such property or materially impair the use thereof in the ordinary
conduct of business of the applicable Person or which are insured over by title
insurance and (ii) such as any zoning, building or similar laws or rights
reserved to or vested in any Governmental Authority;

 

99

--------------------------------------------------------------------------------


 

(h)                                 Liens arising from the filing of
precautionary UCC financing statements relating solely to personal property
leased pursuant to operating leases entered into in the ordinary course of
business of the Borrower and its Subsidiaries;

 

(i)                                     Liens securing Indebtedness permitted
under Section 9.1(d); provided that: (i) such Liens shall be created within one
hundred eighty (180) days of the acquisition, repair, improvement or lease, as
applicable, of the related Property; (ii) such Liens do not at any time encumber
any property other than the Property or Properties financed by such
Indebtedness; (iii) the amount of Indebtedness secured thereby is not increased
(except in connection with the repair or improvement of the Property or
Properties securing such Indebtedness); and (iv) the principal amount of
Indebtedness secured by any such Lien shall at no time exceed one hundred
percent (100%) of the original price for the purchase, repair improvement or
lease amount (as applicable) of such Property or Properties at the time of
purchase, repair, improvement or lease (as applicable);

 

(j)                                    Liens securing judgments for the payment
of money not constituting an Event of Default under Section 10.1(l) or securing
appeal or other surety bonds relating to such judgments;

 

(k)                                 Liens on Property: (i) of any Subsidiary
which are in existence at the time that such Subsidiary is acquired pursuant to
a Permitted Acquisition; and (ii) of the Borrower or any of its Subsidiaries
existing at the time such tangible property or tangible assets are purchased or
otherwise acquired by the Borrower or such Subsidiary thereof pursuant to a
transaction permitted pursuant to this Agreement; provided that, with respect to
each of the foregoing clauses (i) and (ii): (A) such Liens are not incurred in
connection with, or in anticipation of, such Permitted Acquisition, purchase, or
other acquisition; (B) such Liens are applicable only to specific Property;
(C) such Liens are not “blanket” or all asset Liens; (D) such Liens do not
attach to any other Property of the Borrower or any of its Subsidiaries; and
(E) the Indebtedness secured by such Liens is permitted under Section 9.1(e) of
this Agreement;

 

(l)                                     (i) Liens of a collecting bank arising
in the ordinary course of business under Section 4-210 of the Uniform Commercial
Code in effect in the relevant jurisdiction; and (ii) Liens of any depositary
bank in connection with statutory, common law, and contractual rights of set-off
and recoupment with respect to any deposit account of the Borrower or any
Subsidiary thereof;

 

(m)                             (i) contractual or statutory Liens of landlords
to the extent relating to the property and assets relating to any lease
agreements with such landlord; and (ii) contractual Liens of suppliers
(including sellers of goods) or customers granted in the ordinary course of
business to the extent limited to the property or assets relating to such
contract;

 

(n)                                 any interest or title of a licensor,
sublicensor, lessor or sublessor with respect to any assets under any inbound
license or lease agreement entered into by the Borrower or any Subsidiary in the
ordinary course of business and not prohibited by this Agreement;

 

(o)                                 any license, sublicense, lease, or sublease
granted by the Borrower or any Subsidiary to third parties in the ordinary
course of its business and in accordance with any applicable terms of the
Security Documents which do not: (i) interfere in any material respect with the
ordinary conduct of the business of the Borrower or its Subsidiaries or
materially detract from the value of the relevant assets of the Borrower or its
Subsidiaries; or (ii) secure any Indebtedness;

 

(p)                                 to the extent constituting Liens, any option
or other agreement to purchase any asset of the Borrower or any of its
Subsidiaries, the disposition of which is expressly permitted under Section 9.5
or otherwise under this Agreement;

 

100

--------------------------------------------------------------------------------


 

(q)                                 reasonable customary initial deposits and
margin deposits to the extent required by Applicable Law, which secure
Indebtedness under Hedge Agreements permitted under Section 9.1(b); provided
that any obligation secured by any deposit permitted under this
Section 9.2(q) shall have been incurred in the ordinary course of business and
not for speculative purposes;

 

(r)                                    Liens on assets of Foreign Subsidiaries
securing only Indebtedness of such Foreign Subsidiaries otherwise permitted
under Section 9.1(o); provided that such Liens shall not extend to, or encumber,
any assets that constitute Collateral or the Equity Interests of the Borrower or
any of the Subsidiaries (other than Subsidiaries of the applicable Foreign
Subsidiary that are Excluded Subsidiaries) or prohibit or otherwise restrict the
creation or assumption of any Lien pursuant to this Agreement or any other Loan
Documents;

 

(s)                                   Liens solely on any cash earnest money
deposits or escrow arrangements made by the Borrower or any Subsidiary in
connection with any letter of intent or purchase or merger agreement for any
Acquisition permitted under this Agreement;

 

(t)                                    Liens on any customer leases (and any
accounts or chattel paper arising out of such customer leases) subject to
Customer Lease Financings and Liens on any Qualified Accounts Receivable subject
to a Qualified Accounts Receivable Disposition to the extent any such Customer
Lease Financings or Qualified Accounts Receivable Disposition is recharacterized
as Indebtedness;

 

(u)                                 Liens in the nature of: (i) customary setoff
rights in favor of any counterparty to any Hedge Agreements expressly permitted
under this Agreement: (A) so long as such setoff rights are not broader than
customarily set forth in any form of 2002 master agreement published by the
International Swaps and Derivatives Association, Inc. or the 1997 International
Foreign Exchange Master Agreement, and such Hedge Agreements are not secured by
any Property of the Borrower or any Subsidiary except as otherwise permitted by
Section 9.2(q) or Section 9.2(x); or (B) to the extent such Hedge Agreement is a
Secured Hedge Agreement; and (ii) setoff rights granted to third parties
pursuant to trade and other similar contracts with the Borrower or any
Subsidiary and limited to payments owed to the Borrower or any Subsidiary under
such contracts that do not constitute Indebtedness, and such contracts are not
secured by any Property of the Borrower or any Subsidiary;

 

(v)                                 Liens on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto, so long as
no foreclosure sale or similar proceeding has been commenced with respect to any
portion of the Collateral on account thereof;

 

(w)                               (i) Liens on Receivables Assets sold or
transferred or purported to be sold or otherwise transferred to a Special
Purpose Receivables Subsidiary or an unrelated financing company in connection
with a Permitted Receivables Financing and (ii) Liens on Receivables Assets and
other property of Special Purpose Receivables Subsidiaries securing Permitted
Receivables Financings; and

 

(x)                                 Liens not otherwise permitted hereunder on
assets other than the Collateral securing Indebtedness or other obligations in
the aggregate principal amount not to exceed $10,000,000 at any time
outstanding.

 

SECTION 9.3                                        Investments.  Purchase, own,
invest in or otherwise acquire (in one transaction or a series of transactions),
directly or indirectly, any Equity Interests, interests in any partnership or
joint venture (including, without limitation, the creation or capitalization of
any Subsidiary), evidence of Indebtedness or other obligation or security,
substantially all or a portion of the business or assets of any other Person or
any other investment or interest whatsoever in any other Person,

 

101

--------------------------------------------------------------------------------


 

or make or permit to exist, directly or indirectly, any loans, advances or
extensions of credit to, or any investment in cash or by delivery of Property
in, any Person (all the foregoing, “Investments”) except:

 

(a)                                 (i)                                    
Investments existing on the Closing Date in Subsidiaries existing on the Closing
Date;

 

(ii)                                  Investments existing on the Closing Date
(other than Investments in Subsidiaries existing on the Closing Date) and
described on Schedule 9.3 to the Disclosure Letter;

 

(iii)                               Investments made after the Closing Date by
any Credit Party in any other Credit Party;

 

(iv)                              Investments made after the Closing Date by any
Non-Guarantor Subsidiary in any other Non-Guarantor Subsidiary;

 

(v)                                 Investments made after the Closing Date by
any Non-Guarantor Subsidiary in any Credit Party; and

 

(vi)                              Investments made after the Closing Date by any
Credit Party in any Non-Guarantor Subsidiary in an aggregate amount not to
exceed $10,000,000 at any time outstanding (provided that any Investments in the
form of loans or advances made by any Credit Party to any Non-Guarantor
Subsidiary pursuant to this clause (vi) shall be evidenced by a demand note in
form and substance reasonably satisfactory to the Administrative Agent and shall
be pledged and delivered to the Administrative Agent pursuant to the Security
Documents);

 

(b)                                 Investments in cash and Cash Equivalents;

 

(c)                                  Investments by the Borrower or any of its
Subsidiaries consisting of Capital Expenditures permitted by this Agreement;

 

(d)                                 deposits made in the ordinary course of
business to secure the performance of leases, the payment of rent or other
obligations as permitted by Section 9.2;

 

(e)                                  Hedge Agreements permitted pursuant to
Section 9.1;

 

(f)                                   purchases of assets in the ordinary course
of business;

 

(g)                                  Investments by the Borrower or any
Subsidiary thereof in the form of:

 

(i)                                     Permitted Acquisitions to the extent
that any Person or Property acquired in such Acquisition becomes a part of the
Borrower or a Subsidiary Guarantor or becomes (whether or not such Person is a
Wholly-Owned Subsidiary) a Subsidiary Guarantor in the manner contemplated by
Section 8.14; and

 

(ii)                                  Permitted Acquisitions to the extent that
any Person or Property acquired in such Acquisition does not become a Subsidiary
Guarantor or a part of a Subsidiary Guarantor in an aggregate amount in any
Fiscal Year not to exceed $25,000,000;

 

(h)                                 Investments in the form of travel advances
and relocation and other loans and advances to employees for reasonable and
customary business-related travel, entertainment, relocation, and analogous

 

102

--------------------------------------------------------------------------------


 

ordinary business purposes, and payroll advances in connection with changes in
payroll systems and other advances of payroll payments to employees, in each
case in the ordinary course of business;

 

(i)                                     Investments consisting of loans to
employees to finance the purchase of Equity Interests (other than Disqualified
Equity Interests) of the Borrower pursuant to employee stock purchase plans or
agreements approved by the Borrower’s board of directors in an aggregate
principal amount not to exceed $1,000,000 outstanding at any time (determined
without regard to any write-downs or write-offs of such loans);

 

(j)                                    Investments in the form of Restricted
Payments permitted pursuant to Section 9.6;

 

(k)                                 (i) Guaranty Obligations permitted pursuant
to Section 9.1 in respect of (A) Indebtedness of Credit Parties and (B) other
obligations of Credit Parties not prohibited by this Agreement, (ii) Guaranty
Obligations permitted pursuant to Section 9.1 in respect of (A) Indebtedness of
Non-Guarantor Subsidiaries and (B) other obligations of Non-Guarantor
Subsidiaries not prohibited by this Agreement (other than obligations of the
type described in clause (iii) below); provided that Guaranty Obligations
incurred after the Closing Date by Credit Parties in respect of obligations of
Non-Guarantor Subsidiaries pursuant to this Section 9.3(k)(ii) shall not exceed
in the aggregate at the time any such Guaranty Obligation is incurred, an amount
equal to, at any time outstanding, $15,000,000 and (iii) Guaranty Obligations of
Credit Parties permitted pursuant to Section 9.1 in respect of obligations of
Non-Guarantor Subsidiaries under Secured Cash Management Agreements and Secured
Hedge Agreements in an aggregate amount not to exceed $15,000,000 at any time;

 

(l)                                     Investments consisting of extensions of
credit to the customers of the Borrower or of any of its Subsidiaries in the
nature of accounts receivable, prepaid royalties, or notes receivable, arising
from the grant of trade credit or licensing activities of the Borrower or such
Subsidiary, in each case in the ordinary course of business;

 

(m)                             Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of customers or
suppliers and in settlement of litigation, delinquent obligations of, and other
disputes with, customers, suppliers or other Persons arising in the ordinary
course of business (including Investments received upon foreclosure of any
secured customer leases or licenses);

 

(n)                                 Investments consisting of leases of goods
and inventory and related licenses to customers in the ordinary course of
business;

 

(o)                                 joint venture, corporate collaborations, or
strategic alliances in the ordinary course of the Borrower’s or a Subsidiary’s
business consisting of the licensing of technology, the development of
technology or the providing of technical support; provided that: (i) such joint
ventures, collaborations and alliances do not interfere in any material respect
with the ordinary conduct of the business of the Borrower or its Subsidiaries or
result in a material diminution in the value of the Collateral as security for
the Obligations (other than by virtue of any assets invested pursuant to such
Investment ceasing to be Collateral); (ii) obligations under such joint
ventures, collaborations and alliances are not secured by any Property of the
Borrower or any Subsidiary or of any such joint venture, collaboration or
alliance; and (iii) any Investments made by the Borrower or any Subsidiary in
connection with such joint ventures, collaborations and alliances shall not
exceed $10,000,000 in the aggregate in any Fiscal Year;

 

(p)                                 non-cash consideration received in
connection with Asset Dispositions expressly permitted by Section 9.5;

 

103

--------------------------------------------------------------------------------


 

(q)                                 Investments held by a Person acquired in a
Permitted Acquisition; provided that such Investments are held by such Person or
are made pursuant to a binding commitment of such Person in effect as of the
date of such Permitted Acquisition and not acquired or entered into in
contemplation of such Permitted Acquisition in an aggregate amount not to exceed
$10,000,000 during the term of this Agreement; provided further that, in the
case of any such binding commitment to make an Investment, to the extent that
any such Investment would constitute an Acquisition, such Investment shall
itself comply with all requirements of a Permitted Acquisition and with all
other terms and conditions of this Agreement and the other Loan Documents;

 

(r)                                    Investments consisting of the
contribution or sale of the Equity Interests in Avantec Healthcare Ltd. to MTS
Medication Technologies Ltd. or another Excluded Subsidiary;

 

(s)                                   Investments in Permitted Equity
Derivatives; and

 

(t)                                    Investments not otherwise permitted
pursuant to this Section not exceeding $10,000,000 in the aggregate in any
Fiscal Year; provided that immediately before and immediately after giving pro
forma effect to any such Investments incurred in connection therewith, no
Default or Event of Default shall have occurred and be continuing.

 

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).

 

SECTION 9.4                                        Fundamental Changes.  Merge,
consolidate or enter into any similar combination with, or enter into any Asset
Disposition of all or substantially all of its assets (whether in a single
transaction or a series of transactions) with, any other Person or liquidate,
wind-up or dissolve itself (or suffer any liquidation or dissolution) except:

 

(a)                                 (i) any Subsidiary of the Borrower may be
merged, amalgamated, or consolidated with or into, or be dissolved or liquidated
into, the Borrower (provided that the Borrower shall be the continuing or
surviving entity); or (ii) any Subsidiary of the Borrower may be merged,
amalgamated, or consolidated with or into, or be dissolved or liquidated into,
any Subsidiary Guarantor (provided that the Subsidiary Guarantor shall be the
continuing or surviving entity or substantially concurrently with such
transaction, the continuing or surviving entity shall become a Subsidiary
Guarantor and the Borrower shall comply with Section 8.14 in connection
therewith);

 

(b)                                 (i) any Non-Guarantor Subsidiary may be
merged, amalgamated or consolidated with or into, or be dissolved or liquidated
into, any other Non-Guarantor Subsidiary and (ii) any Non-Guarantor Subsidiary
that is a Domestic Subsidiary may be merged, amalgamated or consolidated with or
into, or be dissolved or  liquidated into, any other Non-Guarantor Subsidiary
that is a Domestic Subsidiary;

 

(c)                                  any Subsidiary may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to the Borrower, any Subsidiary Guarantor, or any
Subsidiary that will become a Subsidiary Guarantor substantially concurrently
with such transaction; provided that, with respect to any such disposition by
any Non-Guarantor Subsidiary, the consideration for such disposition shall not
exceed the fair value of such assets (as determined in good faith by the
Borrower);

 

104

--------------------------------------------------------------------------------


 

(d)                                 any Non-Guarantor Subsidiary may dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary;

 

(e)                                  any Wholly-Owned Subsidiary of the Borrower
may merge with or into the Person such Wholly-Owned Subsidiary was formed to
acquire in connection with any acquisition permitted hereunder (including,
without limitation, any Permitted Acquisition permitted pursuant to
Section 9.3(g)); provided that: (i) in the case of any merger involving a
Wholly-Owned Subsidiary that is a Subsidiary Guarantor, a Subsidiary Guarantor
shall be the continuing or surviving Person; or (ii) in the case of any merger
involving a Wholly-Owned Subsidiary that is not a Subsidiary Guarantor, in
connection with such transaction, the continuing or surviving Person shall
become a Subsidiary Guarantor to the extent required under, and within the time
periods set forth in, Section 8.14, with which the Borrower shall comply in
connection with such transaction;

 

(f)                                   any Person may merge into the Borrower or
any of its Wholly-Owned Subsidiaries in connection with a Permitted Acquisition
permitted pursuant to Section 9.3(g); provided that: (i) in the case of a merger
involving the Borrower, the continuing or surviving Person shall be the
Borrower; (ii) except as set forth in clause (i), in the case of a merger
involving a Subsidiary Guarantor, the continuing or surviving Person shall be a
Subsidiary Guarantor; and (iii) except as set forth in clause (i) and (ii), in
the case of a merger involving a Wholly-Owned Subsidiary of the Borrower, the
continuing or surviving Person shall be a Wholly-Owned Subsidiary of the
Borrower, and to the extent required by, and within the time periods set forth
in, Section 8.14, the Borrower shall cause such Wholly-Owned Subsidiary to
become a Subsidiary Guarantor and to comply with all other requirements set
forth in Section 8.14; and

 

(g)                                  any Subsidiary may merge into any other
Person in connection with an Asset Disposition permitted under Section 9.5(n).

 

SECTION 9.5                                        Asset Dispositions.  Make any
Asset Disposition except:

 

(a)                                 the sale of obsolete, worn-out or surplus
assets no longer used or usable in the business of the Borrower or any of its
Subsidiaries;

 

(b)                                 Asset Dispositions in the ordinary course of
business consisting of the abandonment, cancellation, non-renewal, or
discontinuance of the use or maintenance of intellectual property or rights
relating thereto that: (i) in the reasonable good faith determination of the
Borrower, are uneconomical, negligible, obsolete, or otherwise not material in
the conduct of its business; and (ii) not disadvantageous to the rights or
remedies of the Lenders (it being understood and agreed that no intellectual
property or rights relating thereto that are material or necessary to the
operation of the business of the Borrower and its Subsidiaries, taken as a
whole, may be disposed of in reliance on this clause);

 

(c)                                  non-exclusive licenses and sublicenses of
intellectual property rights in the ordinary course of business not interfering,
individually or in the aggregate, in any material respect with the conduct of
the business of the Borrower and its Subsidiaries;

 

(d)                                 customer leases and other leases, subleases,
licenses, or sublicenses of real or personal property granted by the Borrower or
any of its Subsidiaries to others, in each case, in the ordinary course of
business not interfering, individually or in the aggregate, in any material
respect with the business of the Borrower or any of its Subsidiaries;

 

(e)                                  Asset Dispositions in connection with
Insurance and Condemnation Events; provided that the requirements of
Section 4.4(b) are complied with in connection therewith;

 

105

--------------------------------------------------------------------------------


 

(f)                                   Assets Dispositions in connection with
transactions permitted by Section 9.4 (other than Section 9.4(g));

 

(g)                                  Asset Dispositions of Property to the
extent that: (i) such Property is exchanged for, or credited against the
purchase price of, similar replacement Property; or (ii) the Net Cash Proceeds
of such Asset Disposition are promptly applied to the purchase price of such
replacement Property;

 

(h)                                 (i) surrender or waiver of contractual
rights or the settlement or waiver of contractual or litigation claims in the
ordinary course of business; and (ii) the sale, license or other transfer of
intellectual property rights in connection with the settlement or waiver of
contractual or litigation claims; provided that such sale, license or transfer
does not materially interfere with the business of the Borrower and its
Subsidiaries, taken as a whole;

 

(i)                                     termination of licenses, leases, and
other contractual rights in the ordinary course of business, which does not
materially interfere with the conduct of business of the Borrower and its
Subsidiaries and is not disadvantageous to the rights or remedies of the
Lenders;

 

(j)                                    (i) Customer Lease Financings consistent
with past practice of the Borrower and its Subsidiaries, (ii) Qualified Accounts
Receivable Dispositions and (iii) (A) Dispositions by the Borrower or any
Subsidiary of Receivables Assets to one or more Special Purpose Receivables
Subsidiaries or unrelated finance companies in connection with a Permitted
Receivables Financing and (B) Dispositions by Special Purpose Receivables
Subsidiaries of Receivables Assets pursuant to a Permitted Receivables
Financing;

 

(k)                                 to the extent such Asset Disposition
constitutes a Lien, the grant of Permitted Liens;

 

(l)                                     to the extent such Asset Disposition
constitutes an Investment, transactions permitted pursuant to Section 9.3;

 

(m)                             Asset Dispositions described on Schedule 9.5 to
the Disclosure Letter;

 

(n)                                 Asset Dispositions not otherwise permitted
pursuant to this Section; provided that: (i) at the time of such Asset
Disposition, no Default or Event of Default shall exist or would result from
such Asset Disposition; (ii) such Asset Disposition is made for fair market
value and the consideration received shall be no less than 75% in cash (for the
avoidance of doubt, the aggregate consideration received in connection with such
Asset Disposition shall not, for purposes of determining the cash component of
consideration, include any consideration arising from the assumption of any
liabilities); and (iii) the aggregate fair market value of all property disposed
of in reliance on this clause (n) shall not exceed $20,000,000 in any Fiscal
Year; and

 

(o)                                 any involuntary loss, damage or destruction
of property or any involuntary condemnation, seizure or taking, by exercise of
the power of eminent domain or otherwise, or confiscation or requisition of use
of property.

 

SECTION 9.6                                        Restricted Payments.  Declare
or pay any dividend on, or make any payment or other distribution on account of,
or purchase, redeem, retire, or otherwise acquire (directly or indirectly), or
set apart assets for a sinking or other analogous fund for the purchase,
redemption, retirement, or other acquisition of, any class of Equity Interests
of any Credit Party or any Subsidiary thereof, or make any distribution of cash,
property, or assets to the holders of shares of any Equity Interests of any
Credit Party or any Subsidiary thereof (all of the foregoing, the “Restricted
Payments”); provided that:

 

106

--------------------------------------------------------------------------------


 

(a)                                 so long as no Default or Event of Default
has occurred and is continuing or would result therefrom, the Borrower or any of
its Subsidiaries may pay dividends in the form of shares of its own Qualified
Equity Interests;

 

(b)                                 any Subsidiary of the Borrower may pay cash
dividends to the Borrower or any Subsidiary Guarantor (and, if applicable, to
other holders of its outstanding Qualified Equity Interests on a pro rata
basis);

 

(c)                                  any Non-Guarantor Subsidiary may make
Restricted Payments to any other Non-Guarantor Subsidiary (and, if applicable,
to other holders of its outstanding Equity Interests on a ratable basis);

 

(d)                                 repurchases of Equity Interests in the
Borrower deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants;

 

(e)                                  payments made or expected to be made by the
Borrower in respect of withholding or similar Taxes payable by any future,
present, or former employee, director, manager, or consultant, and any
repurchases of Equity Interests in consideration of such payments, including
deemed repurchases in connection with the exercise of stock options or the
vesting of restricted stock;

 

(f)                                   cash payments in lieu of fractional shares
in connection with the exercise of warrants, options, or other securities,
convertible or exchangeable for Equity Interests of the Borrower; and

 

(g)                                  so long as no Default or Event of Default
has occurred and is continuing or would result therefrom: (i) repurchases of
common stock of the Borrower in open market transactions or pursuant to
Permitted Equity Derivatives authorized by the Borrower’s board of directors;
(ii) repurchases of the Borrower’s outstanding Equity Interests theretofore held
by any consultants, employees, officers, or directors of the Borrower or any of
its Subsidiaries following the death, disability, retirement, or termination of
employment of such employees, officers, or directors; and (iii) dividends or
other distributions to holders of the Borrower’s Equity Interests; provided that
the aggregate amount of repurchases, dividends and other distributions pursuant
to this clause (g) shall not exceed $50,000,000 per Fiscal Year.

 

SECTION 9.7                                        Transactions with
Affiliates.  Directly or indirectly enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property, the
rendering of any service or the payment of any management, advisory or similar
fees, with: (x) any officer, director, holder of 10% or more of any Equity
Interests in, or other Affiliate of, the Borrower or any of its Subsidiaries; or
(y) any Affiliate of any such officer, director or holder, other than:

 

(a)                                 transactions permitted by Section 9.6;

 

(b)                                 transactions existing on the Closing Date
and described on Schedule 9.7 to the Disclosure Letter;

 

(c)                                  transactions among Credit Parties and their
Wholly-Owned Subsidiaries;

 

(d)                                 other transactions in the ordinary course of
business on terms as favorable as would be obtained by it on a comparable
arm’s-length transaction with an independent, unrelated third party as
determined in good faith by the board of directors (or equivalent governing
body) of the Borrower;

 

107

--------------------------------------------------------------------------------


 

(e)                                  employment, severance, and other similar
compensation arrangements (including equity incentive plans and employee benefit
plans and arrangements) with their respective directors, officers, and employees
in the ordinary course of business; and

 

(f)                                   payment of customary fees and reasonable
out of pocket costs to, and indemnities for the benefit of, directors, officers
and employees of the Borrower and its Subsidiaries in the ordinary course of
business to the extent attributable to the ownership or operation of the
Borrower and its Subsidiaries.

 

SECTION 9.8                                        Accounting Changes;
Organizational Documents.

 

(a)                                 (i) Change its Fiscal Year end (other than
in the case of any Subsidiary, to conform such Subsidiary’s Fiscal Year end to
that of the Borrower); or (ii) make (without the consent of the Administrative
Agent) any material change in its accounting treatment and reporting practices
except as permitted or required by GAAP.

 

(b)                                 Amend, modify, or change its articles of
incorporation (or corporate charter or other similar organizational documents)
or amend, modify, or change its bylaws (or other similar documents) in any
manner materially adverse to the rights or interests of the Lenders.

 

SECTION 9.9                                        Payments and Modifications of
Subordinated Indebtedness.

 

(a)                                 Amend, modify, waive, or supplement (or
permit the modification, amendment, waiver, or supplement of) any of the terms
or provisions of (i) any Subordinated Indebtedness in any respect which would
materially and adversely affect the rights or interests of the Administrative
Agent and Lenders hereunder (it being understood and agreed that any increase or
decrease in the interest rates or extension of the maturity dates or repayment
under any Indebtedness among the Borrower and its Subsidiaries shall not be
deemed to be adverse in any material respect to the Lenders) or (ii) any
Permitted Unsecured Indebtedness in a manner that would cause such Indebtedness
to no longer constitute Permitted Unsecured Indebtedness under the definition
thereof.

 

(b)                                 Cancel, forgive, make any payment or
prepayment on, or defease, redeem or acquire for value (including, without
limitation: (x) by way of depositing with any trustee with respect thereto money
or securities before due for the purpose of paying when due; and (y) at the
maturity thereof) any Subordinated Indebtedness (other than Subordinated
Indebtedness among the Borrower and its Subsidiaries) or any Permitted Unsecured
Indebtedness, except:

 

(i)                                     refinancings, renewals, extensions or
exchanges of (A) any Subordinated Indebtedness permitted by Section 9.1(i), and
by any subordination provisions applicable thereto with Indebtedness that would
be permitted to be incurred pursuant to Section 9.1(i) or (k), as applicable,
and (B) any Permitted Unsecured Indebtedness permitted by Section 9.1(k) with
Permitted Unsecured Indebtedness permitted by Section 9.1(k) or Subordinated
Indebtedness permitted by Section 9.1(i);

 

(ii)                                  payments and prepayments of any
Subordinated Indebtedness or Permitted Unsecured Indebtedness made solely with
the proceeds of Qualified Equity Interests;

 

(iii)                               conversion or exchange of any Subordinated
Indebtedness or Permitted Unsecured Indebtedness into or for Qualified Equity
Interests; and

 

(iv)                              the payment of interest, expenses, and
indemnities in respect of (A) Subordinated Indebtedness incurred under
Section 9.1(i) (other than any such payments prohibited by any

 

108

--------------------------------------------------------------------------------


 

subordination provisions applicable thereto) and (B) Permitted Unsecured
Indebtedness incurred under Section 9.1(k).

 

SECTION 9.10                                 No Further Negative Pledges;
Restrictive Agreements.

 

(a)                                 Enter into, assume or be subject to any
agreement prohibiting or otherwise restricting the creation or assumption of any
Lien to secure the Secured Obligations upon its properties or assets, whether
now owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for some other obligation, except: (i) pursuant
to this Agreement and the other Loan Documents; (ii) pursuant to any agreement,
document, or instrument governing Indebtedness incurred pursuant to
Section 9.1(d) (provided that any such restriction contained therein relates
only to the asset or assets financed thereby); (iii) pursuant to any agreement,
document, or instrument governing Indebtedness incurred pursuant to
Section 9.1(o) (provided that any such restriction contained therein relates
only to the assets of the Foreign Subsidiary incurring such Indebtedness);
(iv) customary restrictions contained in the organizational documents of any
Non-Guarantor Subsidiary as of the Closing Date and, solely to the extent
required by Applicable Law, any other customary restrictions contained in the
organizational documents of any Non-Guarantor Subsidiary; (v) customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures permitted under Section 9.3(o) and applicable solely to such
joint venture and customary restrictions on the transfer of Equity Interests in
any Person that is not a Subsidiary; (vi) customary provisions restricting
assignment of any lease, license, and other agreement entered into in the
ordinary course of business; (vii) customary restrictions in connection with any
Permitted Lien or any document or instrument governing any Permitted Lien
(provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien); (viii) pursuant to any agreement,
document, or instrument of any Subsidiary imposing restrictions or requirements
with respect to any Property in existence at the time such Subsidiary or
Property was acquired, so long as such restrictions or requirements are not
entered into in contemplation of such Person becoming a Subsidiary or the
acquisition of such Property (and any amendment, modification, or extension
thereof that does not expand the scope of any such restriction or requirement
and is not more adverse to the rights or interests of the Lenders than such
restriction or requirement in effect prior to such amendment, modification, or
extension); (ix) customary restrictions and conditions contained in an agreement
related to the sale or other disposition of any Property (to the extent such
sale or other disposition is permitted pursuant to Section 9.5) that limit the
transfer of such Property pending the consummation of such sale or disposition,
solely as to Property being sold or disposed of; and (x) any encumbrance or
restriction pursuant to customary restrictions and conditions contained in
agreements relating to a Permitted Receivables Financing; provided that such
restrictions and conditions apply solely to (A) Receivables Assets involved in
such Permitted Receivables Financing and (B) any applicable Special Purpose
Receivables Subsidiary.

 

(b)                                 Create or otherwise cause or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Credit Party or any Subsidiary thereof to: (i) pay dividends or make any
other distributions to any Credit Party or any Subsidiary on its Equity
Interests or with respect to any other interest or participation in, or measured
by, its profits; (ii) pay any Indebtedness or other obligation owed to any
Credit Party; or (iii) make loans or advances to any Credit Party, except in
each case for such encumbrances or restrictions existing under or by reason of:
(A) this Agreement and the other Loan Documents; (B) Applicable Law;
(C) Indebtedness permitted under Section 9.1(o) (provided that any such
restriction and encumbrance contained therein relates only to the Foreign
Subsidiary incurring such Indebtedness); (D) customary restrictions and
conditions contained in an agreement related to the sale or other disposition of
any Property (to the extent such sale or other disposition is permitted pursuant
to Section 9.5) that limit the transfer of such Property pending the
consummation of such sale or disposition, solely as to Property being sold or
disposed of; (E) any restrictions or encumbrances imposed on any Person prior to
the date such Person becomes a Subsidiary,

 

109

--------------------------------------------------------------------------------


 

so long as such restrictions or encumbrances were not entered into in
contemplation of such Person becoming a Subsidiary (and any amendment,
modification, or extension thereof that does not expand the scope of any such
restriction or encumbrance and is not more adverse to the rights or interests of
the Lenders than such restriction or encumbrance in effect prior to such
amendment, modification, or extension); (F) in the case of any Subsidiary that
is not a Wholly-Owned Subsidiary, restrictions and conditions imposed by its
articles or certificate of incorporation or formation, bylaws or operating
agreement (or other equivalent organizational documents) or any related joint
venture or similar agreements; provided that such restrictions and conditions
apply only to such Subsidiary and to the Equity Interests of such Subsidiary;
and (G) any encumbrance or restriction pursuant to customary restrictions and
conditions contained in Permitted Receivables Documents; provided that such
restrictions and conditions (A) apply solely to (x) Receivables Assets involved
in such Permitted Receivables Financing and (y) any applicable Special Purpose
Receivables Subsidiary, and (B) do not restrict the applicable Special Purpose
Receivables Subsidiary from paying the purchase price for the applicable
Receivables Assets to the Borrower or applicable Subsidiary.

 

(c)                                  Create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Credit Party or any Subsidiary thereof to: (i) sell, lease or
transfer any of its properties or assets to any Credit Party; or (ii) act as a
Credit Party pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof, except in each case for such
encumbrances or restrictions existing under or by reason of: (A) this Agreement
and the other Loan Documents; (B) Applicable Law; (C) any document or instrument
governing Indebtedness incurred pursuant to Section 9.1(d) (provided that any
such restriction contained therein relates only to the asset or assets acquired
in connection therewith); (D) pursuant to any document or instrument governing
Indebtedness incurred pursuant to Section 9.1(o) (provided that any such
restriction contained therein relates only to the Foreign Subsidiary incurring
such Indebtedness and its assets); (E) any Permitted Lien or any document or
instrument governing any Permitted Lien (provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien); (F) obligations that are binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary of the Borrower, so long as such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary (and any amendment, modification, or extension thereof that does not
expand the scope of any such restriction or encumbrance and is not more adverse
to the rights or interests of the Lenders than such restriction or encumbrance
in effect prior to such amendment, modification, or extension); (G) customary
restrictions contained in an agreement related to the sale of Property (to the
extent such sale is permitted pursuant to Section 9.5) that limit the transfer
of such Property pending the consummation of such sale; (H) customary
restrictions in leases, subleases, licenses and sublicenses or asset sale
agreements otherwise permitted by this Agreement so long as such restrictions
relate only to the assets subject thereto; (I) customary provisions restricting
assignment of any lease, sublease, license, sublicense or other agreement;
(J) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 9.3(o) and
applicable solely to such joint venture and customary restrictions on the
transfer of Equity Interests in any Person that is not a Subsidiary; and
(K) (x) any encumbrance or restriction pursuant to customary restrictions and
conditions contained in Permitted Receivables Documents; provided that such
restrictions and conditions (A) apply solely to (x) Receivables Assets involved
in such Permitted Receivables Financing and (y) any applicable Special Purpose
Receivables Subsidiary, and (B) do not restrict the applicable Special Purpose
Receivables Subsidiary from paying the purchase price for the applicable
Receivables Assets to the Borrower or applicable Subsidiary.

 

Notwithstanding the foregoing, the Borrower and its Domestic Subsidiaries (other
than any Special Purpose Receivables Subsidiary) shall not grant any Person, or
suffer to exist, control over any Deposit Accounts or Securities Accounts
(within the meaning of UCC 9-104(a)(2) or UCC 9-106(a)), other than:
(I) pursuant to Control Agreements entered into pursuant to Section 9.16 or the
Collateral Agreement; or

 

110

--------------------------------------------------------------------------------


 

(II) in connection with Liens permitted pursuant to Section 9.2(e),
Section 9.2(f), Section 9.2(q), Section 9.2(s), and Section 9.2(w), limited
solely to deposits, pledges, and escrow arrangements so permitted.

 

SECTION 9.11                                 Nature of Business.  Engage in any
business other than the business conducted by the Borrower and its Subsidiaries
as of the Closing Date and business activities reasonably related, incidental,
complementary, or ancillary thereto.

 

SECTION 9.12                                 Sale Leasebacks.  Directly or
indirectly become or remain liable as lessee or as guarantor or other surety
with respect to any lease, whether an operating lease or a capital lease, of any
Property (whether real, personal or mixed), whether now owned or hereafter
acquired: (a) which any Credit Party or any Subsidiary thereof has sold or
transferred or is to sell or transfer to a Person which is not another Credit
Party or Subsidiary of a Credit Party; or (b) which any Credit Party or any
Subsidiary of a Credit Party intends to use for substantially the same purpose
as any other Property that has been sold or is to be sold or transferred by such
Credit Party or such Subsidiary to another Person which is not another Credit
Party or Subsidiary of a Credit Party in connection with such lease; provided
that, the Borrower and its Subsidiaries may become liable as lessee, guarantor
or other surety with respect to a new lease that would otherwise be prohibited
by this Section 9.12 to the extent that (A) such lease, if a Capital Lease, is
permitted by Section 9.1, (B) the sale of such asset is permitted by
Section 9.5, (C) the consideration received shall be at least equal to the fair
market value of the property sold and (D) the aggregate amount of assets sold
pursuant to all such transactions made under this subsection shall not exceed
$10,000,000 during the term of this Agreement.

 

SECTION 9.13                                 Capital Expenditures.  Permit the
aggregate amount of all Capital Expenditures in any Fiscal Year to exceed
$35,000,000.

 

SECTION 9.14                                 Financial Covenants.

 

(a)                                 Consolidated Total Leverage Ratio.  As of
the last day of any fiscal quarter commencing with the last day of the first
full fiscal quarter after the Closing Date, permit the Consolidated Total
Leverage Ratio to be greater than 3.00 to 1.00; provided, that the Borrower
shall be permitted upon written notice to the Administrative Agent at any time
during the period commencing on the Closing Date and ending on the third
anniversary of the Closing Date, solely in connection with one Permitted
Acquisition that involves the payment of aggregate consideration by the Borrower
and its Subsidiaries in excess of $50,000,000 (a “Relevant Acquisition”), to
increase such maximum Consolidated Total Leverage Ratio to 3.50 to 1.00 for the
next three fiscal quarters ending following the closing date of such Acquisition
(and, solely for the purpose of testing compliance with this Section for any
such Relevant Acquisition pursuant to the definition of Permitted Acquisition,
for the fiscal quarter immediately preceding the closing date of the Relevant
Acquisition (or, at the option of the Borrower, in the case of a Limited
Condition Acquisition, the fiscal quarter immediately preceding the date the
Permitted Acquisition Documents for such Acquisition are entered into)) (such
increase in the Consolidated Total Leverage Ratio level, the “Consolidated Total
Leverage Ratio Holiday”).

 

(b)                                 Consolidated Fixed Charge Coverage Ratio. 
As of the last day of any fiscal quarter commencing with the last day of the
first full fiscal quarter after the Closing Date, permit the Consolidated Fixed
Charge Coverage Ratio to be less than 1.50:1.00.

 

SECTION 9.15                                 Disposal of Subsidiary Interests. 
Permit any Subsidiary Guarantor to be a non-Wholly-Owned Subsidiary except
(a) as required under Applicable Law or (b) as a result of or in connection with
a dissolution, merger, amalgamation, consolidation, or disposition permitted by
Section 9.4 or Section 9.5.

 

111

--------------------------------------------------------------------------------


 

SECTION 9.16           Deposit Accounts and Securities Accounts.  Except as
provided in Section 8.16, permit any Deposit Accounts or Securities Accounts
(other than Excluded Accounts) of any Credit Party at any time to have a
principal balance in excess of $500,000 in the aggregate for all such Deposit
Accounts or Securities Accounts of the Credit Parties, taken as a whole, unless
such Credit Party has: (a) executed and delivered to the Administrative Agent a
Control Agreement; and (b) taken all other steps necessary or, in the opinion of
the Administrative Agent, desirable, to ensure that the Administrative Agent has
a perfected security interest in such account; provided that, if such Credit
Party is unable to obtain a Control Agreement from the financial institution at
which the Deposit Account or Securities Account is maintained, the Borrower
shall, or shall cause such Credit Party to, transfer all amounts in the
applicable account to an account maintained at a financial institution from
which the Borrower or such Credit Party has obtained a Control Agreement.

 

SECTION 9.17           Use of Proceeds; Sanction and Anti-Corruption Laws.

 

(a)           Use the proceeds of the Initial Term Loan and the borrowings under
the Revolving Credit Facility except: (i) to finance the consummation of the
Aesynt Acquisition; (ii) to consummate the Refinancing; (iii) to pay fees,
commissions and expenses in connection with the Transactions; and (iv) only with
respect to borrowings under the Revolving Credit Facility, for working capital
and the general corporate purposes of the Borrower and its Subsidiaries.

 

(b)           [Reserved].

 

(c)           Request any Extension of Credit, or use, or permit its
Subsidiaries and its or their respective directors, officers, employees and
agents to use, the proceeds of any Extension of Credit: (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws; (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country; or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

 

ARTICLE X

 

DEFAULT AND REMEDIES

 

SECTION 10.1           Events of Default.  Each of the following shall
constitute an Event of Default:

 

(a)           Default in Payment of Principal of Loans and Reimbursement
Obligations.  The Borrower shall default in any payment in the currency required
hereunder of principal of any Loan or Reimbursement Obligation when and as due
(whether at maturity, by reason of acceleration or otherwise).

 

(b)           Other Payment Default.  The Borrower or any other Credit Party
shall default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan or Reimbursement Obligation
or the payment of any other Obligation and such default shall continue for a
period of three (3) Business Days.

 

(c)           Misrepresentation.  Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
notice, certificate, or instrument delivered in connection herewith or therewith
that is subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any respect when made or deemed made or any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Credit Party or any Subsidiary thereof in

 

112

--------------------------------------------------------------------------------


 

this Agreement, any other Loan Document, or in any notice, certificate, or
instrument delivered in connection herewith or therewith that is not subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any material respect when made or deemed made.

 

(d)           Default in Performance of Certain Covenants.  Any Credit Party or
any Subsidiary thereof shall default in the performance or observance of any
covenant or agreement contained in Sections 8.1, 8.2(a), 8.3(a), 8.4, 8.13,
8.14, 8.16, or Article IX.

 

(e)           Default in Performance of Other Covenants and Conditions.  Any
Credit Party or any Subsidiary thereof shall default in the performance or
observance of any term, covenant, condition, or agreement contained in this
Agreement (other than as specifically provided for in this Section) or any other
Loan Document, and such default shall continue for a period of thirty (30) days
after the earlier of: (i) the Administrative Agent’s delivery of written notice
thereof to the Borrower; and (ii) a Responsible Officer of any Credit Party
having obtained knowledge thereof.

 

(f)            Indebtedness Cross-Default.  Any Credit Party or any Subsidiary
thereof shall: (i) default in the payment of any Indebtedness (other than the
Loans, intercompany Indebtedness solely between or among the Borrower and its
Wholly-Owned Subsidiaries or any Reimbursement Obligation) the aggregate
principal amount (including undrawn committed or available amounts), or with
respect to any Hedge Agreement, the Hedge Termination Value, of which is in
excess of the Threshold Amount beyond the period of grace if any, provided in
the instrument or agreement under which such Indebtedness was created; or
(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness (other than the Loans, intercompany
Indebtedness solely between or among the Borrower and its Wholly-Owned
Subsidiaries or any Reimbursement Obligation) the aggregate principal amount
(including undrawn committed or available amounts), or with respect to any Hedge
Agreement, the Hedge Termination Value, of which is in excess of the Threshold
Amount or contained in any instrument or agreement evidencing, securing or
relating thereto or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, with the giving of notice and/or lapse of time, if
required, any such Indebtedness to become due, or required to be prepaid,
repurchased, redeemed or defeased prior to its stated maturity (any applicable
grace period having expired); provided that this clause (f)(ii) shall not apply
to: (A) secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness, if such sale
or transfer is permitted hereunder and under the documents providing for such
Indebtedness; or (B) the satisfaction of a condition to conversion of any
convertible notes constituting Permitted Unsecured Indebtedness permitted to be
incurred under this Agreement or any settlement of any such conversion permitted
hereunder.

 

(g)           Change in Control.  Any Change in Control shall occur.

 

(h)           Voluntary Bankruptcy Proceeding.  Any Credit Party or any
Subsidiary thereof shall: (i) commence a voluntary case under any Debtor Relief
Laws; (ii) file a petition seeking to take advantage of any Debtor Relief Laws;
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under any Debtor Relief Laws;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.

 

113

--------------------------------------------------------------------------------


 

(i)            Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against any Credit Party or any Subsidiary thereof in any
court of competent jurisdiction seeking: (i) relief under any Debtor Relief
Laws; or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for any Credit Party or any Subsidiary thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of
sixty (60) consecutive days, or an order granting the relief requested in such
case or proceeding (including, but not limited to, an order for relief under
such federal bankruptcy laws) shall be entered.

 

(j)            Failure of Agreements.  Any material provision of this Agreement
or any provision of any other Loan Document shall for any reason cease to be
valid and binding on any Credit Party or any Subsidiary thereof party thereto or
any such Person shall so state in writing, or any Loan Document shall for any
reason cease to create a valid and perfected first priority Lien (subject to
Permitted Liens) on, or security interest in, any of the Collateral with a fair
market value, individually or in the aggregate, in excess of the Threshold
Amount purported to be covered thereby (except to the extent that any such loss
of perfection or priority results from the failure of the Administrative Agent
to maintain possession of certificates actually delivered to it representing
securities pledged under the Security Documents), in each case other than in
accordance with the express terms hereof or thereof.

 

(k)           ERISA Events.  The occurrence of any of the following events:
(i) any Credit Party or any ERISA Affiliate fails to make full payment when due
of all amounts which, under the provisions of any Pension Plan or Sections 412
or 430 of the Code, any Credit Party or any ERISA Affiliate is required to pay
as contributions thereto and such unpaid amounts are in excess of the Threshold
Amount; (ii) a Termination Event; or (iii) any Credit Party or any ERISA
Affiliate as employers under one or more Multiemployer Plans makes a complete or
partial withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding the
Threshold Amount.

 

(l)            Judgment.  One or more judgments, orders or decrees shall be
entered against any Credit Party or any Subsidiary thereof by any court and
continues without having been discharged, vacated or stayed for a period of
thirty (30) consecutive days after the entry thereof and such judgments, orders
or decrees are for the payment of money, individually or in the aggregate (net
of any amounts paid or fully covered by independent third party insurance as to
which the relevant insurance company does not dispute coverage), equal to or in
excess of the Threshold Amount.

 

SECTION 10.2           Remedies.  Upon the occurrence and during the continuance
of an Event of Default, with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower:

 

(a)           Acceleration; Termination of Credit Facility.  Terminate the
Revolving Credit Commitment and declare the principal of and interest on the
Loans and the Reimbursement Obligations at the time outstanding, and all other
amounts owed to the Lenders and to the Administrative Agent under this Agreement
or any of the other Loan Documents (including, without limitation, all L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented or shall be entitled to present the documents
required thereunder) and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the Borrower to request borrowings or Letters of Credit thereunder; provided
that upon the occurrence of an Event of Default specified in Section 10.1(h) or
(i), the Credit Facility shall be automatically terminated and all Obligations
shall automatically become due and payable without

 

114

--------------------------------------------------------------------------------


 

presentment, demand, protest or other notice of any kind, all of which are
expressly waived by each Credit Party, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding.

 

(b)           Letters of Credit.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, demand that the Borrower
deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to 102% of the aggregate then undrawn and unexpired amount of such
Letters of Credit.  Amounts held in such Cash Collateral account shall be
applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay the other Secured Obligations in accordance with Section 10.4.  After all
such Letters of Credit shall have expired or been fully drawn upon, the
Reimbursement Obligation shall have been satisfied and the Discharge of the
Secured Obligations has occurred, the balance, if any, in such Cash Collateral
account shall be returned to the Borrower.

 

(c)           General Remedies.  Exercise on behalf of the Secured Parties all
of its other rights and remedies under this Agreement, the other Loan Documents
and Applicable Law, in order to satisfy all of the Secured Obligations.

 

SECTION 10.3           Rights and Remedies Cumulative; Non-Waiver; etc.

 

(a)           The enumeration of the rights and remedies of the Administrative
Agent and the Lenders set forth in this Agreement is not intended to be
exhaustive and the exercise by the Administrative Agent and the Lenders of any
right or remedy shall not preclude the exercise of any other rights or remedies,
all of which shall be cumulative, and shall be in addition to any other right or
remedy given hereunder or under the other Loan Documents or that may now or
hereafter exist at law or in equity or by suit or otherwise.  No delay or
failure to take action on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege or shall be construed to be a waiver of any Event of
Default.  No course of dealing between the Borrower, the Administrative Agent
and the Lenders or their respective agents or employees shall be effective to
change, modify or discharge any provision of this Agreement or any of the other
Loan Documents or to constitute a waiver of any Event of Default.

 

(b)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the authority to enforce rights and remedies hereunder
and under the other Loan Documents against the Credit Parties or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 10.2 for the benefit of
all the Lenders and the Issuing Lenders; provided that the foregoing shall not
prohibit: (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents; (b) any
Issuing Lender or the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as an Issuing Lender or
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents; (c) any Lender from exercising setoff rights in accordance with
Section 12.4 (subject to the terms of Section 5.6); or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then: (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 10.2; and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 5.6, any Lender may, with the consent of the

 

115

--------------------------------------------------------------------------------


 

Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

SECTION 10.4           Crediting of Payments and Proceeds.  In the event that
the Obligations have been accelerated pursuant to Section 10.2 or the
Administrative Agent or any Lender has exercised any remedy set forth in this
Agreement or any other Loan Document, all payments received on account of the
Secured Obligations and all net proceeds from the enforcement of the Secured
Obligations shall be applied by the Administrative Agent as follows:

 

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lenders in their
capacity as such and the Swingline Lender in its capacity as such, ratably among
the Administrative Agent, the Issuing Lenders and Swingline Lender in proportion
to the respective amounts described in this clause First payable to them;

 

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

 

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lenders, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth payable to them;

 

Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any L/C Obligations then outstanding; and

 

Last, the balance, if any, after the Discharge of the Secured Obligations, to
the Borrower or as otherwise required by Applicable Law.

 

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the Borrower or the applicable Cash
Management Bank or Hedge Bank, as the case may be.  Each Cash Management Bank or
Hedge Bank not a party to this Agreement that has given the notice contemplated
by the preceding sentence shall, by such notice, be deemed to have acknowledged
and accepted the appointment of the Administrative Agent pursuant to the terms
of Article XI for itself and its Affiliates as if a “Lender” party hereto.

 

SECTION 10.5           Administrative Agent May File Proofs of Claim.  In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the

 

116

--------------------------------------------------------------------------------


 

Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Secured Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Lenders and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Lenders and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Lenders
and the Administrative Agent under Section 3.3, Section 5.3 and Section 12.3)
allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Section 3.3, Section 5.3 and Section 12.3.

 

(c)           Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to, or accept or adopt on behalf of
any Lender or any Issuing Lender, any plan of reorganization, arrangement or
adjustment affecting the Secured Obligations or the rights of any Lender or any
Issuing Lender or to authorize the Administrative Agent to vote in respect of
the claim of any Lender or any Issuing Lender or in any such proceeding.

 

SECTION 10.6           Credit Bidding.

 

(a)           The Administrative Agent, on behalf of itself and the Secured
Parties and at the direction of the Required Lenders, shall have the right to
credit bid and purchase for the benefit of the Administrative Agent and the
Secured Parties all or any portion of Collateral at any sale thereof conducted
by the Administrative Agent under the provisions of the UCC, including pursuant
to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Applicable Law.  Such credit bid or purchase may be completed
through one or more acquisition vehicles formed by the Administrative Agent to
make such credit bid or purchase and, in connection therewith, the
Administrative Agent is authorized, on behalf of itself and the other Secured
Parties, to adopt documents providing for the governance of the acquisition
vehicle or vehicles, and assign the applicable Secured Obligations to any such
acquisition vehicle in exchange for Equity Interests and/or debt issued by the
applicable acquisition vehicle (which shall be deemed to be held for the ratable
account of the applicable Secured Parties on the basis of the Secured
Obligations so assigned by each Secured Party).

 

(b)           Each Lender hereby agrees, on behalf of itself and each of its
Affiliates that is a Secured Party, that, except as otherwise provided in any
Loan Document or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate

 

117

--------------------------------------------------------------------------------


 

obligations under any of the Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.

 

ARTICLE XI

 

THE ADMINISTRATIVE AGENT

 

SECTION 11.1           Appointment and Authority.

 

(a)           Each of the Lenders and each Issuing Lender hereby irrevocably
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Lenders, and neither the Borrower nor any Subsidiary thereof shall
have rights as a third-party beneficiary of any of such provisions.  It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacity as
a potential Hedge Bank or Cash Management Bank) and the Issuing Lenders hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto (including, without limitation,
to enter into additional Loan Documents or supplements to existing Loan
Documents on behalf of the Secured Parties).  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this
Article XI for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of Articles XI and XII
(including Section 12.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

SECTION 11.2           Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

118

--------------------------------------------------------------------------------


 

SECTION 11.3           Exculpatory Provisions.

 

(a)           The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder and thereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent:

 

(i)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;

 

(ii)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(iii)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries or Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(b)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 12.2 and Section 10.2)
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Administrative Agent by the Borrower, a Lender
or an Issuing Lender.

 

(c)           The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into: (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document;
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith (including,
without limitation, any report provided to it by an Issuing Lender pursuant to
Section 3.9); (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent;
or (vi) the utilization of any Issuing Lender’s L/C Commitment (it being
understood and agreed that each Issuing Lender shall monitor compliance with its
own L/C Commitment without any further action by the Administrative Agent).

 

(d)           The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor, or enforce
compliance with the provisions hereof relating to Disqualified Institutions. 
Without limiting the generality of the foregoing, the Administrative Agent shall

 

119

--------------------------------------------------------------------------------


 

not: (i) be obligated to ascertain, monitor, or inquire as to whether any Lender
or Participant or prospective Lender or Participant is a Disqualified
Institution; or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any Disqualified Institution.

 

SECTION 11.4           Reliance by the Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit.  The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

SECTION 11.5           Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facility as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

SECTION 11.6           Resignation of Administrative Agent.

 

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lenders and the Borrower.  Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that in no event shall any such successor Administrative Agent be a
Defaulting Lender or a Disqualified Institution.  Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by Applicable Law, by notice in writing to the
Borrower and such Person, remove such Person as Administrative Agent and, in

 

120

--------------------------------------------------------------------------------


 

consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable), (i) the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the Issuing Lenders
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 12.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

(d)           Any resignation by, or removal of, Wells Fargo as Administrative
Agent pursuant to this Section shall also constitute its resignation as an
Issuing Lender and Swingline Lender.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder: (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuing Lender, if in its sole discretion it elects to, and
Swingline Lender; (ii) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents; and (iii) the successor Issuing Lender, if in
its sole discretion it elects to, shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangement satisfactory to the retiring Issuing Lender to
effectively assume the obligations of the retiring Issuing Lender with respect
to such Letters of Credit.

 

SECTION 11.7           Non-Reliance on Administrative Agent and Other Lenders. 
Each Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

SECTION 11.8           No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover

 

121

--------------------------------------------------------------------------------


 

page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Lender
hereunder.

 

SECTION 11.9           Collateral and Guaranty Matters.

 

(a)           Each of the Lenders (including in its or any of its Affiliate’s
capacities as a potential Hedge Bank or Cash Management Bank) irrevocably
authorize the Administrative Agent, at its option and in its discretion:

 

(i)            to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document: (A) upon the Discharge of the Secured Obligations; (B) that is
sold or otherwise disposed of or to be sold or otherwise disposed of as part of
or in connection with any sale or other disposition permitted under the Loan
Documents; or (C) if approved, authorized or ratified in writing in accordance
with Section 12.2;

 

(ii)           to subordinate any Lien on any Collateral granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien
permitted by Section 9.2(i); and

 

(iii)          to release any Subsidiary Guarantor from its obligations under
any Loan Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty Agreement
pursuant to this Section 11.9.  In each case as specified in this Section 11.9,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Subsidiary Guarantor from its
obligations under the Guaranty Agreement, in each case in accordance with the
terms of the Loan Documents and this Section 11.9.  In the case of any such
sale, transfer or disposal of any property constituting Collateral in a
transaction constituting an Asset Disposition permitted pursuant to Section 9.5
or other disposition not constituting an Asset Disposition, but otherwise
expressly permitted under this Agreement, the Liens created by any of the
Security Documents on such property shall be automatically released without need
for further action by any person.

 

(b)           The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

 

SECTION 11.10         Secured Hedge Agreements and Secured Cash Management
Agreements.  No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 10.4 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity

 

122

--------------------------------------------------------------------------------


 

as a Lender and, in such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article XI to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Secured Cash Management Agreements and Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Secured Cash Management
Agreements and Secured Hedge Agreements, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.

 

ARTICLE XII

 

MISCELLANEOUS

 

SECTION 12.1           Notices.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in clause (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile as follows:

 

If to the Borrower:

 

Omnicell, Inc.

590 E. Middlefield Road

Mountain View, CA 94043-4008

Attention of:

Peter Kuipers, Executive Vice President and Chief Financial Officer

Attention of:

Jamie Conroy, Vice President and Corporate Treasurer

Telephone No.:

(727) 576-6311, x1539

Facsimile No.:

(727) 579-8067

E-mail:

peter.kuipers@omnicell.com and Jamie.Conroy&MTS-MT.com

Website:

omnicell.com

 

With copies of written notices to:

 

Omnicell, Inc.

590 E. Middlefield Road

Mountain View, CA 94043-4008

Attention of:

Dan Johnston, Vice President and Chief Legal and Administrative Officer

Facsimile No.:

(650) 251-6266

E-mail:

danj@omnicell.com

 

If to Wells Fargo as Administrative  Agent:

 

Wells Fargo Bank, National Association

400 Hamilton Ave., Suite 110

Palo Alto, CA 94301

Attention of: Ray Aguilar, Vice President/Relationship Manager

Telephone No.:  (650) 855-7806

Facsimile No.:  (650) 328-0814

 

123

--------------------------------------------------------------------------------


 

With copies of written notices to:

 

Latham & Watkins LLP

12670 High Bluff Drive

San Diego, California  92103

Attention:  Sony Ben-Moshe, Esq.

Facsimile:  (858) 523-5450

Email: sony.ben-moshe@lw.com

 

If to any Lender:

 

To the address set forth on the Register

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in said clause (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Lender
pursuant to Article II if such Lender or such Issuing Lender, as applicable, has
notified the Administrative Agent that is incapable of receiving notices under
such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes: (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

 

(c)           Administrative Agent’s Office.  The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.

 

(d)           Change of Address, Etc.  Any party hereto may change its address
or facsimile number for notices and other communications hereunder by notice to
the other parties hereto.

 

124

--------------------------------------------------------------------------------


 

(e)           Platform.

 

(i)            Each Credit Party agrees that the Administrative Agent may, but
shall not be obligated to, make the Borrower Materials available to the Issuing
Lenders and the other Lenders by posting the Borrower Materials on the
Platform.  The Borrower acknowledges and agrees that the DQ List shall be deemed
suitable for posting and may be posted by the Administrative Agent on the
Platform, including the portion of the Platform that is designated for “public
side” Lenders.

 

(ii)           The Platform is provided “as is” and “as available.”  The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Borrower Materials or the adequacy of the Platform, and expressly disclaim
liability for errors or omissions in the Borrower Materials.  No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform.  In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender, the Issuing Lender or any other
Person for indirect, special, incidental, consequential or punitive damages,
losses or expenses (as opposed to actual damages, losses or expenses).

 

(f)            Private Side Designation.  Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
Applicable Law, including United States Federal and state securities Applicable
Laws, to make reference to Borrower Materials that are not made available
through the “Public Side Information” portion of the Platform and that may
contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Applicable
Laws.

 

SECTION 12.2           Amendments, Waivers and Consents.  Except as set forth
below or as specifically provided in any Loan Document, any term, covenant,
agreement or condition of this Agreement or any of the other Loan Documents may
be amended or waived by the Lenders, and any consent given by the Lenders, if,
but only if, such amendment, waiver or consent is in writing signed by the
Required Lenders and delivered to the Administrative Agent (or by the
Administrative Agent with the consent of the Required Lenders) and, in the case
of an amendment, signed by the Borrower; provided that no amendment, waiver or
consent shall:

 

(a)           without the prior written consent of the Required Revolving Credit
Lenders, amend, modify or waive (i) Section 6.2 or any other provision of this
Agreement if the effect of such amendment, modification or waiver is to require
the Revolving Credit Lenders (pursuant to, in the case of any such amendment to
a provision hereof other than Section 6.2, any substantially concurrent request
by the Borrower for a borrowing of Revolving Credit Loans) to make Revolving
Credit Loans when such Revolving Credit Lenders would not otherwise be required
to do so, (ii) the amount of the Swingline Commitment or (iii) the amount of the
L/C Sublimit;

 

(b)           increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 10.2) or the amount of Loans of any Lender, in
any case, without the written consent

 

125

--------------------------------------------------------------------------------


 

of such Lender (it being understood that a waiver of any condition precedent set
forth in Section 6.2 or the waiver of any Default or Event of Default or
mandatory prepayment shall not constitute an extension or increase of any
Commitment of any Lender);

 

(c)           waive, extend or postpone any date fixed by this Agreement or any
other Loan Document for any payment (it being understood that a waiver of a
mandatory prepayment under Section 4.4(b) shall only require consent of the
Required Lenders and a waiver of a Lender’s ratable portion of any prepayment
under Section 4.4(b) shall only require consent of such Lender) of principal,
interest, fees or other amounts due to the Lenders (or any of them), or any
scheduled or mandatory reduction of the Revolving Credit Commitment, hereunder
or under any other Loan Document, in each case without the written consent of
each Lender directly and adversely affected thereby;

 

(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or Reimbursement Obligation, or (subject to clause (iv) of the
proviso set forth in the paragraph below) any fees or other amounts payable
hereunder or under any other Loan Document, or change the manner of computation
of any financial ratio (including any change in any applicable defined term)
used in determining the Applicable Margin that would result in a reduction of
any interest rate on any Loan or in any fee payable hereunder, without the
written consent of each Lender directly and adversely affected thereby; provided
that only the consent of the Required Lenders shall be necessary to waive any
obligation of the Borrower to pay interest at the rate set forth in
Section 5.1(b) during the continuance of an Event of Default;

 

(e)           change Section 5.6 or Section 10.4 in a manner that would alter
the pro rata sharing of payments or order of application required thereby
without the written consent of each Lender directly and adversely affected
thereby;

 

(f)            change Section 4.4(b)(v) in a manner that would alter the order
of application of amounts prepaid pursuant thereto without the written consent
of each Lender directly and adversely affected thereby;

 

(g)           except as otherwise permitted by this Section 12.2, change any
provision of this Section or reduce the percentages specified in the definitions
of “Required Lenders,” or “Required Revolving Credit Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender
directly affected thereby;

 

(h)           amend Section 1.12 or the definition of “Alternative Currency”
without the written consent of each Revolving Credit Lender;

 

(i)            consent to the assignment or transfer by any Credit Party of such
Credit Party’s rights and obligations under any Loan Document to which it is a
party (except as permitted pursuant to Section 9.4), in each case, without the
written consent of each Lender;

 

(j)            release: (i)  all or substantially all of the Subsidiary
Guarantors; or (ii) Subsidiary Guarantors comprising all or substantially all of
the value of the credit support for the Secured Obligations, in any case, from
the Guaranty Agreement (other than as authorized in Section 11.9), without the
written consent of each Lender; or

 

(k)           release all or substantially all of the Collateral or release any
Security Document (other than as authorized in Section 11.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;

 

126

--------------------------------------------------------------------------------


 

provided further, that: (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) each Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto;
(v) each Letter of Credit Application may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; provided
that a copy of such amended Letter of Credit Application shall be promptly
delivered to the Administrative Agent upon such amendment or waiver; (vi) any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class or Series (but not the Lenders holding Loans
or Commitments of any other Class or Series) may be effected by an agreement or
agreements in writing entered into by the Borrower and the requisite percentage
in interest of the affected Class or Series, as applicable, of Lenders that
would be required to consent thereto under this Section if such Class or Series,
as applicable, of Lenders were the only Class or Series, as applicable, of
Lenders hereunder at the time; (vii) the Administrative Agent and the Borrower
shall be permitted to amend any provision of the Loan Documents (and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document) if the Administrative Agent and the Borrower
shall have jointly identified an obvious error or any error or omission of a
technical or immaterial nature in any such provision; and (viii) Section 8.16
may be amended with the sole consent of Wells Fargo.  Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that (A) the
Revolving Credit Commitment of such Lender may not be increased or extended
without the consent of such Lender and (B) any amendment, waiver or consent
hereunder which requires the consent of all Lenders or each affected Lender that
by its terms affects any such Defaulting Lender disproportionately adversely
relative to other affected Lenders shall require the consent of such Defaulting
Lender.

 

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 12.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 5.16; provided that no amendment or modification shall result
in any increase in the amount of any Lender’s Commitment or any increase in any
Lender’s Commitment Percentage, in each case, without the written consent of
such affected Lender.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional revolving credit or
term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents (including with respect to mandatory prepayments and payments
pursuant to Sections 5.6 and 10.4) with the obligations and liabilities from
time to time outstanding in respect of any of the existing facilities hereunder,
and (ii) in connection with the foregoing, to permit, as deemed appropriate by
the Administrative Agent and approved by the Required Lenders, the Lenders
providing such additional credit facilities to participate in any required vote
or action required to be approved by the Required Lenders or by any other
number, percentage or class of Lenders hereunder.

 

127

--------------------------------------------------------------------------------


 

SECTION 12.3           Expenses; Indemnity.

 

(a)           Costs and Expenses.  The Borrower and any other Credit Party,
jointly and severally, shall pay: (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and documented fees, charges and disbursements of
counsel for the Administrative Agent, but only with respect to one primary
counsel and, if reasonably necessary, one local counsel in each relevant
jurisdiction and one specialty counsel with respect to each relevant specialty),
in connection with the syndication of the Credit Facility, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated); (ii) all reasonable and documented
out-of-pocket expenses incurred by any Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit, or any demand
for payment thereunder; and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, any Lender or any Issuing Lender (including the
reasonable and documented fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any Issuing Lender, but only with respect to
one primary counsel for the Administrative Agent, Lenders and any Issuing
Lenders (taken as a whole) and, if reasonably necessary, one local counsel for
the Administrative Agent, Lenders and any Issuing Lenders (taken as a whole) in
each relevant jurisdiction and one specialty counsel for the Administrative
Agent, Lenders and any Issuing Lenders (taken as a whole) with respect to each
relevant specialty, and, in the case of  an actual or perceived conflict of
interest, one additional primary counsel, one additional local counsel in each
relevant jurisdiction, and one additional specialty counsel with respect to each
relevant specialty, in each case for each group of similarly situated affected
Persons taken as a whole), in connection with the enforcement or protection of
its rights: (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section; or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such reasonable
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims), penalties, damages,
liabilities, consultant fees, and other related expenses (including the
reasonable and documented fees, charges and disbursements of counsel, but only
with respect to one primary counsel for all Indemnitees (taken as a whole) and,
if reasonably necessary, one local counsel for all Indemnitees (taken as a
whole) in each relevant jurisdiction and one specialty counsel for all
Indemnitees (taken as a whole) with respect to each relevant specialty, and, in
the case of  an actual or perceived conflict of interest, one additional primary
counsel, one additional local counsel in each relevant jurisdiction, and one
additional specialty counsel with respect to each relevant specialty, in each
case for each group of similarly situated affected Indemnitees taken as a
whole), incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrower or any other Credit Party), arising out of, in
connection with, or as a result of: (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby (including, without limitation, the
Transactions); (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by any Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit and any failure by the Borrower to repay any amounts owned under the
Loan Documents in an Applicable Currency in such currency); (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any

 

128

--------------------------------------------------------------------------------


 

Credit Party or any Subsidiary thereof, or any Environmental Claim related in
any way to any Credit Party or any Subsidiary; (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party or any Subsidiary thereof, and regardless of
whether any Indemnitee is a party thereto; or (v) any claim (including, without
limitation, any Environmental Claims), investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto) and the prosecution and defense thereof, arising out of or in any way
connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses: (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee; (B)  result from
a material breach of such Indemnitee’s funding obligations under this Agreement
or under any other Loan Document as determined by a court of competent
jurisdiction by final and nonappealable judgment; or (C) any disputes solely
among the Indemnitees (other than disputes involving claims against the
Arranger, Administrative Agent, or any similar Person in its respective capacity
as such) that do not arise from any act or omission of the Borrower or any of
its Affiliates.  This Section 12.3(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

 

(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Issuing Lender, the Swingline Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), such Issuing Lender, the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time,
or if the Total Credit Exposure has been reduced to zero, then based on such
Lender’s share of the Total Credit Exposure immediately prior to such reduction)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that with respect to such unpaid amounts owed
to any Issuing Lender or the Swingline Lender solely in its capacity as such,
only the Revolving Credit Lenders shall be required to pay such unpaid amounts,
such payment to be made severally among them based on such Revolving Credit
Lenders’ Revolving Credit Commitment Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided further that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), such Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such Issuing Lender or the
Swingline Lender in connection with such capacity.  The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 5.7.

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by Applicable Law, (i) the Borrower and each other Credit Party shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof and (ii) the
Administrative Agent, the Swingline Lender, each Issuing Lender and each Lender
shall not assert, and hereby waives, any claim against any Credit Party or any
Subsidiary or any Affiliate thereof, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual

 

129

--------------------------------------------------------------------------------


 

damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in clause (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct and actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

 

(e)           Payments.  All amounts due under this Section shall be payable
promptly after demand therefor.

 

(f)            Survival.  Each party’s obligations under this Section shall
survive the termination of the Loan Documents and payment of the obligations
hereunder.

 

SECTION 12.4           Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, each Issuing Lender, the Swingline
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by Applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such
Issuing Lender, the Swingline Lender or any such Affiliate to or for the credit
or the account of the Borrower or any other Credit Party against any and all of
the obligations of the Borrower or such Credit Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender, such Issuing
Lender or the Swingline Lender or any of their respective Affiliates,
irrespective of whether or not such Lender, such Issuing Lender, the Swingline
Lender or any such Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Credit Party may be contingent or unmatured or are owed to a branch or office of
such Lender, such Issuing Lender, the Swingline Lender or such Affiliate
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff: (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 10.4 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lenders, the
Swingline Lender and the Lenders; and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff.  The rights of each Lender, each Issuing Lender, the Swingline
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such Issuing Lender, the Swingline Lender or their respective Affiliates may
have.  Each Lender, such Issuing Lender and the Swingline Lender agree to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

SECTION 12.5           Governing Law; Jurisdiction, Etc.

 

(a)           Governing Law.  This Agreement and the other Loan Documents and
any claim, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.

 

130

--------------------------------------------------------------------------------


 

(b)           Submission to Jurisdiction.  The Borrower and each other Credit
Party irrevocably and unconditionally agrees that it will not commence any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against the Administrative
Agent, any Lender, any Issuing Lender, the Swingline Lender, or any Related
Party of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, any Lender, any
Issuing Lender or the Swingline Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or any other Credit Party or its properties in the courts of any
jurisdiction.

 

(c)           Waiver of Venue.  The Borrower and each other Credit Party
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)           Service of Process.  Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 12.1.  Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by Applicable Law.

 

SECTION 12.6           Waiver of Jury Trial.

 

(a)           EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO: (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 12.7           Reversal of Payments.  To the extent any Credit Party
makes a payment or payments to the Administrative Agent for the ratable benefit
of the Lenders or the Administrative Agent receives any payment or proceeds of
the Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Secured Obligations or part thereof

 

131

--------------------------------------------------------------------------------


 

intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.

 

SECTION 12.8           Injunctive Relief.  The Borrower recognizes that, in the
event the Borrower fails to perform, observe or discharge any of its obligations
or liabilities under this Agreement, any remedy of law may prove to be
inadequate relief to the Lenders. Therefore, the Borrower agrees that the
Lenders, at the Lenders’ option, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

 

SECTION 12.9           Successors and Assigns; Participations.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except: (i) to an Eligible
Assignee in accordance with the provisions of clause (b) of this Section;
(ii) by way of participation in accordance with the provisions of clause (d) of
this Section; or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of clause (e) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in clause (d) of
this Section, and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans at the time owing to it); provided that, in each case with respect to any
Credit Facility, any such assignment shall be subject to the following
conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Credit Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in clause (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and

 

(B)          in any case not described in clause (b)(i)(A) of this Section, the
aggregate amount of the Commitments (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Loan Facility, unless each of the
Administrative Agent and, so long as no an Event of Default under Sections

 

132

--------------------------------------------------------------------------------


 

10.1(a), 10.1(b), 10.1(h) or 10.1(i) has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided that the Borrower shall be deemed to have given its
consent five (5) Business Days after the date written notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by the Borrower prior to such fifth (5th) Business
Day;

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate classes
on a non-pro-rata basis;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by clause (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless: (x) an Event of Default under
Sections 10.1(a), 10.1(b), 10.1(h) or 10.1(i) has occurred and is continuing at
the time of such assignment; (y) such assignment is to a Lender, an Affiliate of
a Lender, or an Approved Fund; or (z) the assignment is made in connection with
the primary syndication of the Credit Facility and during the period commencing
on the Closing Date and ending on the date that is sixty (60) days following the
Closing Date (provided that such assignees are not Disqualified Institutions
(unless an Event of Default under Sections 10.1(h) or (i) has occurred and is
continuing) and are determined in consultation with the Borrower and the
Arranger); provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of: (x) the Revolving Credit Facility or any unfunded Term Loan Commitments if
such assignment is to a Person that is not a Lender with a Revolving Credit
Commitment or a Term Loan Commitment, as applicable, an Affiliate of such
Lender, or an Approved Fund with respect to such Lender; or (y) any Term Loans
to a Person who is not a Lender, an Affiliate of a Lender, or an Approved Fund;
and

 

(C)          the consents of the Issuing Lenders and the Swingline Lender (each
such consent not to be unreasonably withheld or delayed) shall be required for
any assignment in respect of the Revolving Credit Facility.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 for each assignment;
provided that: (A) only one such fee will be payable in connection with
simultaneous assignments to two or more related Approved Funds by a Lender; and
(B) the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made to: (A) the Borrower or any of its Subsidiaries or Affiliates; or (B) any
Defaulting Lender or any of its

 

133

--------------------------------------------------------------------------------


 

Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural Person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural Person).

 

(vii)         Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to: (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lenders, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon); and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Credit
Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this clause, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto), but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this clause (b) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with clause (d) of this Section (other than
a purported assignment to a natural Person or the Borrower or any of the
Borrower’s Subsidiaries or Affiliates, which shall be null and void.)

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices in Palo Alto, California, a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amounts of (and stated
interest on) the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement. 
The Register shall be available for inspection by

 

134

--------------------------------------------------------------------------------


 

the Borrower and any Lender (but only to the extent of entries in the Register
that are applicable to such Lender), at any reasonable time and from time to
time upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person), or the Borrower or any of the Borrower’s Subsidiaries or
Affiliates) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that: (i) such Lender’s
obligations under this Agreement shall remain unchanged; (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (iii) the Borrower, the Administrative Agent, the Issuing
Lender, the Swingline Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 12.3(c) with respect to any
payments made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 12.2(b), (c),
(d) or (e) that directly and adversely affects such Participant.  The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 5.9,
5.10 and 5.11 (subject to the requirements and limitations therein, including
the requirements under Section 5.11(g) (it being understood that the
documentation required under Section 5.11(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Section;
provided that such Participant: (A) agrees to be subject to the provisions of
Section 5.12 as if it were an assignee under clause (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 5.10 or
5.11, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.  Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 5.12(b) with
respect to any Participant.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.4 as though it were a
Lender; provided that such Participant agrees to be subject to Section 5.6 as
though it were a Lender.

 

Each participation sold by a Lender shall be issued and maintained at all times
in “registered form” as that term is defined in Section 5f.103-1(c) of the
United States Treasury Regulations.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts of (and stated interest on) each Participant’s
interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

135

--------------------------------------------------------------------------------


 

(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(f)            Disqualified Institutions.

 

(i)            No assignment or participation shall be made to any Person that
was a Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless (A) the Borrower has consented to such assignment in writing in its sole
and absolute discretion, or (B) an Event of Default under Section 10.01(h) or
(i) exists and is continuing on the applicable Trade Date, in which case such
Person will not be considered a Disqualified Institution for the purpose of such
assignment or participation).  For the avoidance of doubt, with respect to any
assignee that becomes a Disqualified Institution after the applicable Trade Date
(including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Institution”): (x) such assignee shall not retroactively be disqualified from
becoming a Lender; and (y) the execution by the Borrower of an Assignment and
Assumption with respect to such assignee will not by itself result in such
assignee no longer being considered a Disqualified Institution.  Any assignment
in violation of this clause (i) shall not be void, but the other provisions of
this clause (f) shall apply.

 

(ii)           If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, then the Borrower may, at its sole expense and effort,
upon notice to the applicable Disqualified Institution and the Administrative
Agent: (A) terminate any Revolving Credit Commitment of such Disqualified
Institution and repay all obligations of the Borrower owing to such Disqualified
Institution in connection with such Revolving Credit Commitment; (B) in the case
of outstanding Term Loans held by Disqualified Institutions, purchase or prepay
such Term Loan by paying the lesser of: (x) the principal amount thereof ; or
(y) the amount that such Disqualified Institution paid to acquire such Term
Loans, in each case plus accrued interest, accrued fees and all other amounts
(other than principal amounts) payable to it hereunder; and/or (C) require such
Disqualified Institution to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 12.9), all of its
interest, rights, and obligations under this Agreement to one or more Eligible
Assignees at the lesser of: (x) the principal amount thereof; and (y) the amount
that such Disqualified Institution paid to acquire such interests, rights and
obligations of such Term Loans, in each case plus accrued interest, accrued fees
and all other amounts (other than principal amounts) payable to it hereunder.

 

(iii)          Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions: (A) will not: (x) have the right to
receive information, reports or other materials provided to Lenders by the
Borrower, the Administrative Agent or any other Lender; (y) attend or
participate in meetings attended by the Lenders and the Administrative Agent; or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders; and (B)(x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the

 

136

--------------------------------------------------------------------------------


 

Lenders that are not Disqualified Institutions consented to such matter; and
(y) for purposes of voting on any Plan, each Disqualified Institution party
hereto hereby agrees: (I) not to vote on such Plan; (II) if such Disqualified
Institution does vote on such Plan notwithstanding the restriction in the
foregoing clause (I), such vote will be deemed not to be in good faith and shall
be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such Plan in accordance with Section 1126(c) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws); and (III) not to contest any
request by any party for a determination by the Bankruptcy Court (or other
applicable court of competent jurisdiction) effectuating the foregoing clause
(II).

 

(iv)          The Administrative Agent shall have the right, and the Borrower
hereby expressly authorizes and directs the Administrative Agent, to: (A) post
the list of Disqualified Institutions provided by the Borrower and any updates
thereto from time to time (collectively, the “DQ List”) on the Platform,
including that portion of the Platform that is designated for “public side”
Lenders; and/or (B) provide the DQ List to each Lender requesting the same.

 

SECTION 12.10         Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed: (a) to its Affiliates and to its and its Related
Parties in connection with the Credit Facility, this Agreement, the transactions
contemplated hereby or in connection with marketing of services by such
Affiliate or Related Party to Borrower or any of its Subsidiaries (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by Applicable Laws or regulations or
in any legal, judicial, administrative or other compulsory process; (d) to any
other party hereto; (e) in connection with the exercise of any remedies under
this Agreement, under any other Loan Document or under any Secured Hedge
Agreement or Secured Cash Management Agreement, or any action or proceeding
relating to this Agreement, any other Loan Document or any Secured Hedge
Agreement or Secured Cash Management Agreement, or the enforcement of rights
hereunder or thereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to: (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement; (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder (it being understood that the
DQ List may be disclosed to any assignee or Participant, or prospective assignee
or Participant, in reliance on this clause (f)); (iii) to an investor or
prospective investor in an Approved Fund that also agrees that Information shall
be used solely for the purpose of evaluating an investment in such Approved
Fund; (iv) to a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund; or (v) to a nationally recognized rating agency that requires
access to information regarding the Borrower and its Subsidiaries, the Loans,
and the Loan Documents in connection with ratings issued with respect to an
Approved Fund; (g) on a confidential basis to: (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the Credit Facility;
or (ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Credit Facility;
(h) with the consent of the Borrower, deal terms and other information
customarily reported to Thomson Reuters, other bank market data collectors and
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
the Loan

 

137

--------------------------------------------------------------------------------


 

Documents; (i) to the extent such Information: (i) becomes publicly available
other than as a result of a breach of this Section; or (ii) becomes available to
the Administrative Agent, any Lender, any Issuing Lender or any of their
respective Affiliates from a third party that is not, to such Person’s
knowledge, subject to confidentiality obligations to the Borrower; (j) to
governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates; (k) to the extent that such information is
independently developed by such Person; or (l) for purposes of establishing a
“due diligence” defense.  For purposes of this Section, “Information” means all
information received from any Credit Party or any Subsidiary thereof relating to
any Credit Party or any Subsidiary thereof or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Lender on a nonconfidential
basis prior to disclosure by any Credit Party or any Subsidiary thereof;
provided that, in the case of information received from a Credit Party or any
Subsidiary thereof after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

SECTION 12.11         Performance of Duties.  Each of the Credit Party’s
obligations under this Agreement and each of the other Loan Documents shall be
performed by such Credit Party at its sole cost and expense.

 

SECTION 12.12         All Powers Coupled with Interest.  All powers of attorney
and other authorizations granted to the Lenders, the Administrative Agent and
any Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.

 

SECTION 12.13         Survival.

 

(a)           All representations and warranties set forth in Article VII and
all representations and warranties contained in any certificate, or any of the
Loan Documents (including, but not limited to, any such representation or
warranty made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement.  All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

 

(b)           Notwithstanding any termination of this Agreement, the indemnities
to which the Administrative Agent and the Lenders are entitled under the
provisions of this Article XII and any other provision of this Agreement and the
other Loan Documents shall continue in full force and effect and shall protect
the Administrative Agent and the Lenders against events arising after such
termination as well as before.

 

SECTION 12.14         Titles and Captions.  Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.

 

138

--------------------------------------------------------------------------------


 

SECTION 12.15         Severability of Provisions.  Any provision of this
Agreement or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

SECTION 12.16         Counterparts; Integration; Effectiveness; Electronic
Execution.

 

(a)           Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, the Issuing Lender, the Swingline Lender and/or the
Arranger, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

(b)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

SECTION 12.17         Term of Agreement.  This Agreement shall remain in effect
from the Closing Date through and including the date upon which the Discharge of
the Obligations has occurred. Any such termination of this Agreement shall be
deemed subject to the provision that this Agreement shall be reinstated if after
such termination any portion of any payment in respect of the Obligations shall
be rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Credit Party, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, any Credit Party or any substantial part
of its property, or otherwise, all as though such payment had not been made. No
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.

 

SECTION 12.18         USA PATRIOT Act.  The Administrative Agent and each Lender
hereby notifies the Borrower that pursuant to the requirements of the PATRIOT
Act, each of them is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender to identify
each Credit Party in accordance with the PATRIOT Act.

 

SECTION 12.19         Independent Effect of Covenants.  The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VIII or IX
hereof shall be given independent effect.  Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VIII or IX, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VIII or IX.

 

139

--------------------------------------------------------------------------------


 

SECTION 12.20         No Advisory or Fiduciary Responsibility.

 

(a)           In connection with all aspects of each transaction contemplated
hereby, each Credit Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) the facilities provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Arrangers and the Lenders is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person; (iii) none of the Administrative Agent, the
Arrangers or the Lenders has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any Arranger or Lender has advised or is
currently advising the Borrower or any of its Affiliates on other matters) and
none of the Administrative Agent, the Arrangers or the Lenders has any
obligation to the Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents; (iv) the Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, and may conflict with,
those of the Borrower and its Affiliates, and none of the Administrative Agent,
the Arrangers or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Administrative Agent, the Arrangers and the Lenders have not provided
and will not provide any legal, accounting, regulatory or tax advice with
respect to any of the transactions contemplated hereby (including any amendment,
waiver or other modification hereof or of any other Loan Document) and the
Credit Parties have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate.

 

(b)           Each Credit Party acknowledges and agrees that each Lender, the
Arrangers and any Affiliate thereof may lend money to, invest in, and generally
engage in any kind of business with any of the Borrower, any Affiliate thereof,
or any other Person that may do business with or own securities of any of the
foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender or Arranger or an Affiliate thereof (or an agent or any other person with
any similar role under the Credit Facilities) and without any duty to account
therefor to any other Lender, the Arrangers, the Borrower or any Affiliate of
the foregoing.  Each Lender, the Arrangers and any Affiliate thereof may accept
fees and other consideration from the Borrower or any Affiliate thereof for
services in connection with this Agreement, the Credit Facilities or otherwise
without having to account for the same to any other Lender, the Arrangers, the
Borrower or any Affiliate of the foregoing.

 

SECTION 12.21         Inconsistencies with Other Documents.  In the event there
is a conflict or inconsistency between this Agreement and any other Loan
Document, the terms of this Agreement shall control; provided that any provision
of the Security Documents which imposes additional burdens on the Borrower or
any of its Subsidiaries or further restricts the rights of the Borrower or any
of its Subsidiaries, or gives the Administrative Agent or Lenders additional
rights, shall not be deemed to be in conflict or inconsistent with this
Agreement and shall be given full force and effect.

 

SECTION 12.22         Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another

 

140

--------------------------------------------------------------------------------


 

currency, the rate of exchange used shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent, the Issuing Lender or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent, the Issuing Lender or such
Lender, as the case may be, of any sum adjudged to be so due in the Judgment
Currency, the Administrative Agent, the Issuing Lender or such Lender, as the
case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent, the Issuing Lender or any Lender from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent, the Issuing Lender or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent, the Issuing Lender or any Lender in such currency, the
Administrative Agent, the Issuing Lender or such Lender, as the case may be,
agrees to return the amount of any excess to the Borrower (or to any other
Person who may be entitled thereto under applicable law).

 

SECTION 12.23         Releases of Liens and Subsidiary Guarantors.

 

(a)           A Subsidiary Guarantor shall automatically be released from its
obligations under the Guaranty Agreement and any other Loan Documents upon the
consummation of any transaction permitted by this Agreement as a result of which
such Subsidiary Guarantor ceases to be a Subsidiary; provided that, if so
required by this Agreement, the Required Lenders (or such other percentage of
the Lenders as required by this Agreement) shall have consented pursuant to
Section 12.2 to such transaction and the terms of such consent shall not have
provided otherwise.  In connection with any termination or release pursuant to
this Section 12.23, the Administrative Agent shall (and is hereby irrevocably
authorized by each Lender to) execute and deliver to any Credit Party, at such
Credit Party’s expense, all documents that such Credit Party shall reasonably
request to evidence such termination or release.  Any execution and delivery of
documents pursuant to this Section 12.23 shall be without recourse to or
warranty by the Administrative Agent.

 

(b)           Further, the Administrative Agent shall, upon the written request
of the Borrower, release any Subsidiary Guarantor from its obligations under the
Guaranty Agreement if such Subsidiary Guarantor becomes an Excluded Subsidiary.

 

(c)           Upon (i) any disposition (other than any lease or license) by any
Credit Party (other than to any Credit Party) of any Collateral in a transaction
permitted under this Agreement or (ii) the effectiveness of any written consent
of the Required Lenders (or such other percentage of Lenders as required by this
Agreement) pursuant to Section 12.2 to the release of the security interest
created under any Security Document in any Collateral, the security interests in
such Collateral created by the Security Documents shall be automatically
released.

 

(d)           In addition, the Administrative Agent shall, at the reasonable
written request of the Borrower, subordinate any Lien on any Collateral to the
holder of any Liens on such Collateral permitted under Section 9.2(i).

 

(e)           In connection with any termination, release or subordination
pursuant to this Section 12.23, the Administrative Agent shall execute and
deliver to any Credit Party, at such Credit Party’s

 

141

--------------------------------------------------------------------------------


 

expense, all documents that such Credit Party shall reasonably request to
evidence such termination, release or subordination.

 

[Signature pages to follow]

 

142

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

 

 

OMNICELL, INC., a Delaware corporation,

 

as Borrower

 

 

 

By:

/s/ Peter Kuipers

 

Name:

Peter Kuipers

 

Title:

Chief Financial Officer

 

Omnicell, Inc. Credit Agreement

 

--------------------------------------------------------------------------------


 

 

AGENTS AND LENDERS:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender, and Lender

 

 

 

By:

/s/ Ray Aguilar

 

Name:

Ray Aguilar

 

Title:

VP/Relationship Manager

 

Omnicell, Inc. Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Teuta Ghilaga

 

Name:

Teuta Ghilaga

 

Title:

Director

 

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Marshall Trenckmann

 

Name:

Marshall Trenckmann

 

Title:

Executive Director

 

 

 

 

HSBC BANK USA, N.A., as a Lender

 

 

 

 

By:

/s/ Christopher M. Ames

 

Name:

Christopher M. Ames

 

Title:

SVP, Global Relationship Manager

 

 

 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

By:

/s/ Thomas Avery

 

Name:

Thomas Avery

 

Title:

Relationship Manager

 

 

 

 

EAST WEST BANK, as a Lender

 

 

 

 

By:

/s/ Alexis Coyle

 

Name:

Alexis Coyle

 

Title:

Managing Director

 

 

 

 

COMERICA BANK, as a Lender

 

 

 

 

By:

/s/ Mark Strzynski

 

Name:

Mark Strzynski

 

Title:

Vice President

 

 

 

 

CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Darran Wee

 

Name:

Darran Wee

 

Title:

Senior Vice President

 

 

 

 

BANK OF THE WEST, as a Lender

 

 

 

 

By:

/s/ Lee Merkle-Raymond

 

Name:

Lee Merkle-Raymond

 

Title:

Managing Director

 

Omnicell, Inc. Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BBVA COMPASS, as a Lender

 

 

 

 

By:

/s/ Tyler J. Mei

 

Name:

Tyler J. Mei

 

Title:

Senior Vice President

 

 

 

 

SUNTRUST BANK, as a Lender

 

 

 

 

By:

/s/ Min Park

 

Name:

Min Park

 

Title:

Vice President

 

Omnicell, Inc. Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF REVOLVING CREDIT NOTE

 

[         ],
[ · ]                                                                                                                                                                         
$[             ]

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
[                    ] or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Revolving Credit Loan from time to time made by the
Lender to the Borrower under that certain Credit Agreement, dated as of
January 5, 2016 (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined), among
the Borrower, the Lenders from time to time party thereto, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement.  All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in U.S.
Dollars in immediately available funds at the Administrative Agent’s Office.  If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.

 

This Revolving Credit Note is one of the Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein.  This Note is also
entitled to the benefits of the Guaranty Agreement, the Collateral Agreement,
and each other Loan Document and is secured by the Collateral.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement.  Revolving Credit Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business.  The Lender may also attach schedules to this
Revolving Credit Note and endorse thereon the date, amount and maturity of its
Revolving Credit Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

 

THIS REVOLVING CREDIT NOTE AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS REVOLVING CREDIT NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

 

The Indebtedness evidenced by this Revolving Credit Note is senior in right of
payment to all Subordinated Indebtedness referred to in the Credit Agreement.

 

 

A-1-1

--------------------------------------------------------------------------------


 

 

OMNICELL, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-1-2

--------------------------------------------------------------------------------


 

REVOLVING CREDIT LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Revolving
Credit
Loan
Made

 

Amount of
Revolving
Credit
Loan
Made

 

End of
Interest
Period

 

Amount of
Principal
or Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-1-3

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF SWINGLINE NOTE

 

[         ],
[ · ]                                                                                                                                                                         
$[             ]

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
[                    ] or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Swingline Loan from time to time made by the Lender to
the Borrower under that certain Credit Agreement, dated as of January 5, 2016
(as amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), among the Borrower, the
Lenders from time to time party thereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Swingline Loan from the date of such Swingline Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in U.S. Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

 

This Swingline Note is one of the Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Swingline Note is also
entitled to the benefits of the Guaranty Agreement, the Collateral Agreement,
and each other Loan Document and is secured by the Collateral.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Swingline Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement.  Loans made by the Lender shall be evidenced
by one or more loan accounts or records maintained by the Lender in the ordinary
course of business.  The Lender may also attach schedules to this Swingline Note
and endorse thereon the date, amount and maturity of its Swingline Loans and
payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Swingline Note.

 

THIS SWINGLINE NOTE AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS SWINGLINE NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

The Indebtedness evidenced by this Swingline Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.

 

A-2-1

--------------------------------------------------------------------------------


 

 

OMNICELL, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-2-2

--------------------------------------------------------------------------------


 

SWINGLINE LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Amount of
Swingline
Loan
Made

 

Amount of
Principal
or Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-2-3

--------------------------------------------------------------------------------


 

EXHIBIT A-3

 

FORM OF TERM LOAN NOTE

 

[         ],
[ · ]                                                                                                                                                                         
$[             ]

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
[                    ] or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Term Loan made by the Lender to the Borrower under that
certain Credit Agreement, dated as of January 5, 2016 (as amended, restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), among the Borrower, the Lenders from time to
time party thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in U.S. Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

 

This Term Loan Note is one of the Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term Loan Note is also
entitled to the benefits of the Guaranty Agreement, the Collateral Agreement,
and each other Loan Document and is secured by the Collateral.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Term Loan Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement.  Each Term Loan made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business.  The Lender may also attach schedules to this
Term Loan Note and endorse thereon the date, amount and maturity of its Term
Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Loan Note.

 

THIS TERM LOAN NOTE AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS TERM LOAN NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

The Indebtedness evidenced by this Term Loan Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.

 

A-3-1

--------------------------------------------------------------------------------


 

 

OMNICELL, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-3-2

--------------------------------------------------------------------------------


 

TERM LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Term
Loan
Made

 

Amount of
Term
Loan
Made

 

End of
Interest
Period

 

Amount of
Principal
or Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTICE OF BORROWING

 

Date:            ,        

 

To:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

400 Hamilton Ave., Suite 110

 

Palo Alto, CA 94301

 

Attention of: Ray Aguilar, Vice President/Relationship Manager

 

Telephone No.: (650) 855-7806

 

Facsimile No.: (650) 328-0814

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of January 5, 2016
(as amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), among OMNICELL, INC., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent.

 

The undersigned hereby requests a borrowing as follows:

 

1.              On                                 (a Business Day).(1)

 

2.              In the principal amount of $                     .(2)

 

3.              Class of Loans: [Revolving Credit Loans] [Swingline Loans] [Term
Loans]

 

4.              Comprised of (3):        ¨  Base Rate
Loans                           ¨  LIBOR Rate Loans

 

5.              For LIBOR Rate Loans:  with an Interest Period of [one (1), two
(2), three (3), six (6), or twelve (12)(4)] months.

 

--------------------------------------------------------------------------------

(1)  Not later than (i) the same Business Day as the date of this Notice of
Borrowing with respect to any Base Rate Loan or Swingline Loan, and (ii) at
least three (3) Business Days after to the date of this Notice of Borrowing with
respect to any LIBOR Rate Loan.

 

(2)  (i) With respect to Base Rate Loans (other than Swingline Loans) in an
aggregate principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof, (ii) with respect to LIBOR Rate Loans in an aggregate principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof, and
(iii) with respect to Swingline Loans in an aggregate principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof.

 

(3)  Swingline Loans must be Base Rate Loans.

 

(4)  If agreed to by all of the relevant Lenders and provided that the Borrower
provides a Notice of Borrowing four (4) Business Days prior to the requested
date of such borrowing.

 

B-1

--------------------------------------------------------------------------------


 

The aggregate principal amount of all Loans and L/C Obligations outstanding as
of the date hereof (including the Loan(s) requested herein) does not exceed the
maximum amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.

 

[As of the date of the Extension of Credit requested hereby, (1) the Specified
Representations of the Credit Parties are true and correct in all material
respects (except to the extent any such representation and warranty is qualified
by materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true, correct and complete in all respects)
and (2) each of the Specified Acquisition Agreement Representations are true and
correct, but only to the extent that the Borrower and any of its Subsidiaries
that is a party to the Aesynt Acquisition Agreement have the right to terminate
its respective obligations under the Aesynt Acquisition Agreement or otherwise
decline to close the Aesynt Acquisition as a result of a breach of any such
representations and warranties or any such representations and warranties not
being accurate (in each case, determined without regard to any notice
requirement under the Aesynt Acquisition Agreement).](5)

 

[As of the date of the Extension of Credit requested hereby, the representations
and warranties contained in the Credit Agreement and the other Loan Documents
are true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty is true and correct in all
respects, on and as of such borrowing, continuation, conversion, issuance,
increase or extension date with the same effect as if made on and as of such
date (except for any such representation and warranty that by its terms is made
only as of an earlier date, which representation and warranty remains true and
correct in all material respects as of such earlier date, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty is true and
correct in all respects as of such earlier date)](6).

 

[As of the date of the Extension of Credit requested hereby and after giving
effect thereto, no Default or Event of Default has occurred and is
continuing.](7)

 

[Either no Lender is a Defaulting Lender or the Swingline Lender shall have no
Fronting Exposure after giving effect to the Swingline Loan requested
hereunder.](8)

 

(Remainder of Page Intentionally Left Blank)

 

--------------------------------------------------------------------------------

(5)  To be included in the Notice of Borrowing delivered for Closing Date
Extensions of Credit.

 

(6)  To be included for each Extension of Credit after the Closing Date.

 

(7)  To be included for each Extension of Credit after the Closing Date.

 

(8)  To be included for each Extension of Credit consisting of a Swingline Loan.

 

B-2

--------------------------------------------------------------------------------


 

 

OMNICELL, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF ACCOUNT DESIGNATION

 

Date:            ,     

 

To:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

400 Hamilton Ave., Suite 110

 

Palo Alto, CA 94301

 

Attention of: Ray Aguilar, Vice President/Relationship Manager

 

Telephone No.: (650) 855-7806

 

Facsimile No.: (650) 328-0814

 

Ladies and Gentlemen:

 

This Notice of Account Designation is delivered by the Borrower to the
Administrative Agent pursuant to Section 2.3(b) of the Credit Agreement dated as
of January 5, 2016 (as amended, restated, extended, supplemented or otherwise
modified from time to time; the terms defined therein and not otherwise defined
herein being used herein as therein defined), among OMNICELL, INC., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent.

 

1.              The Administrative Agent is hereby authorized to disburse all
Loan proceeds into the following account:

 

Bank Name:                                           

ABA Routing Number:                          

Account Number:                                  

Account Name:                                     

 

2.              This authorization shall remain in effect until revoked or until
a subsequent Notice of Account Designation is provided to Administrative Agent.

 

(Remainder of Page Intentionally Left Blank)

 

C-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation this        day of            , 20  .

 

 

OMNICELL, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF PREPAYMENT

 

Date:            ,     

 

To:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

400 Hamilton Ave., Suite 110

 

Palo Alto, CA 94301

 

Attention of: Ray Aguilar, Vice President/Relationship Manager

 

Telephone No.: (650) 855-7806

 

Facsimile No.: (650) 328-0814

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Credit Agreement, dated as of
January 5, 2016 (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined), among
OMNICELL, INC., a Delaware corporation (the “Borrower”), the Lenders from time
to time party thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent.

 

Pursuant to [Section 2.4(c)][4.4(a)] of the Credit Agreement, the undersigned is
hereby giving notice that the undersigned shall prepay certain Loans under the
Credit Agreement as set forth below:

 

1.                                      Date of prepayment:                    ,
     (9)

 

2.                                      Class of Loans to prepay: [Revolving
Credit Loans] [Swingline Loans] [Term Loans]

 

3.                                      Type of Loans to prepay: [Base Rate
Loans] [LIBOR Rate Loans] [combination of Base Rate Loans and LIBOR Rate Loans]

 

4.                                      If the Loans that are being prepaid are
a combination of Base Rate Loans and LIBOR Rate Loans, the principal amount of
prepayment allocable to Base Rate Loans is $                and the principal
amount of prepayment allocable to LIBOR Rate Loans is $               .

 

5.                                      Aggregate principal amount of
prepayment:   $                    ,(10) and will be accompanied by any loss or
expense required to be paid pursuant to Section 5.9(c), or any other provisions
of, the Credit Agreement.

 

--------------------------------------------------------------------------------

(9)  No earlier than (i) the same Business Day as of the date of this Notice of
Prepayment with respect to any Base Rate Loan or any Swingline Loan (or such
time as approved by the Administrative Agent), and (ii) three (3) Business Days
subsequent to the date of this Notice of Prepayment with respect to any LIBOR
Rate Loan (or such later time as approved by the Administrative Agent.

 

D-1

--------------------------------------------------------------------------------


 

(Remainder of Page Intentionally Left Blank)

 

--------------------------------------------------------------------------------

(10)  Partial prepayments shall be in an aggregate amount of $1,000,000 or a
whole multiple of $1,000,000 in excess thereof with respect to Base Rate Loans
(other than Swingline Loans); $1,000,000 or a whole multiple of $1,000,000 in
excess thereof with respect to LIBOR Rate Loans; and $500,000 or a whole
multiple of $100,000 in excess thereof with respect to Swingline Loans.

 

D-2

--------------------------------------------------------------------------------


 

 

OMNICELL, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

D-3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

Date:            ,    

 

To:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

400 Hamilton Ave., Suite 110

 

Palo Alto, CA 94301

 

Attention of: Ray Aguilar, Vice President/Relationship Manager

 

Telephone No.: (650) 855-7806

 

Facsimile No.: (650) 328-0814

 

Ladies and Gentlemen:

 

Pursuant to that certain Credit Agreement, dated as of January 5, 2016 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), among OMNICELL, INC., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,
this represents the Borrower’s irrevocable request to convert or continue Loans
as follows:

 

1.                                      Class of Loans to be converted or
continued: [Revolving Credit Loans] [Swingline Loans] [Term Loans]

 

2.                                      Date of conversion/continuation: 
                  ,         (a Business Day)(11)

 

3.                                      Principal amount of Loans being
converted/continued:  $                   (12)

 

4.                                      If any LIBOR Rate Loan is being
converted or continued, the last day of the Interest Period therefor
is:                  

 

5.                                      Nature of conversion/continuation:

 

[  ] a.                     Conversion of Base Rate Loans to LIBOR Rate Loans

 

[  ] b.                     Conversion of LIBOR Rate Loans to Base Rate Loans

 

--------------------------------------------------------------------------------

(11)  At any time following the third (3rd) Business Day after the Closing Date.

 

(12)  (i) All or any portion of any outstanding Base Rate Loans (other than
Swingline Loans) in a principal amount equal to $1,000,000 or any whole multiple
of $100,000 in excess thereof into one or more LIBOR Rate Loans; and (ii)  all
or any part of any outstanding LIBOR Rate Loans in a principal amount equal to
$1,000,000 or a whole multiple of $100,000 in excess thereof into Base Rate
Loans (other than Swingline Loans).

 

E-1

--------------------------------------------------------------------------------


 

[  ] c.                      Continuation of LIBOR Rate Loans as such

 

6.                                      If Loans are being continued as or
converted to LIBOR Rate Loans, the duration of the new Interest Period that
commences on the conversion/continuation date is [one (1), two (2), three (3),
six (6), or twelve (12)(13)]  month(s).

 

[The undersigned hereby certifies that No Default or Event of Default has
occurred and is continuing.](14)

 

(Remainder of Page Intentionally Left Blank)

 

--------------------------------------------------------------------------------

(13)  If agreed to by all of the relevant Lenders and provided that the Borrower
provides a Notice of Borrowing four (4) Business Days prior to the requested
date of such borrowing.

 

(14)  To be included for any conversion to or continuance of LIBOR Rate Loans.

 

E-2

--------------------------------------------------------------------------------


 

 

OMNICELL, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF OFFICER’S COMPLIANCE CERTIFICATE

 

Financial Statement Date:                 ,    

 

To:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

400 Hamilton Ave., Suite 110

 

Palo Alto, CA 94301

 

Attention of: Ray Aguilar, Vice President/Relationship Manager

 

Telephone No.: (650) 855-7806

 

Facsimile No.: (650) 328-0814

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of January 5, 2016
(as amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), among OMNICELL, INC., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the Chief Financial Officer of the Borrower, and that, as such, he/she
is authorized to execute and deliver this Officer’s Compliance Certificate (this
“Certificate”) to the Administrative Agent on behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      The Borrower has delivered the year-end
audited financial statements required by Section 8.1(a) of the Credit Agreement
for the Fiscal Year of the Borrower and its Subsidiaries ended as of the above
date, together with the report and opinion of an independent certified public
accounting firm as required by such section.  Such financial statements have
been prepared in accordance with GAAP.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      The Borrower has delivered the unaudited
financial statements required by Section 8.1(b) of the Credit Agreement for the
fiscal quarter of the Borrower and its Subsidiaries ended as of the above date. 
Such financial statements have been prepared in accordance with GAAP and present
fairly in all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated basis as of the above date and the results of
operations of the Borrower and its Subsidiaries for such period then ended,
subject only to normal year-end adjustments and the absence of footnotes.

 

2.                                      To the best knowledge of the
undersigned:

 

F-1

--------------------------------------------------------------------------------


 

[select one:]

 

[during such fiscal period, the Borrow performed and observed each covenant and
condition of the Loan Documents applicable to it, and no Default or Event of
Default has occurred and is continuing.]

 

—or—

 

[during such fiscal period, the following financial covenants or conditions have
not been performed or observed, and the following is a list of each such Default
and Event of Default and its nature and status:]

 

3.                                      The financial covenant analyses and
information set forth on Schedule 1 attached hereto are true and accurate on and
as of the date of this Certificate.

 

4.                                      In the event of any conflict between the
terms of this certificate and the Credit Agreement, the Credit Agreement shall
control, and any Schedule attached to this executed certificate shall be revised
as necessary to conform in all respects to the requirements of the Credit
Agreement in effect as of the delivery of this executed certificate.

 

(Remainder of Page Intentionally Left Blank)

 

F-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
           ,      .

 

 

OMNICELL, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title: [Chief Financial Officer]

 

F-3

--------------------------------------------------------------------------------


 

[For the fiscal quarter/Fiscal Year ended                        (the “Statement
Date”)

 

SCHEDULE 1
to the Officer’s Compliance Certificate
($ in 000’s)

 

I.

Section 9.14(a) — Consolidated Total Leverage Ratio.

 

 

 

 

 

 

A.

 

Consolidated Total Funded Indebtedness on the Statement Date:(15)

$

 

 

 

 

 

 

 

(i)

Indebtedness of the type described in clause (a) of the definition of
“Indebtedness”:

$

 

 

 

 

 

 

 

(ii)

Indebtedness of the type described in clause (b) of the definition of
“Indebtedness” (but excluding any obligations in respect of purchase price
adjustments, earn-outs, holdbacks or deferred payments of a similar nature in
connection with any Acquisition permitted under the Credit Agreement):

$

 

 

 

 

 

 

 

(iii)

Indebtedness of the type described in clause (c) of the definition of
“Indebtedness”:

$

 

 

 

 

 

 

 

(iv)

Indebtedness of the type described in clause (e) of the definition of
“Indebtedness”:

$

 

 

 

 

 

 

 

(v)

Indebtedness of the type described in clause (f) of the definition of
“Indebtedness” (limited to the amounts thereunder that have been drawn and not
reimbursed):

$

 

 

 

 

 

 

 

(vi)

Indebtedness of the type described in clause (g) of the definition of
“Indebtedness”:

$

 

 

 

 

 

 

 

(vii)

Indebtedness of the type described in clause (i) of the definition of
“Indebtedness” (but only to the extent relating to the foregoing

$

 

 

--------------------------------------------------------------------------------

(15) Determined on a Consolidated basis, without duplication, for the Borrower
and its Subsidiaries.  For the avoidance of doubt, “Consolidated Total Funded
Indebtedness” shall not include (i) any obligations of the Borrower or any
Subsidiary in respect of Customer Lease Financings so long as there is no
recourse to the Borrower or any Subsidiary thereunder other than Standard
Receivables Financing Undertakings, (ii) any obligations of the Borrower or any
Subsidiary in respect of Qualified Accounts Receivable Dispositions and
(iii) (A) any obligations of the Borrower or any Subsidiary (other than Special
Purpose Receivables Subsidiaries) in respect of Permitted Receivables Financings
so long as there is no recourse to the Borrower or any Subsidiary (other than
Special Purpose Receivables Subsidiaries) thereunder other than Standard
Receivables Financing Undertakings and (B) any obligations of Special Purpose
Receivables Subsidiaries in respect of Permitted Receivables Financings.

 

F-4

--------------------------------------------------------------------------------


 

 

 

 

clauses (i) through (vi) above):

 

 

 

 

 

 

 

B.

 

Consolidated Adjusted EBITDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to the Statement Date (the “Subject
Period”):(16)

 

 

 

 

 

 

 

 

(i)

Consolidated Net Income for the Subject Period:

$

 

 

 

 

 

 

 

(ii)

To the extent deducted in determining Consolidated Net Income for the Subject
Period, the sum of:

$

 

 

 

 

 

 

 

 

(a)        income and franchise Taxes:

$

 

 

 

 

 

 

 

 

(b)        Consolidated Interest Expense:

$

 

 

 

 

 

 

 

 

(c)        amortization, depreciation and other non-cash charges (except to the
extent that such non-cash charges are reserved for cash charges to be taken in
the future), including adjustments arising under purchase accounting for the
Aesynt Acquisition:

$

 

 

 

 

 

 

 

 

(d)        extraordinary losses (excluding extraordinary losses from
discontinued operations):

$

 

 

 

 

 

 

 

 

(e)        non-cash equity-based compensation expenses:

$

 

 

 

 

 

 

 

 

(f)        Transaction Costs related to the Transactions:

$

 

 

 

 

 

 

 

 

(g)        Transaction Costs related to any issuance of Indebtedness permitted
pursuant to Section 9.1 of the Credit Agreement (other than the issuance of
Indebtedness pursuant to the Credit Agreement and the other Loan Documents);
provided that the aggregate amount added back pursuant to this item (g) during
any period of four (4) consecutive

$

 

 

--------------------------------------------------------------------------------

(16) Determined on a Consolidated basis, without duplication, for the Borrower
and its Subsidiaries in accordance with GAAP and to be calculated on a Pro Forma
Basis

 

F-5

--------------------------------------------------------------------------------


 

 

 

 

fiscal quarters shall not exceed $10,000,000:

 

 

 

 

 

 

 

 

 

(h)        Transaction Costs related to the Aesynt Acquisition and any Permitted
Acquisition and any restructuring costs (including severance and retention
expenses), integration costs, and write-offs of intangibles in connection with
the Aesynt Acquisition or such Permitted Acquisition, in each case with respect
to such restructuring costs or write-offs, to the extent paid or made within
twelve (12) months of the closing of the Aesynt Acquisition or such Permitted
Acquisition, as applicable; provided that the aggregate amount added back
pursuant to this item (h) and item (i) below during any period of four
(4) consecutive fiscal quarters shall not exceed $15,000,000:

$

 

 

 

 

 

 

 

 

(i)         The amount of “run rate” synergies, operating expense reductions,
operating improvements and other operating changes that are reasonably
identifiable and factually supportable and projected by the Borrower in good
faith to be realized within twelve (12) months of the Aesynt Acquisition or
other applicable Specified Transaction occurring during such period (as
certified by a financial officer of the Borrower providing reasonable detail
with respect to such “run rate” synergies, operating expense reductions,
operating improvements and other operating changes delivered together with the
applicable financial statements delivered pursuant to Section 8.1(a) or (b) of
the Credit Agreement), calculated as though such “run rate” synergies, operating
expense reductions, operating improvements and other operating changes had been
realized during the entirety of such period and net of the actual benefits
realized during such period from such actions(17):

$

 

--------------------------------------------------------------------------------

(17) Provided that (A) no “run rate” synergies, operating expense reductions,
operating improvements and other operating changes shall be added pursuant to
this item (i) to the extent duplicative of any expenses or charges otherwise
added to Consolidated Adjusted EBITDA, whether through a pro forma adjustment or
otherwise, for such period, (B) projected amounts (and not yet realized) may no
longer be added in calculating Consolidated Adjusted EBITDA pursuant to this
item (i) to the extent more than twelve (12) months have elapsed after the
specified action taken in order to realize such projected “run rate” synergies,
operating expense reductions, operating improvements and other operating changes
and (C) the aggregate amount added pursuant to this item (i) and item (h) above
during any period of four (4) consecutive fiscal quarters shall not exceed
$15,000,000.

 

F-6

--------------------------------------------------------------------------------


 

 

 

(iii)

To the extent included in the determination of Consolidated Net Income for the
Subject Period, the sum of:

$

 

 

 

 

 

 

 

 

(a)        interest income:

$

 

 

 

 

 

 

 

 

(b)        any extraordinary gains:

$

 

 

 

 

 

 

 

 

(c)        non-cash gains or non-cash items increasing Consolidated Net Income:

$

 

 

 

 

 

 

 

(iv)

Consolidated Adjusted EBITDA for the Subject Period (Line I.B(i) + Line
I.B(ii) — Line I.B(iii)):(18)

$

 

 

 

 

 

 

C.

 

Consolidated Total Leverage Ratio (Line I.A ÷ Line I.B(iv)):

      : 1.00

 

 

 

 

 

 

D.

 

Maximum Permitted:

3.00(19) : 1.00

 

 

 

 

 

 

E.

 

Covenant Compliant?

[YES/NO]

 

 

 

 

 

II.

Section 9.14(b) — Consolidated Fixed Charge Coverage Ratio.(20)

 

 

 

 

 

 

A.

 

Consolidated Adjusted EBITDA (Line I.B(iv)):

$

 

 

 

 

 

 

B.

 

The sum of:

$

 

 

 

 

 

 

 

(i)

Capital Expenditures:

$

 

 

 

 

 

 

 

(ii)

federal, state, local and foreign income Taxes paid in cash:

$

 

--------------------------------------------------------------------------------

(18) Notwithstanding the foregoing, Consolidated EBITDA for (i) the fiscal
quarter ended March 31, 2015 shall be $24,741,000, (ii) the fiscal quarter ended
June 30, 2015 shall be $25,121,000 and (iii) the fiscal quarter ended
September 30, 2015 shall be $30,512,000.

 

(19) Maximum permitted ratio may increase to 3.50:1.00 in connection with one
Relevant Acquisition as set forth in Section 9.14(a) of the Credit Agreement.

 

(20) Calculated on a Pro Forma Basis.

 

F-7

--------------------------------------------------------------------------------


 

 

 

(iii)

cash Restricted Payments made after the Closing Date:(21)

$

 

 

 

 

 

 

C.

 

Line II.A — Line II.B:

$

 

 

 

 

 

 

D.

 

Consolidated Fixed Charges for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date (the sum of):

$

 

 

 

 

 

 

 

(i)

Consolidated Interest Expense paid or payable in cash:

$

 

 

 

 

 

 

 

(ii)

scheduled principal payments with respect to Indebtedness of the type described
in:

$

 

 

 

 

 

 

 

 

(a)        clause (a) of the definition of “Indebtedness”:

$

 

 

 

 

 

 

 

 

(b)        clause (b) of the definition of “Indebtedness” (but excluding any
cash payments in respect of purchase price adjustment, earn-outs, holdbacks or
deferred payments of a similar nature in connection with any Acquisition
permitted under the Credit Agreement):

$

 

 

 

 

 

 

 

 

(c)        clause (c) of the definition of “Indebtedness”:

$

 

 

 

 

 

 

 

 

(d)        clause (d) of the definition of “Indebtedness”:

$

 

 

 

 

 

 

 

 

(e)        clause (e) of the definition of “Indebtedness”:

$

 

 

 

 

 

 

 

 

(f)        clause (f) of the definition of “Indebtedness”:

$

 

 

 

 

 

 

 

 

(g)        clause (g) of the definition of

$

 

--------------------------------------------------------------------------------

(21) Line II.B.(iii) shall not include (A) Restricted Payments on account of, or
with respect to, any Equity Interests of any Subsidiary if made to the Borrower
or any other Subsidiary except for Restricted Payments on account of, or with
respect to, any Equity Interests of any Subsidiary that is a Credit Party if
made to a Subsidiary that is not a Credit Party, unless and to the extent such
Restricted Payment is then immediately distributed or dividended to a Credit
Party), and (B) any Restricted Payments permitted pursuant to Section 9.6(e) or
Section 9.6(f) of the Credit Agreement.

 

F-8

--------------------------------------------------------------------------------


 

 

 

 

“Indebtedness”:(22)

 

 

 

 

 

 

 

E.

 

Consolidated Fixed Charge Coverage Ratio (Line II.C ÷ Line II.D):

    : 1.00

 

 

 

 

 

 

F.

 

Minimum Required:

1.50 : 1.00

 

 

 

 

 

 

G.

 

Covenant Compliant?

[YES/NO]

 

--------------------------------------------------------------------------------

(22) For the avoidance of doubt, “Indebtedness” under line D.(ii) of
Consolidated Fixed Charges shall not include (i) any obligations of the Borrower
or any Subsidiary in respect of Customer Lease Financings so long as there is no
recourse to the Borrower or any Subsidiary thereunder other than Standard
Receivables Financing Undertakings, (ii) any obligations of the Borrower or any
Subsidiary in respect of Qualified Accounts Receivable Dispositions and
(iii) (A) any obligations of the Borrower or any Subsidiary (other than Special
Purpose Receivables Subsidiaries) in respect of Permitted Receivables Financings
so long as there is no recourse to the Borrower or any Subsidiary (other than
Special Purpose Receivables Subsidiaries) thereunder other than Standard
Receivables Financing Undertakings and (B) any obligations of Special Purpose
Receivables Subsidiaries in respect of Permitted Receivables Financings.

 

F-9

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](23) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](24) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](25) hereunder are several and not joint.](26) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee.  The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit and guarantees included in such facilities), and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

--------------------------------------------------------------------------------

(23)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(24)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(25)  Select as appropriate.

 

(26)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

G-1

--------------------------------------------------------------------------------


 

1.

 

Assignor[s]:

 

See Schedule 1 attached hereto

 

 

 

 

 

2.

 

Assignee[s]:

 

See Schedule 2 attached hereto

 

 

 

 

 

3.

 

Borrower:

 

OMNICELL, INC., a Delaware corporation

 

 

 

 

 

4.

 

Administrative Agent:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as the administrative agent under the
Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

Credit Agreement dated as of January 5, 2016 among OMNICELL, INC., a Delaware
corporation, the Lenders from time to time party thereto, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

6.

 

Assigned Interest[s]:

 

See Schedules attached hereto

 

 

 

 

 

[7.

 

Trade Date:

 

                   (27)]

 

(Remainder of Page Intentionally Left Blank)

 

--------------------------------------------------------------------------------

(27)  To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

G-2

--------------------------------------------------------------------------------


 

Effective Date:                   , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR[S](28)

 

 

 

 

 

See Schedule 1 attached hereto

 

 

 

 

 

ASSIGNEE[S](29)

 

 

 

See Schedule 2 attached hereto

 

--------------------------------------------------------------------------------

(28)  Add additional signature blocks as needed.

 

(29)  Add additional signature blocks as needed.

 

G-3

--------------------------------------------------------------------------------


 

[Consented to and](30) Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent[, Issuing Lender and Swingline Lender]

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

[Consented to:

 

 

 

 

 

OMNICELL, INC.](31)

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[Consented to:

 

 

 

 

 

[                   ],

 

as an Issuing Lender](32)

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

(30)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(31)  To be added only if the consent of the Borrower is required by the terms
of the Credit Agreement.

 

(32)  To be added only if the consent of any additional Issuing Lenders are
required by the terms of the Credit Agreement.

 

G-4

--------------------------------------------------------------------------------


 

SCHEDULE 1: ASSIGNORS

To Assignment and Assumption

 

By its execution of this Schedule, each Assignor identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.

 

Assigned Interests:

 

Facility
Assigned(33)

 

Aggregate
Amount of
Commitment/
Loans for all
Lenders(34)

 

Amount of
Commitment/
Loans Assigned(35)

 

Percentage
Assigned of
Commitment/
Loans(36)

 

CUSIP Number

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

[NAME OF ASSIGNOR](37)

 

and [is] [is not] a Defaulting Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(33)         Fill in the appropriate terminology for the types of facilities
under the Credit Agreement that are being assigned under this Assignment and
Assumption (e.g. “Revolving Credit Commitment,” “Term Loan Commitment,” etc.).

 

(34)         Amount to be adjusted by the counterparties to take into account
any payments or prepayments made between the Trade Date and the Effective Date.

 

(35)         Amount to be adjusted by the counterparties to take into account
any payments or prepayments made between the Trade Date and the Effective Date.

 

(36)         Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

 

(37)         Add additional signature blocks, as needed.

 

G-5

--------------------------------------------------------------------------------


 

SCHEDULE 2: ASSIGNEES

To Assignment and Assumption

 

By its execution of this Schedule, each Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.

 

Assigned Interests:

 

Facility
Assigned(38)

 

Aggregate
Amount of
Commitment/
Loans for all
Lenders(39)

 

Amount of
Commitment/
Loans Assigned(40)

 

Percentage
Assigned of
Commitment/
Loans(41)

 

CUSIP Number

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

[NAME OF ASSIGNEE](42)

 

[and is an Affiliate/Approved Fund of [identify Lender(43)]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(38)         Fill in the appropriate terminology for the types of facilities
under the Credit Agreement that are being assigned under this Assignment and
Assumption (e.g. “Revolving Credit Commitment,” “Term Loan Commitment,” etc.).

 

(39)         Amount to be adjusted by the counterparties to take into account
any payments or prepayments made between the Trade Date and the Effective Date.

 

(40)         Amount to be adjusted by the counterparties to take into account
any payments or prepayments made between the Trade Date and the Effective Date.

 

(41)         Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

 

(42)         Add additional signature blocks, as needed.

 

(43)         Select as applicable.

 

G-6

--------------------------------------------------------------------------------


 

ANNEX 1

To Assignment and Assumption

 

OMNICELL, INC. CREDIT AGREEMENT
DATED AS OF JANUARY [ · ], 2016

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor[s].  [The][Each] Assignor
(a) represents and warrants that (i) it is the legal and beneficial owner of
[the][the relevant] Assigned Interest, (ii) [the][such] Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignee[s].  [The][Each] Assignee
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all the requirements to be an
assignee under Section 12.9(b)(iii), (v) and (vi) of the Credit Agreement
(subject to such consents, if any, as may be required under
Section 12.9(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 8.1 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]

 

G-7

--------------------------------------------------------------------------------


 

Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.  Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to
[the][the relevant] Assignee.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by facsimile or in electronic (i.e.,
“pdf” or “tif”) format shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
and any claim, controversy, dispute or cause of action (whether in contract or
tort or otherwise) based upon, arising out of or relating to this Assignment and
Assumption and the transactions contemplated hereby shall be governed by, and
construed in accordance with, the law of the State of New York.

 

G-8

--------------------------------------------------------------------------------


 

EXHIBIT H-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(Non-Partnership Foreign Lenders)

 

Reference is hereby made to the Credit Agreement dated as of January 5, 2016 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among OMNICELL, INC., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent.  Capitalized terms used but not
defined herein shall have the meaning ascribed to those terms in the Credit
Agreement.

 

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent (10%)
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
correct and complete certificate of its non-U.S. Person status on IRS
Form W-8BEN.  By executing this certificate, the undersigned agrees that (a) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (b) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments. For the avoidance of doubt, such a certificate described in (b) of the
preceding sentence shall be updated and provided by the undersigned to the
Administrative Agent and the Borrower prior to the next applicable payment date
following a change described in (a) of the preceding sentence.

 

(Remainder of Page Intentionally Left Blank)

 

H-1-1

--------------------------------------------------------------------------------


 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Date:            , 20   

 

H-2-2

--------------------------------------------------------------------------------


 

EXHIBIT H-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(Non- Partnership Foreign Participants)

 

Reference is hereby made to the Credit Agreement dated as of January 5, 2016 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among OMNICELL, INC., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent.  Capitalized terms used but not
defined herein shall have the meaning ascribed to those terms in the Credit
Agreement.

 

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent (10%) shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender, the Borrower and the
Administrative Agent with a correct and complete certificate of its non-U.S.
Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (a) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(b) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two (2) calendar years preceding such payments.  For the avoidance of doubt,
such a certificate described in (b) of the preceding sentence shall be updated
and provided to by the undersigned to its participating Lender, the Borrower and
the Administrative Agent prior to the next applicable payment date following a
change described in (a) of the preceding sentence.

 

(Remainder of Page Intentionally Left Blank)

 

H-2-1

--------------------------------------------------------------------------------


 

[NAME OF PARTICIPANT]

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Date:            , 20   

 

H-2-2

--------------------------------------------------------------------------------


 

EXHIBIT H-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(Foreign Participant Partnerships)

 

Reference is hereby made to the Credit Agreement dated as of January 5, 2016 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among OMNICELL, INC., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent.  Capitalized terms used but not
defined herein shall have the meaning ascribed to those terms in the Credit
Agreement.

 

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent (10%) shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none
of its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender, the Borrower and the
Administrative Agent with a correct and complete IRS Form W-8IMY accompanied by
one of the following forms from each of its partners/members that is claiming
the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (a) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (b) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.  For the avoidance of doubt, such a certificate described in (b) of
the preceding sentence shall be updated and provided to by the undersigned to
its participating Lender, the Borrower and the Administrative Agent prior to the
next applicable payment date following a change described in (a) of the
preceding sentence.

 

(Remainder of Page Intentionally Left Blank)

 

H-3-1

--------------------------------------------------------------------------------


 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Date:                   , 20

 

H-3-2

--------------------------------------------------------------------------------


 

EXHIBIT H-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(Foreign Lender Partnerships)

 

Reference is hereby made to the Credit Agreement dated as of January 5, 2016 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among OMNICELL, INC., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent.  Capitalized terms used but not
defined herein shall have the meaning ascribed to those terms in the Credit
Agreement.

 

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent (10%) shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
a correct and complete Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (a) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (b) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two (2) calendar
years preceding such payments.  For the avoidance of doubt, such a certificate
described in (b) of the preceding sentence shall be updated and provided to by
the undersigned to the Administrative Agent and the Borrower prior to the next
applicable payment date following a change described in (a) of the preceding
sentence.

 

(Remainder of Page Intentionally Left Blank)

 

H-4-1

--------------------------------------------------------------------------------


 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:                 , 20

 

H-4-2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF SOLVENCY CERTIFICATE

 

[       ], 201 

 

Pursuant to Section 6.1(e)(v) of Credit Agreement, dated as of January 5, 2016
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among OMNICELL, INC., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, the undersigned
[chief financial officer] [other officer with equivalent duties] of the Borrower
hereby certifies as of the date hereof, solely on behalf of the Borrower and not
in his or her individual capacity and without assuming any personal liability
whatsoever, that:

 

1.                                      I am familiar with the finances,
properties, businesses and assets of the Borrower and its Subsidiaries.  I have
reviewed the Loan Documents and such other documentation and information and
have made such investigation and inquiries as I have deemed necessary and
prudent therefor.  I have also reviewed the consolidated financial statements of
the Borrower and its Subsidiaries, including projected financial statements and
forecasts relating to income statements and cash flow statements of the Borrower
and its Subsidiaries.

 

2.                                      On the Closing Date, after giving pro
forma effect to the Transactions, (a) the fair value of the property of the
Borrower and its Subsidiaries (on a consolidated basis) is greater than the
total amount of liabilities, including contingent liabilities, of the Borrower
and its Subsidiaries (on a consolidated basis), (b) the present fair salable
value of the assets of the Borrower and its Subsidiaries (on a consolidated
basis) is not less than the amount that will be required to pay the probable
liability of the Borrower and its Subsidiaries (on a consolidated basis) on
their debts as they become absolute and matured, (c) the Borrower and its
subsidiaries do not intend to, and do not believe that they will, incur debts or
liabilities beyond their ability to pay such debts and liabilities as they
mature, (d) of the Borrower and its Subsidiaries (on a consolidated basis) are
not engaged in business or a transaction, and is not about to engage in business
or a transaction, for which their property would constitute an unreasonably
small capital, and (e) the Borrower and its subsidiaries are able to pay their
debts and liabilities, contingent obligations and other commitments as they
become absolute and matured in the ordinary course of business. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

Capitalized terms used but not defined herein shall have the meaning ascribed to
those terms in the Credit Agreement.

 

I-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above solely on behalf of Omnicell, Inc. (and not in an individual
capacity) and it will not give rise to any personal liability of the officer
signing the Certificate.

 

 

[BORROWER]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

I-1

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF PERFECTION CERTIFICATE

 

Reference is made to the Credit Agreement, dated as of January 5, 2016 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Omnicell, Inc., a Delaware corporation (the
“Borrower”), the lenders from time to time party thereto (the “Lenders”), and
Wells Fargo Bank, National Association, as Administrative Agent for the Lenders
(in such capacity, the “Administrative Agent”).  Capitalized terms used but not
defined herein have the meanings assigned in the Credit Agreement or the
Collateral Agreement referred to therein, as applicable.

 

This Perfection Certificate is being delivered to the Administrative Agent on
January [ · ], 2016 pursuant to Section 6.1(c)(v) of the Credit Agreement.  The
undersigned, a Responsible Officer of each Credit Party, hereby certifies to the
Administrative Agent and each other Secured Party on behalf of each Credit Party
as follows:

 

1.                                      Legal Names.

 

(a)                                 Set forth on Schedule 1 is: (i) the exact
legal name of each Credit Party, as such name appears in its certificate of
organization; and (ii) each other legal name such Credit Party has had in the
past five years, including the date of the relevant name change.

 

(b)                                 Except as set forth on Schedule 1, no Credit
Party has changed its identity or corporate structure in any manner within the
past five years. Changes in identity or corporate structure include mergers,
consolidations and acquisitions, as well as any change in form or jurisdiction
of organization. With respect to any such change that has occurred within the
past five years, Schedules 1, 2A and 2B set forth the information required by
Sections 1 and 2 of this Perfection Certificate as to each acquiree or
constituent party to such merger, consolidation or acquisition.

 

2.                                      Jurisdictions and Locations;
Organizational Chart.

 

(a)                                 Set forth on Schedule 2A is: (i) the
jurisdiction of organization and the form of organization of each Credit Party;
(ii) the organizational identification number, if any, assigned to such Credit
Party by such jurisdiction and the federal taxpayer identification number, if
any, of such Credit Party; and (iii) the address (including the county) of the
chief executive office of such Credit Party.

 

(b)                                 Set forth on Schedule 2B are, with respect
to each Credit Party: (i) all locations where such Credit Party maintains any
books or records relating to any accounts; (ii) all locations where such Credit
Party maintains a place of business or any Collateral not otherwise identified
on any Schedule herein; and (iii) the name and address of any Person other than
a Credit Party that has possession of any Collateral (including any books or
records relating thereto and any computers and equipment containing such books
and records), indicating whether such

 

--------------------------------------------------------------------------------


 

Person holds such Collateral subject to a Lien (including warehousemen’s,
mechanics’ and other statutory liens).

 

(c)                                  Set forth on Schedule 2C is s a true and
correct chart showing the ownership relationship of each Credit Party and all of
its Subsidiaries and controlled Affiliates.

 

3.                                      No Unusual Transactions.

 

All Accounts have been originated by the Credit Parties and all inventory has
been acquired by the Credit Parties in the ordinary course of business.

 

4.                                      File Search Reports.

 

File search reports have been obtained from each Uniform Commercial Code filing
office identified with respect to such Credit Party in Section 2 hereof, and
such search reports reflect no liens against any of the Collateral other than
(i) those permitted under the Credit Agreement and (ii) those listed on Schedule
4 for which the Credit Parties direct the Administrative Agent and/or its agents
to file termination statements on the Closing Date.

 

5.                                      UCC Filings.

 

UCC financing statements have been prepared for filing in the proper UCC filing
office in the jurisdiction in which each Credit Party is located and, to the
extent any of the Collateral is comprised of fixtures, in the proper local
jurisdiction, in each case as set forth with respect to such Credit Party in
Section 2 above. Set forth on Schedule 5 is a complete and correct list of each
such filing and the UCC filing office or county recorder’s office in which such
filing is to be made.

 

6.                                      Equity Interests.

 

Attached hereto as Schedule 6 is a true and correct list of all the issued and
outstanding Equity Interests directly held by each Credit Party and the record
and beneficial owners of each such Equity Interest. Also set forth on Schedule 6
is each equity investment of any Credit Party that represents 50% or more of the
equity of the entity in which such investment was made.

 

7.                                      Debt Instruments.

 

Attached hereto as Schedule 7 is a true and correct list of all Instruments and
other evidence of indebtedness held by the Borrower and each of its Subsidiaries
that are required to be pledged under the Collateral Agreement, specifying the
creditor and debtor thereunder and the type and outstanding principal amount
thereof.  Schedule 7 includes all Pledged Subsidiary Debt.

 

8.                                      Advances.

 

Attached hereto as Schedule 8 is: (a) a true and correct list of all advances
made by the Borrower to any Subsidiary of the Borrower, or made by any
Subsidiary of the Borrower to the Borrower or to any other Subsidiary of the
Borrower (other than those identified on Schedule 7), which

 

--------------------------------------------------------------------------------


 

advances will be on and after the date hereof evidenced by one or more
Instruments pledged to the Administrative Agent under the Collateral Agreement;
and (b) a true and correct list of all unpaid intercompany transfers of goods
sold and delivered by or to the Borrower or any Subsidiary of the Borrower.

 

9.                                      Real Property.

 

Attached hereto as Schedule 9 is a true and correct list of: (a) all fee
interests in any real property owned by any Credit Party; and (b) all leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each real
property, regardless of whether a Credit Party is the landlord or tenant
(whether directly or as an assignee or successor in interest) under such lease,
sublease or assignment.

 

10.                               Intellectual Property.

 

Attached hereto as Schedule 10A-1 in proper form for filing with the United
States Patent and Trademark Office is a schedule setting forth all of each
Credit Party’s United States Patents and Patent applications (whether published
or non-published), including the name of the registered owner, type,
registration or application number, and the expiration date (if already
registered) of each such Patent and Patent application owned by any Credit
Party.

 

Attached hereto as Schedule 10A-2 is a schedule setting forth all of each Credit
Party’s other Patents, including the name of the registered owner, type,
registration or application number, and the expiration date (if already
registered) of each such Patent owned by any Credit Party.

 

Attached hereto as Schedule 10B-1 in proper form for filing with the United
States Patent and Trademark Office is a schedule setting forth all of each
Credit Party’s United States Trademarks and Trademark applications (whether
published or non-published), including the name of the registered owner, the
registration or application number, and the expiration date (if already
registered) of each such Trademark and Trademark application owned by any Credit
Party.

 

Attached hereto as Schedule 10B-2 is a schedule setting forth all of each Credit
Party’s other Trademarks and Trademark applications, including the name of the
registered owner, the registration or application number, and the expiration
date (if already registered) of each such Trademark and Trademark application
owned by any Credit Party.

 

Attached hereto as Schedule 10C-1 in proper form for filing with the United
States Copyright Office is a schedule setting forth all of each Credit Party’s
United States Copyrights (including the name of the registered owner, title and
the registration number) and Copyright applications (including the name of the
registered owner and title) of each such Copyright or Copyright application
owned by any Credit Party.

 

Attached hereto as Schedule 10C-2 in proper form for filing with the United
States Copyright Office is a schedule setting forth all of each Credit Party’s
other Copyrights (including the name of the registered owner, title and the
registration number) and Copyright applications (including

 

--------------------------------------------------------------------------------


 

the name of the registered owner and title) of each such Copyright or Copyright
application owned by any Credit Party.

 

11.                               Commercial Tort Claims.

 

Attached hereto as Schedule 11 is a true and correct list of commercial tort
claims in excess of $100,000 held by any Credit Party, including a brief
description thereof.

 

12.                               Deposit Accounts.

 

Attached hereto as Schedule 12 is a true and correct list of deposit accounts
maintained by each Credit Party, including the name and address of the
depositary institution, the type of account, and the account number.

 

13.                               Securities Accounts.

 

Attached hereto as Schedule 13 is a true and correct list of securities accounts
maintained by each Credit Party, including the name and address of the
intermediary institution, the type of account, the account number.

 

14.                               Commodity Accounts.

 

Attached hereto as Schedule 14 is a true and correct list of commodity accounts
maintained by each Credit Party, including the name and address of the
intermediary institution, the type of account, and the account number.

 

15.                               Letter-of-Credit Rights.

 

Attached hereto as Schedule 15 is a true and correct list of any interests in
any Letter-of-Credit Rights held by any Credit Party.

 

16.                               Negotiable Documents.

 

Attached hereto as Schedule 16 is a true and correct list of any negotiable
Documents outstanding with respect to any Inventory of any Credit Party.

 

17.                               Chattel Paper.

 

Schedule 17 hereto lists the Collateral of the Credit Parties as of the date
hereof consisting of Chattel Paper (either tangible or electronic).

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Perfection
Certificate as of the date first written above.

 

 

OMNICELL, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

MEDPAK HOLDINGS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

MTS MEDICATION TECHNOLOGIES, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

MTS PACKAGING SYSTEMS, INC.,

 

a Florida corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

J-1

(Form of Perfection Certificate)

 

--------------------------------------------------------------------------------